





Exhibit 10.1
AMENDMENT NO. 1
This Amendment No. 1 (this “Amendment”), dated as of February 22, 2018 is
entered into among PROPETRO HOLDING CORP., a Delaware corporation (“Holdings),
PROPETRO SERVICES, INC., a Texas corporation (the “Borrower”), the Incremental
Lenders (as defined below), the Required Lenders and BARCLAYS BANK PLC, in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). This Amendment amends that certain Credit Agreement
dated as of March 22, 2017 (the “Credit Agreement”) entered into among Holdings,
the Borrower, the institutions from time to time party thereto as Lenders (the
“Lenders”) and Letter of Credit Issuers (the “Letter of Credit Issuers”), the
Administrative Agent, and the other parties named therein. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement as amended by this Amendment (including, for the
avoidance of doubt, Exhibit A to this Amendment).
W I T N E S S E T H:
WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Borrower has
requested a Revolving Credit Commitment Increase in an aggregate amount equal to
$50,000,000;
WHEREAS, in accordance with Section 2.6 of the Credit Agreement, the Lenders set
forth on Schedule I hereto (the “Incremental Lenders”) have elected to increase
their respective Revolving Credit Commitments, in each case, in the amount set
forth opposite such Lender’s name on Schedule I hereto;
WHEREAS, the Borrower wishes to make certain other amendments to the Credit
Agreement on the terms set forth herein;
WHEREAS, in accordance with Section 12.1 of the Credit Agreement, the Credit
Agreement may be amended, supplemented or modified in writing signed by the
Required Lenders, the Administrative Agent and the Borrower;
Now, Therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
Section 1.Revolving Credit Commitment Increase.


(a)Pursuant to Section 2.6 of the Credit Agreement, the Borrower confirms and
agrees that it is has requested an increase in the aggregate amount of the
existing Revolving Credit Commitments through the establishment of a Revolving
Credit Commitment Increase in an aggregate principal amount of $50,000,000 (the
“Incremental Revolving Credit Commitment”) on the Amendment No. 1 Effective Date
(as defined below).


(b)Each Incremental Lender party hereto agrees (i) that effective on and at all
times after the Amendment No. 1 Effective Date, such Incremental Lender will be
bound by all of the obligations of a Lender under the Credit Agreement, (ii) to
increase its Revolving Credit Commitment in the amount set forth opposite its
name on Schedule I hereto, which shall be added to and constitute a part of the
Revolving Credit Commitments existing under the Credit Agreement immediately
prior to giving effect to this Amendment and (iii) to assume a portion of each
existing Lender’s participations in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to this Amendment, the percentage of the
aggregate outstanding (A) participations under the Credit Agreement in Letters
of Credit and (b) participations under the Credit Agreement in Swingline Loans
held by each Lender (including each Incremental Lender) will equal the
percentage of the aggregate Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment.
 
(c)As of the Amendment No. 1 Effective Date, the settlement required pursuant to
Section 2.6(f)(ii) of the Credit Agreement shall have occurred.


(d)This Amendment shall constitute an Incremental Amendment for purposes of
Section 2.6(e) of the Credit Agreement.







--------------------------------------------------------------------------------





Section 2.Amendments to the Credit Agreement.


On the Amendment No. 1 Effective Date, the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: added
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
Section 3.Conditions Precedent to the Effectiveness of this Amendment.


This Amendment shall become effective as of the date when, and only when, the
following conditions precedent have been satisfied (such date, the “Amendment
No. 1 Effective Date”):
(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by (1) the Borrower, (2) the Administrative Agent, (3)
the Incremental Lenders and (4) the Required Lenders.
(b)    The Administrative Agent shall have received payment of all unpaid fees
and expenses owing in connection with this Amendment, including, without
limitation, (i) an upfront fee for the account of each Incremental Lender equal
to 0.25% of the aggregate principal amount of such Lender’s Incremental
Revolving Credit Commitment as of the Amendment No. 1 Effective Date and (ii)
the reasonable and documented fees, disbursements and other charges of Cahill
Gordon & Reindel LLP, counsel to the Administrative Agent.
(d)    Immediately prior to and immediately after the Amendment No. 1 Effective
Date, no Default or Event of Default shall have occurred and be continuing or
shall result from the effectiveness of this Amendment.
(e)    The representations and warranties of the Borrower contained in Section 4
hereof shall be true and correct in all material respects (and any
representation and warranty that is qualified as to materiality or Material
Adverse Effect shall be true and correct in all respects) on and as of the
Amendment No. 1 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.
(f)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying as to the satisfaction of the
conditions set forth in paragraphs (d) and (e) of this Section 3.
(g)    The Administrative Agent shall have received a legal opinion of Latham &
Watkins LLP, counsel to the Borrower, addressed to the Administrative Agent, the
Collateral Agent, the Lenders and the Letter of Credit Issuers, in form and
substance reasonably satisfactory to the Administrative Agent.
(h)    The Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Borrower, substantially in the form delivered on the
Closing Date, which attaches (A) resolutions or other equivalent action
documentation authorizing the Amendment, (B) an incumbency certificate, (C)
Organization Documents of the Borrower and (D) a good standing certificate.
(i)    The Administrative Agent shall have received a certificate executed by
the Chief Financial Officer of the Borrower as of the Amendment No. 1 Effective
Date, substantially in the form of Exhibit G to the Credit Agreement, attesting
to the Solvency of the Borrower and its Subsidiaries (on a consolidated basis)
immediately after giving effect to this Amendment.
(j)    The Borrower shall have provided the documentation and other information
to the Incremental Lenders that is reasonably requested by any Incremental
Lender no later than five (5) Business Days prior to the Amendment No. 1
Effective Date that such Incremental Lender reasonably determines is required by
United States regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.
Section 4.Representations and Warranties.


On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and each of the Lenders as follows:





--------------------------------------------------------------------------------





(a) The Borrower has the power and authority to execute, deliver and perform
this Amendment. The Borrower has taken all necessary corporate action (including
obtaining approval of its shareholders, if necessary) to authorize its
execution, delivery and performance of this Amendment. This Amendment has been
duly executed and delivered by the Borrower, and constitutes the legal, valid
and binding obligations of the Borrower, enforceable against it in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, winding up, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at Law) and an
implied covenant of good faith and fair dealing. The Borrower’s execution,
delivery and performance of this Amendment does not (x) conflict with, or
constitute a violation or breach of, the terms of (a) any contract, mortgage,
lease, agreement, indenture, or instrument to which the Borrower is a party or
which is binding upon it, (b) any Requirement of Law applicable to the Borrower,
or (c) any Organization Document of the Borrower in any respect that would
reasonably be expected to have a Material Adverse Effect or (y) result in the
imposition of any Lien upon the property of the Borrower by reason of any of the
foregoing;


(b)The representations and warranties contained in Article VII of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (and any representation and warranty that is qualified as to
materiality or Material Adverse Effect is true and correct in all respects) on
and as of the Amendment No. 1 Effective Date as though made on and as of such
date, other than any such representation or warranty which relates to a
specified prior date, in which case such representations and warranties were
true and correct in all material respects as of such prior date; and


(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment, other than (i) those that
have been obtained or made and are in full force and effect and (ii) where
failure to obtain, effect or make any such approval, consent, exemption,
authorization, or other action, notice or filing would not reasonably be
expected to have a Material Adverse Effect.


Section 5.Reference to and Effect on the Loan Documents.


(a)As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.


(b)Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed. This Amendment shall not
constitute a novation of the Credit Agreement.


(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Lenders, the Borrower or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.


(d)This Amendment shall constitute a Loan Document under the terms of the Credit
Agreement.


(e)The Borrower and Holdings, by their respective signatures below, hereby
affirm and confirm the pledge of and/or grant of a security interest in their
assets which are Collateral to secure the Obligations, all as provided in the
Security Documents, and acknowledge and agree that such pledge and/or grant
shall continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents.


Section 6.Fees and Expenses.


The Borrower agrees to pay all reasonable and documented or invoiced
out-of-pocket costs and expenses of the Administrative Agent and the Lenders in
connection with this Amendment to the extent required by Section 14.7 of the
Credit Agreement.





--------------------------------------------------------------------------------





Section 7.Counterparts.


This Amendment may be executed in any number of counterparts, and by the
Administrative Agent, the Incremental Lenders, the Required Lenders and the
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Amendment may be executed by facsimile or other electronic
communication and the effectiveness of this Amendment and the and signatures
thereon shall have the same force and effect as manually signed originals and
shall be binding on all parties thereto. The Administrative Agent may require
that any such signatures be confirmed by a manually-signed original thereof,
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or other electronic signature.
Section 8.Governing Law.


The governing law, choice of forum and service of process provisions of Section
14.3 of the Credit Agreement shall apply to this Amendment mutatis mutandis.
Section 9.Notices.


All communications and notices hereunder shall be given as provided in Section
14.8 of the Credit Agreement.
Section 10.Waiver of Jury Trial.


The waiver of jury trial provisions of Section 14.4 of the Credit Agreement
shall apply to this Amendment mutatis mutandis.


[Signature pages follow.]





--------------------------------------------------------------------------------













In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


PROPETRO SERVICES, INC., as the Borrower


By:    /s/ Jeffrey D. Smith            
Name:     Jeffrey D. Smith
Title:    Chief Financial Officer


















































































[ProPetro - Amendment No. 1]





--------------------------------------------------------------------------------







PROPETRO HOLDINGS CORP.


By:    /s/ Jeffrey D. Smith            
Name:     Jeffrey D. Smith
Title:    Chief Financial Officer




































































































[ProPetro - Amendment No. 1]





--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as Administrative Agent


By:    /s/ Amy Ehlen            
Name:    Amy Ehlen
Title:    Assistant Vice President


































































































[ProPetro - Amendment No. 1]









--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender and as an Incremental Lender
    
By:    /s/ Arina Mavilian        
Name:    Arina Mavilian
Title:    Authorized Officer






































































































[ProPetro - Amendment No. 1]







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA., as a Lender and as an Incremental Lender
    


By:    /s/ John Bruzzese
Name:    John Bruzzese
Title:    Attorney in fact


Royal Bank of Canada
1 Place Ville Marie, Suite 300
Montreal, Quebec Canada, H3B 4R8
Attn: John Bruzzese


























































































[ProPetro - Amendment No. 1]







--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender and as an Incremental Lender
    


By:    /s/ Josh Rosenthal        
Name:    Josh Rosenthal
Title:    Authorized Signatory


































































































[ProPetro - Amendment No. 1]







--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender and as an Incremental Lender


By:
/s/ Nupur Kumar    

Name:
Nupur Kumar

Title:
Authorized Signatory



By:
/s/ Christopher Zybrick    

Name:
Christopher Zybrick

Title:
Authorized Signatory































[ProPetro - Amendment No. 1]







--------------------------------------------------------------------------------





Schedule I
Incremental Revolving Credit Commitment


Incremental Lender
Incremental Revolving Credit Commitment
Barclays Bank PLC
$14,000,000
JPMorgan Chase Bank, N.A.
$14,000,000
Goldman Sachs Bank USA
$7,000,000
Royal Bank of Canada
$10,000,000
Credit Suisse AG, Cayman Islands Branch
$5,000,000
Total:
$50,000,000








--------------------------------------------------------------------------------









Exhibit A
CREDIT AGREEMENT


Dated as of March 22, 2017


among


PROPETRO HOLDING CORP.,
as Holdings,


PROPETRO SERVICES, INC.,
as the Borrower,


THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,


BARCLAYS BANK PLC,
as the Agent, the Collateral Agent, a Letter of Credit Issuer and the Swingline
Lender,


JPMORGAN CHASE BANK, N.A. and
GOLDMAN SACHS BANK USA,
as the Co-Syndication Agents,


CREDIT SUISSE SECURITIES (USA) LLC and,
RBC CAPITAL MARKETS LLC,
as the Co-Documentation Agents


and


JPMORGAN CHASE BANK, N.A.,
as a Letter of Credit Issuer
___________________________________________________________________________________
BARCLAYS BANK PLC and
JPMORGAN CHASE BANK, N.A.,
as the Joint Lead Arrangers


and


BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.,
GOLDMAN SACHS BANK USA,
CREDIT SUISSE SECURITIES (USA) LLC and
RBC CAPITAL MARKETS LLC    RBC Capital Markets is a brand name for the capital
markets activities of Royal Bank of Canada and its affiliates.,
as Joint Bookrunners



















--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
1.1    Defined Terms                                                1
1.2    Accounting Terms                                         55
1.3    Interpretive Provisions                                         55
1.4    Classification of Loans and Borrowings                                 56
1.5    [Reserved]                                             56
1.6    Rounding                                             56
1.7    Times of Day                                             56
1.8    Timing of Payment or Performance                                     57
1.9    Currency Equivalents Generally                                     57
ARTICLE II
LOANS AND LETTERS OF CREDIT
2.1    Credit Facilities                                             57
2.2    Revolving Loans                                             57
2.3    Letters of Credit                                             58
2.4    Loan Administration                                         61
2.5    Reserves                                             63
2.6    Incremental Credit Extension                                     63
2.7    Extensions of Revolving Loans and Revolving Credit
Commitments                     65
2.8    Defaulting Lenders                                         67
ARTICLE III
INTEREST AND FEES
3.1    Interest                                                 69
3.2    Continuation and Conversion Elections                                 70
3.3    Maximum Interest Rate                                         70
3.4    Closing Fees and Other Fees                                     71
3.5    Unused Line Fee                                             71
3.6    Letter of Credit Fees                                         71
ARTICLE IV
PAYMENTS AND PREPAYMENTS
4.1    Payments and Prepayments                                     71
4.2    Out-of-Formula Condition                                         72
4.3    Mandatory Prepayments                                         72
4.4    Termination or Reductions of Facilities                                
72
4.5    LIBOR Loan Prepayments                                         72
4.6    Payments by the Borrower                                         73
4.7    Apportionment, Application and Reversal of
Payments                         73
4.8    Indemnity for Returned Payments                                     73
4.9    Agent’s and Lenders’ Books and Records                                 73





--------------------------------------------------------------------------------





ARTICLE V
TAXES, YIELD PROTECTION AND ILLEGALITY
5.1    Taxes                                                74
5.2    Illegality                                            76
5.3    Increased Costs and Reduction of Return                                76
5.4    Funding Losses                                            77
5.5    Inability to Determine Rates                                    77
5.6    Certificates of Agent                                        78
5.7    Survival                                                78
5.8    Assignment of Commitments Under Certain
Circumstances                        78
ARTICLE VI
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
6.1    Books and Records                                        78
6.2    Financial Information                                        79    
6.3    Notices to the Agent                                        81
6.4    Collateral Reporting                                        82    
ARTICLE VII
GENERAL WARRANTIES AND REPRESENTATIONS
7.1    Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents            82
7.2    Validity and Priority of Security
Interest                                83
7.3    Organization and Qualification                                    83
7.4    Subsidiaries                                            83
7.5    Financial Statements and Borrowing Base
Certificate                            83
7.6    Solvency                                            84
7.7    Property                                                84
7.8    Intellectual Property                                        84
7.9    Litigation                                            84
7.10    Labor Disputes                                            84
7.11    Environmental Laws                                        84
7.12    No Violation of Law                                        85
7.13    No Default                                            85
7.14    ERISA Compliance                                        85
7.15    Taxes                                                85
7.16    Investment Company Act                                        85
7.17    Use of Proceeds                                            85
7.18    Margin Regulations                                        85
7.19    No Material Adverse Change                                    86
7.20    Full Disclosure                                            86
7.21    Government Authorization                                        86
7.22    Anti-Terrorism Laws                                        86
7.23    FCPA                                                86
7.24    Sanctioned Persons                                        86
7.25    Designation of Senior Debt                                    87
ARTICLE VIII
AFFIRMATIVE AND NEGATIVE COVENANTS
8.1    Taxes                                                87
8.2    Legal Existence and Good Standing                                    87
8.3    Compliance with Law; Maintenance of
Licenses                            87





--------------------------------------------------------------------------------





8.4    Maintenance of Property, Inspection; Field
Examinations                        87
8.5    Insurance                                            88
8.6    Environmental Laws                                        89
8.7    Compliance with ERISA                                        89
8.8    Dispositions                                            89
8.9    Mergers, Consolidations, etc.                                    89
8.10    Distributions                                            91
8.11    Investments                                            93
8.12    Debt                                                93
8.13    Prepayments of Debt                                        96
8.14    Transactions with Affiliates                                    96
8.15    Business Conducted                                        98
8.16    Liens                                                98
8.17    Restrictive Agreements                                        98
8.18    Sale and Leaseback Transactions                                    99
8.19    Fiscal Year                                            99
8.20    Fixed Charge Coverage Ratio                                    100
8.21    [Reserved]                                            100
8.22    Additional Obligors; Covenant to Give
Security                            100
8.23    Cash Management; Cash Dominion                                    101
8.24    Use of Proceeds                                            102
8.25    Further Assurances                                        102
8.26    Designation of Subsidiaries                                    102
8.27    Passive Holding Company; Etc.                                    102
8.28    Amendments to Certain Documents                                    104
8.29    Certain Post-Closing Obligations                                    104
ARTICLE IX
CONDITIONS OF LENDING
9.1    Conditions Precedent to Effectiveness of Agreement and Making of Loans on
the Closing Date        104
9.2    Conditions Precedent to Each Loan                                    106
ARTICLE X
DEFAULT; REMEDIES
10.1    Events of Default                                            106
10.2    Remedies                                            108
10.3    Application of Funds                                        109
10.4    Permitted Holders’ Right to Cure                                    110
ARTICLE XI
TERM AND TERMINATION
11.1    Term and Termination                                        111
ARTICLE XII
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
12.1    Amendments and Waivers                                        111
12.2    Assignments; Participations                                    113





--------------------------------------------------------------------------------





ARTICLE XIII
THE APPOINTED AGENTS
13.1    Appointment and Authorization                                    115
13.2    Delegation of Duties                                        115
13.3    Liability of Appointed Agents                                    115
13.4    Reliance by Appointed Agent                                    116
13.5    Notice of Default                                            116
13.6    Credit Decision                                            116
13.7    Indemnification                                            116
13.8    Appointed Agents in Individual
Capacity                                117
13.9    Successor Agents                                            117
13.10    Collateral Matters                                        117
13.11    Restrictions on Actions by Lenders; Sharing of
Payments                        118
13.12    Agency for Perfection                                        119
13.13    Payments by Agent to Lenders                                    119
13.14    Settlement                                            120
13.15    Letters of Credit; Intra-Lender
Issues                                121
13.16    Concerning the Collateral and the Related Loan
Documents                        123
13.17    Field Examination; Disclaimer by
Lenders                                123
13.18    Relation Among Lenders                                        124
13.19    Arrangers; Co-Syndication Agents; Co-Documentation
Agents                        124
13.20    The Register                                            124
13.21    Secured Cash Management Agreements and Secured Hedge
Agreements                125
13.22    Withholding Taxes                                        125


ARTICLE XIV
MISCELLANEOUS
14.1    No Waivers; Cumulative Remedies                                    125
14.2    Severability                                            126
14.3    Governing Law; Choice of Forum; Service of
Process                            126
14.4    WAIVER OF JURY TRIAL                                    126
14.5    Survival of Representations and
Warranties                                126
14.6    Other Security and Guarantees                                    127
14.7    Fees and Expenses                                        127
14.8    Notices                                                127
14.9    Binding Effect                                            128
14.10    Indemnity of the Agent, the Collateral Agent and the
Lenders                        128
14.11    Limitation of Liability                                        128
14.12    Final Agreement                                            129
14.13    Counterparts; Facsimile
Signatures                                    129
14.14    Captions                                                129
14.15    Right of Setoff                                            129
14.16    Confidentiality                                            129
14.17    Conflicts with Other Loan Documents                                130
14.18    No Fiduciary Relationship                                        130
14.19    Judgment Currency                                        130
14.20    USA PATRIOT Act                                        131
14.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions                131


EXHIBITS AND SCHEDULES


EXHIBIT A        FORM OF BORROWING BASE CERTIFICATE
EXHIBIT B        FORM OF NOTICE OF BORROWING
EXHIBIT C        FORM OF NOTICE OF CONTINUATION/CONVERSION





--------------------------------------------------------------------------------





EXHIBIT D        FORM OF COMPLIANCE CERTIFICATE
EXHIBIT E        FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT F        PERFECTION CERTIFICATE
EXHIBIT G        FORM OF SOLVENCY CERTIFICATE
EXHIBIT H        FORM OF CLOSING CERTIFICATE
EXHIBIT I        [Reserved]
EXHIBIT J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT K        FORM OF REVOLVING NOTE
EXHIBIT L        FORM OF INTERCREDITOR AGREEMENT
SCHEDULE 1.1        LENDERS’ COMMITMENTS
SCHEDULE 1.2        GUARANTORS
SCHEDULE 1.4        UNRESTRICTED SUBSIDIARIES
SCHEDULE 1.5        CLOSING DATE SECURITY DOCUMENTS
SCHEDULE 1.6        INVESTORS
SCHEDULE 6.4        COLLATERAL REPORTING
SCHEDULE 7.4        SUBSIDIARIES
SCHEDULE 7.9        LITIGATION
SCHEDULE 7.11        ENVIRONMENTAL LAW
SCHEDULE 7.15    TAXES
SCHEDULE 8.11        PERMITTED INVESTMENTS
SCHEDULE 8.12    DEBT
SCHEDULE 8.14    AFFILIATE TRANSACTIONS
SCHEDULE 8.16    LIENS
SCHEDULE 8.23    DEPOSIT ACCOUNTS
SCHEDULE 8.29    CERTAIN POST-CLOSING OBLIGATIONS









--------------------------------------------------------------------------------











CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of March 22, 2017, among PROPETRO HOLDING CORP., a
Delaware corporation (“Holdings,” as hereinafter further defined), PROPETRO
SERVICES, INC., a Texas corporation (the “Borrower,” as hereinafter further
defined) and the Lenders (as hereinafter defined) and Letter of Credit Issuers
(as hereinafter defined) from time to time party hereto and BARCLAYS BANK PLC,
as the Agent, the Collateral Agent and the Swingline Lender.
RECITALS:
WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.1 hereof;
WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full (or waiver) of the applicable conditions precedent set forth in Section 9.1
below, the Lenders and Letter of Credit Issuers extend credit to the Borrower in
the form of an asset-based revolving credit facility in an initial aggregate
principal amount of $150,000,000 of Revolving Credit Commitments (the “Revolving
Credit Facility”);
WHEREAS, the Lenders have indicated their willingness to extend such credit and
the Letter of Credit Issuers have indicated their willingness to issue Letters
of Credit, in each case on the terms and subject to the conditions set forth
below;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
(such priority subject to certain Liens permitted hereunder) on substantially
all of its assets (except as otherwise set forth in the definition of
“Collateral and Guarantee Requirement” or in the Loan Documents), including a
pledge of all of the Stock of each of its Subsidiaries (other than any Excluded
Stock); and
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
each Guarantor has agreed to guarantee all of its Obligations and to secure its
guarantees by granting to the Collateral Agent, for the benefit of the Secured
Parties, a first priority lien (such priority subject to certain Liens permitted
hereunder) on substantially all of its assets (except as otherwise set forth in
the definition of “Collateral and Guarantee Requirement” or in the Loan
Documents), including a pledge of all of the Stock of each of their respective
Subsidiaries (other than any Excluded Stock).
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE I



DEFINITIONS
1.Defined Terms
. As used in this Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“Account Debtor” means each Person obligated in any way on or in connection with
an Account.
“Accounts” means, with respect to each Obligor, all of such Obligor’s now owned
or hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment of a monetary obligation for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance.





--------------------------------------------------------------------------------





“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or any Converted
Restricted Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Acquired Entity or Business or any Converted Restricted
Subsidiary and its subsidiaries that will become Restricted Subsidiaries), all
as determined on a consolidated basis for such Acquired Entity or Business or
any Converted Restricted Subsidiary in accordance with GAAP.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Additional Lender” has the meaning specified in Section 2.6(d).
“Adjustment Date” means the first day of each April, July, October and January,
as applicable.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise. The terms
“controlling” and “controlled” shall have meanings correlative thereto.
“Agent” means Barclays, in its capacity as the administrative agent for the
Lenders under this Agreement, or any successor agent appointed in accordance
with this Agreement and the other Loan Documents.
“Agent Advances” has the meaning specified in Section 2.4(g).
“Agent-Related Persons” means the Agent and the Collateral Agent, together with
their respective Affiliates, and the respective officers, directors, employees,
agents, controlling persons, advisors and other representatives, successors and
permitted assigns of the Agent and the Collateral Agent and their respective
Affiliates.
“Aggregate Revolver Outstandings” means, at any date of determination and
without duplication, the sum of (a) the unpaid principal balance of Revolving
Loans, (b) one hundred percent (100%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and (c) the aggregate amount of any Unpaid
Drawings in respect of Letters of Credit.
“Agreement” means this Credit Agreement.
“Agreement Date” means the date of this Agreement.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of February
22, 2018, by and among the Borrower, the Agent, certain Incremental Lenders (as
defined therein) and the Lenders party thereto comprising at least the Required
Lenders.
“Amendment No. 1 Effective Date” means the first Business Day on which each of
the conditions precedent set forth in Section 3 of Amendment No. 1 were
satisfied.
“Anti-Terrorism Laws” means the USA PATRIOT Act and any Executive Order
administered by the U.S. Treasury Department Office of Foreign Assets Control
(OFAC), and other laws and regulations relating to anti-money laundering or
economic sanctions, including without limitation all published economic
sanctions imposed, administered or enforced from time to time by the U.S.
Department of State and OFAC.
“Applicable Entities” has the meaning specified in Section 14.18.
“Applicable Margin” means a percentage per annum equal to (a) until the end of
the first full Fiscal Quarter completed after the Closing Date, (i) for LIBOR
Rate Loans, 2.00%, and (ii) for Base Rate Loans, 1.00% and (b) thereafter, the
following percentages per annum, based upon Average Historical Availability as
of the most recent Adjustment Date:





--------------------------------------------------------------------------------





Average Historical Availability
Applicable Margin for LIBOR Rate Loans
Applicable Margin for Base Rate Loans
˃ 66.7%
1.75%
0.75%
≤ 66.7% but > 33.3%
2.00%
1.00%
< 33.3%
2.25%
1.25%



The Applicable Margin shall be adjusted quarterly in accordance with the table
above on each Adjustment Date for the period beginning on such Adjustment Date
based upon the Average Historical Availability as the Agent shall determine in
good faith within ten (10) Business Days after such Adjustment Date (with any
such change, for the avoidance of doubt, being given retroactive effect to the
Adjustment Date) and the Agent shall notify the Borrower promptly after such
determination. Any increase or decrease in the Applicable Margin resulting from
a change in the Average Historical Availability shall become effective on the
Adjustment Date.
“Applicable Unused Line Fee Margin” means, for any day, a percentage per annum
equal to (a) initially, 0.375% per annum and (b) following the end of the first
Fiscal Quarter ending after the Closing Date, the following percentages per
annum, based upon Average Revolving Loan Utilization as of the most recent
Adjustment Date:
Average Revolving Loan Utilization
Applicable Unused Line Fee Margin
≤ 50%
0.375%
˃ 50%
0.250%



“Appointed Agents” has the meaning specified in Section 13.1.
“Approved Account Bank” means a financial institution at which any Obligor
maintains an Approved Deposit Account.
“Approved Deposit Account” means each Deposit Account in respect of which an
Obligor shall have entered into a Deposit Account Control Agreement, other than
with respect to any Designated Account.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, holding or investing in extensions of credit in its ordinary course
of business and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.
“Approved Securities Account” means each Securities Account in respect of which
any Obligor shall have entered into a Securities Account Control Agreement.
“Approved Securities Intermediary” means a securities intermediary at which any
Obligor maintains an Approved Securities Account.
“Arrangers” means (x) Barclays and JPMorgan in their capacities as joint lead
arrangers of the Revolving Credit Facility and (y) Barclays, JPMorgan, Goldman
Sachs Bank USA, Credit Suisse Securities (USA) LLC and RBC Capital Markets LLC
in their capacities as joint bookrunners of the Revolving Credit Facility.
“Assignee” has the meaning specified in Section 12.2(a).
“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by one or more Lenders and Eligible Assignees (with the consent of any
party whose consent is required by Section 12.2(a)), and accepted by the Agent,
in substantially the form of Exhibit E or any other form approved by the Agent.
“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and other charges of Cahill Gordon & Reindel llp and, if
necessary, a single firm of local counsel in each relevant jurisdiction or
otherwise retained with the Borrower’s consent (such consent not to be
unreasonably withheld, conditioned or delayed).
“Availability” means, at any time (a) the lesser of (i) the Maximum Revolver
Amount and (ii) the Borrowing Base, minus (b) the sum of the Aggregate Revolver
Outstandings.





--------------------------------------------------------------------------------





“Available Equity Amount” means, at any time (the “Available Equity Amount
Reference Time”), an amount equal to, without duplication, (a) the amount of any
capital contributions or other equity issuances (or issuances of Debt that have
been converted into or exchanged for Qualified Stock) (including, for the
avoidance of doubt, the initial public offering by Holdings on or around the
Closing Date) received as cash equity by the Borrower and applied for usage no
later than 270 days after receipt of such amounts, but excluding all proceeds
from the issuance of Disqualified Stock and Cure Amounts, plus (b) the aggregate
amount of all dividends, returns, interests, profits, distributions, income and
similar amounts (in each case, to the extent made in cash or Cash Equivalents)
received by the Borrower or any Restricted Subsidiary on Investments made using
the Available Equity Amount during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Equity Amount Reference Time, minus (c) the sum, without duplication, and,
without taking into account the proposed portion of the Available Equity Amount
calculated above to be used at the applicable Available Equity Amount Reference
Time, of:
(i)    the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the Available Equity Amount after the Closing Date
and prior to the Available Equity Amount Reference Time;
(ii)    the aggregate amount of any Distributions made by the Borrower using the
Available Equity Amount after the Closing Date and prior to the Available Equity
Amount Reference Time; and
(iii)    the aggregate amount expended on prepayments, purchases, redemptions,
defeasements and satisfaction in respect of Junior Debt made by the Borrower or
any Restricted Subsidiary using the Available Equity Amount after the Closing
Date and prior to the Available Equity Amount Reference Time;
provided that during a Cash Dominion Period (A) the Available Equity Amount
shall not be available to be used and (B) the period of time for use set forth
in clause (a) above shall be tolled until after such Cash Dominion Period.
“Available Equity Amount Reference Time” has the meaning specified in the
definition of “Available Equity Amount.”
“Average Historical Availability” means, at any Adjustment Date, the average
daily Availability for the three-month period immediately preceding such
Adjustment Date, divided by the Maximum Credit at such time.
“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily Aggregate Revolver Outstandings (excluding any Aggregate Revolver
Outstandings resulting from any outstanding Swingline Loans) for the three-month
period immediately preceding such Adjustment Date (or, if less, the period from
the Closing Date to such Adjustment Date), divided by the Maximum Revolver
Amount at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Reserve” means a reserve equal to the aggregate amount of
Obligations in respect of any Noticed Hedge, up to the Swap Termination Value
thereunder, as specified by the applicable Hedge Bank in writing to the Agent
and acknowledged by the Borrower, which amount may be increased with respect to
any existing Secured Hedge Agreement at any time by further written notice from
such Hedge Bank to the Agent and acknowledged by the Borrower (which shall at
all times include a reserve for the aggregate Swap Termination Values for all
Noticed Hedges outstanding at that time).
“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.
“Barclays” means Barclays Bank PLC and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate (which, if negative, shall be deemed to be 0.00%)
plus ½ of 1%, (b) the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section, as the prime rate in effect from time to
time and (c) LIBOR Rate for a one month interest period as determined on such
day, plus 1.0%. The “prime rate” means the rate of interest last quoted by The
Wall Street





--------------------------------------------------------------------------------





Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Agent) or
any similar release by the Federal Reserve Board (as determined by the Agent).
“Base Rate Loan” means any Loan during any period for which it bears interest
based on the Base Rate, and all Agent Advances and Swingline Loans.
“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.
“Book Value” means book value as determined in accordance with GAAP.
“Borrower” means ProPetro Services, Inc. and any Successor Borrower, if
applicable.
“Borrowing” means a borrowing hereunder consisting of Loans of one Type and
Class made on the same day by Lenders to the Borrower (or by the Swingline
Lender, in the case of a Borrowing consisting of Swingline Loans, or by the
Agent, in the case of a Borrowing consisting of an Agent Advance, by a Letter of
Credit Issuer, in the case of the issuance of a Letter of Credit hereunder).
“Borrowing Base” means, at any time, an amount in Dollars equal to:
(a)    85% of the Book Value of all Eligible Accounts of the Obligors; minus
(b)    the amount of all Reserves from time to time established by the Agent in
accordance with Section 2.5.
The initial Borrowing Base shall be as set forth in the Borrowing Base
Certificate delivered on the Closing Date.
The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Agent pursuant to
Section 6.4, as adjusted to give effect to Reserves following such delivery
established pursuant to Section 2.5.
“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit A (or another form reasonably
acceptable to the Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Agent, as adjusted pursuant to Section 2.5 of
this Agreement. All calculations of the Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall originally be made by the
Borrower and certified to the Agent; provided, that the Agent shall have the
right to review and adjust, in the exercise of its Reasonable Credit Judgment,
any such calculation to the extent that such calculation is not in accordance
with this Agreement; provided, further, that the Agent shall provide the
Borrower prior written notice of any such adjustment.
“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other Law, whether or not
having the force of law, in each case, regarding capital adequacy of any bank or
of any corporation controlling a bank.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures incurred by such Person and its
consolidated Subsidiaries during such period for purchases of property, plant
and equipment or similar items which, in accordance with GAAP (other than
repairs in the ordinary course), are or should be





--------------------------------------------------------------------------------





included in the statement of cash flows of such Person and its consolidated
Subsidiaries during such period, net of (b) proceeds received by the Borrower or
its Restricted Subsidiaries from dispositions of property, plant and equipment
or similar items reflected in the statement of cash flows of such Person and its
consolidated Subsidiaries during such period; provided that the term “Capital
Expenditures” shall not include:
(i)    expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Casualty Event,
(ii)    the purchase price of equipment that is purchased simultaneously with
the trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,
(iii)     the purchase of property, plant or equipment to the extent financed
with the proceeds of dispositions of assets outside the ordinary course of
business,
(iv)    expenditures that constitute any part of consolidated lease expense to
the extent relating to operating leases,
(v)    any expenditures made as payments of the consideration for a Permitted
Acquisition (or Investments similar to those made for a Permitted Acquisition)
and expenditures made in connection with the Transactions, and
(vi)    expenditures to the extent the Borrower or any of its Restricted
Subsidiaries has received reimbursement in cash from a Person that is not an
Affiliate of any of the Obligors and for which neither the Borrower nor any of
its Restricted Subsidiaries has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person.
“Capital Lease” means, as applied to any Person, all leases of property that
have been or should be, in accordance with GAAP, recorded as capitalized leases
on the balance sheet of such Person.
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
“Cash Dominion Period” means (a) any period commencing from the date that
Availability shall have been less than the greater of (i) 10.0% of the Maximum
Credit and (ii) $15,000,000, for five (5) consecutive Business Days and ending
on the date on which Availability shall have been at least the greater of (i)
10.0% of the Maximum Credit and (ii) $15,000,000 for twenty (20) consecutive
calendar days or (b) upon the occurrence of a Specified Event of Default, the
period that such Specified Event of Default shall be continuing.
“Cash Equivalents” means:
(1)    United States dollars or Canadian dollars;
(2)    (a) euro, pounds sterling or any national currency of any participating
member state of the EMU or (b) other currencies held by the Borrower and its
Restricted Subsidiaries from time to time in the ordinary course of business;
(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. federal government or any country that is a member state of
the EMU or any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 12 months or less from the date of acquisition;
(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $100.0 million in the case of U.S. banks or other U.S. financial
institutions and $100.0 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks or other non-U.S. financial
institutions;





--------------------------------------------------------------------------------





(5)    repurchase obligations for underlying securities of the types described
in clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;
(6)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and
in each case maturing within 12 months after the date of creation thereof;
(7)    marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively and in each case
maturing within 12 months after the date of creation thereof;
(8)    investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (7) above and (9) through (12) below;
(9)    securities issued or directly and fully and unconditionally guaranteed by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof or any political subdivision or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof and, at the time of acquisition;
(10)    readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed by any foreign government or any political
subdivision or public instrumentality thereof, in each case (other than in the
case of such securities issued or guaranteed by any participating member state
of the EMU) having a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s and BBB- (or the equivalent) by S&P with maturities of 12 months or less
from the date of acquisition;
(11)    Debt or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 12 months or less
from the date of acquisition; and
(12)    Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
“Cash Management Bank” means any Person that was a Lender, the Agent, any
Arranger or any Affiliate of the foregoing at the time it provided or incurred
any Cash Management Obligations or any Person that shall have become a Lender,
the Agent or an Affiliate of a Lender, the Agent at any time after it has
provided or incurred any Cash Management Obligations.
“Cash Management Document” means any certificate, agreement or other document
executed by any Obligor or any of its Restricted Subsidiaries in respect of the
Cash Management Obligations of any such Person.
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management or related services (including treasury, depository, return item,
overdraft, controlled disbursement, credit, merchant store value or debit card,
purchase card, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the ACH
processing of electronic funds transfers through the Federal Reserve Fedline
system) and other cash management arrangements) provided by any Cash Management
Bank, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.
“Cash Receipts” has the meaning specified in Section 8.23(c).
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Estate (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Estate.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.





--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration or
interpretation thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith (but solely to the extent the
relevant increased costs would have been included if they had been imposed under
applicable increased cost provisions) and (y) Basel III and all requests, rules,
guidelines or directives thereunder or issued in connection therewith (but
solely to the extent the relevant increased costs would have been included if
they had been imposed under applicable increased cost provisions), shall in each
case be deemed to be a “Change in Law,” regardless of the date enacted, adopted
or issued.
“Change of Control” means and will be deemed to have occurred if:
(a)    any Person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person, entity or “group” and their respective Subsidiaries and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders, shall at any
time have acquired direct or indirect beneficial ownership (as defined in SEC
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of Voting Stock with the power
to elect a majority of the members of the Board of Directors of Holdings (or,
for the avoidance of doubt, any New Holdings or Successor Holdings); and/or
(b)    the failure of Holdings (or, for the avoidance of doubt, any New Holdings
or Successor Holdings), directly or indirectly through wholly owned
subsidiaries, to own beneficially and of record, all of the Stock of the
Borrower; and/or
(c)    Continuing Directors shall not constitute at least a majority of the
Board of Directors of Holdings; and/or
(d)    a “change of control” or any comparable term under any document governing
any Material Indebtedness consisting of Debt for Borrowed Money.
“Charter Documents” means, with respect to any Person, the certificate or
articles of incorporation or organization, memoranda of association, by-laws or
operating agreement, and other organizational or governing documents of such
Person.
“Chattel Paper” means all of the Obligors’ now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans (of the same Extension Series and any related swing line loans
thereunder) or Swingline Loans, and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, an Extended
Revolving Credit Commitment (of the same Extension Series and any related swing
line commitment thereunder) or a Swingline Commitment and when used in reference
to any Lender, refers to whether such Lender has a Loan or Commitment of such
Class. A FILO Tranche may be treated as a separate Class of Loans or Commitments
under this Agreement.
“Closing Date” means the later of the Agreement Date and the first date on which
all of the applicable conditions set forth in Section 9.1 have been fulfilled
(or waived in writing by the Agent and the Arrangers).
“Co-Documentation Agents” means each of Credit Suisse Securities (USA) LLC and
RBC Capital Markets LLC, each in its capacity as a co-documentation agent under
this Agreement.
“Co-Syndication Agents” means each of JPMorgan and Goldman Sachs Bank USA, each
in its capacity as a co-syndication agent under this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the Stock of the Borrower and each directly wholly-owned
Restricted Subsidiary of the Borrower or any Guarantor, all of the Obligors’
personal property, the Mortgaged Properties, if any, and all other assets of any





--------------------------------------------------------------------------------





Person, in each case from time to time subject to the Collateral Agent’s Liens
securing payment or performance of any Obligations; provided, however, that at
no time shall the term “Collateral” include any Excluded Assets.
“Collateral Agent” means Barclays, in its capacity as the collateral agent for
the Secured Parties, or any successor collateral agent appointed in accordance
with this Agreement and the other Loan Documents.
“Collateral Agent’s Liens” means the Liens on the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Security Documents and securing the Obligations.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Collateral Agent shall have received each Security Document required
to be delivered on the Closing Date pursuant to Section 9.1(a)(ii) or, after the
Closing Date, pursuant to Sections 8.22, 8.23 and 8.29 at such time required by
such Security Documents or such section to be delivered in each case, duly
executed by each Obligor thereto;
(b)    all Obligations shall have been unconditionally guaranteed by each
Restricted Subsidiary (other than any Excluded Subsidiary) including as of the
Closing Date those that are listed on Schedule 1.2;
(c)    the Obligations and the Guarantees shall have been secured pursuant to
the Security Agreement by a security interest in (i) all the Stock of the
Borrower and (ii) all Stock (other than Excluded Stock) held directly by the
Borrower or any Guarantor in any Wholly Owned Subsidiary (and, in each case, the
Collateral Agent shall have received certificates or other instruments
representing all such Stock (if any), together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank, if
applicable);
(d)    except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (to the extent such security interest may be
perfected by (v) delivering certificated securities or instruments, (w) filing
personal property financing statements, (x) making any necessary filings with
the United States Patent and Trademark Office or United States Copyright Office
and (y) control (to the extent required by Section 8.23)) in substantially all
tangible and intangible personal property of the Borrower and each Guarantor
(including, without limitation, accounts receivable, inventory, equipment,
investment property, Intellectual Property, intercompany notes, contracts,
instruments, chattel paper and documents, letter of credit rights, commercial
tort claims, cash, deposit accounts, securities and commodity accounts, other
General Intangibles, books and records related to the foregoing and, in each
case, proceeds of the foregoing), in each case to the extent, and with the
priority, required by the Security Documents and in the event the Borrower
incurs any secured Debt in the form of a term loan or notes pursuant to Section
8.12(q)(x), (A) any such security interests in the Collateral shall be subject
to the terms of the Intercreditor Agreement, (B) the Obligations and the
Guarantees shall be secured by second-priority Mortgages on any Real Estate
pledged or mortgaged to secure such Debt (solely to the extent such Real Estate
is pledged as “collateral” to secure such Debt) and (C) the priority of the
Collateral Agent’s security interest on the Current Asset Collateral and the
Fixed Asset Collateral, respectively, shall be as set forth in the Intercreditor
Agreement;
(e)    none of the Collateral shall be subject to any Liens other than Permitted
Liens;
(f)    solely to the extent (i) the Borrower has incurred secured Debt in the
form of a term loan or notes pursuant to Section 8.12(q)(x) and (ii) such Real
Estate is pledged as “collateral” to secure such Debt, the Collateral Agent
shall have received (i) counterparts of a Mortgage with respect to any Real
Estate required to be delivered pursuant to Section 8.22 (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such property or the equivalent or other form
(if applicable) available in each applicable jurisdiction insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except Permitted Liens, together with such endorsements,
coinsurance and reinsurance as the Collateral Agents may reasonably request,
(iii) either an existing survey together with a no change affidavit sufficient
for the title insurance company to remove the standard survey exception and
issue the survey related endorsements or a new ALTA survey in form and substance
reasonably acceptable to the Collateral Agent, (iv) existing abstracts and
existing appraisals, (v) opinions addressed to the Collateral Agent and the
Secured Parties from (a) local counsel in each jurisdiction where the Mortgaged
Property is located with respect to the enforceability and perfection of the
Mortgages and other matters customarily included in such opinions and (b)
counsel for the Borrower regarding due authorization, execution and delivery of
the Mortgages, in each case, in form and substance reasonably satisfactory to
the Collateral Agent, (vi) a “Life-of Loan” Federal Emergency Management Agency
Standard Flood Hazard





--------------------------------------------------------------------------------





Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Obligor) and, if the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), copies of (a) the insurance
policies required by Section 8.5, (b) declaration pages relating thereto, (c)
flood insurance in an amount and form that would be considered sufficient under
the Flood Insurance Laws and otherwise, in form and substance reasonably
satisfactory to the Collateral Agent and (vii) such other documents as the
Collateral Agent may reasonably request with respect to such Mortgaged Property;
and
(g)    (i) except with respect to intercompany Debt, if any, Debt for Borrowed
Money in a principal amount in excess of $2,500,000 (individually) is owing to
any Obligor and such Debt is evidenced by a promissory note, the Collateral
Agent shall have received such promissory note, together with undated
instruments of transfer with respect thereto endorsed in blank and (ii) with
respect to intercompany Debt, all Debt of the Borrower and each of its
Restricted Subsidiaries that is owing to any Obligor (or Person required to
become an Obligor) shall be evidenced by the Subordinated Intercompany Note, and
the Collateral Agent shall have received such Subordinated Intercompany Note
duly executed by the Borrower, each such Restricted Subsidiary and each such
other Obligor, together with undated instruments of transfer with respect
thereto endorsed in blank.
The foregoing definition shall not require the creation or perfection of pledges
of, or security interests in, or the obtaining of title insurance or surveys
with respect to, particular assets if and for so long as the Agent and the
Borrower agree in writing that the cost of creating or perfecting such pledges
or security interests in such assets or obtaining title insurance or surveys in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Secured Parties therefrom.
The Agent may grant extensions of time for the provision or perfection of
security interests in, or the obtaining of title insurance and surveys with
respect to, particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Obligors on such date)
where it reasonably determines, in consultation with the Borrower, that
provision or perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Security Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of Real Estate entered into by any Obligor, such Obligor shall not be required
to take any action with respect to creation or perfection of security interests
with respect to such leases (including requirements to deliver landlord lien
waivers, estoppel and collateral access letters), (b) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Security
Documents, (c) the Collateral and Guarantee Requirement shall not apply to any
of the following assets: (i) any fee-owned Real Estate (unless, in each case, it
has been pledged or mortgaged as Fixed Assets Collateral) and any leasehold
interests in Real Estate; provided that no Equipment attached or affixed to or
located on such Real Estate to the extent such Equipment constitutes a fixture
shall be excluded from Collateral, unless such Equipment otherwise constitutes
an Excluded Asset under any other subclause of this clause (c), (ii) any
governmental licenses or state or local franchises, charters or authorizations,
to the extent a security interest in any such licenses, franchise, charter or
authorization would be prohibited or restricted thereby (including any legally
effective prohibition or restriction) after giving effect to the applicable
anti-assignment clauses of the UCC and applicable Laws, other than the proceeds
and receivables thereof the assignment of which is expressly deemed effective
under the UCC or any similar applicable laws notwithstanding such prohibition,
(iii) assets and personal property for which a pledge thereof or a security
interest therein is prohibited by applicable Laws (including any legally
effective requirement to obtain the consent of any Governmental Authority), (iv)
Excluded Stock (other than Stock that are Excluded Stock solely as a result of
having been issued by Immaterial Subsidiaries), (v) assets and personal property
to the extent a security interest in such assets would result in material
adverse tax consequences as reasonably determined, in writing, by the Borrower
in consultation with the Agent, (vi) any intent-to-use trademark application
prior to the filing and acceptance of a “Statement of Use” or “Amendment to
Allege Use” with respect thereto, to the extent, if any, that, and solely during
the period, if any, in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
application under applicable federal Law, (vii) any lease, license, contract or
other agreements or any property (including personal property) subject to a
purchase money security interest, Capital Lease Obligation or similar
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license, contract or agreement, purchase money, Capital
Lease or similar arrangement, or create a right of termination in favor of any
other party thereto (other than the Borrower or a Guarantor) after giving effect
to the applicable anti-assignment clauses of the UCC and applicable Laws, other
than the proceeds and receivables thereof the assignment of which is expressly
deemed effective under the UCC or any similar applicable Laws notwithstanding
such prohibition, and (viii) any assets as to which the Agent and the Borrower
reasonably agree in writing that the cost of obtaining a





--------------------------------------------------------------------------------





security interest or perfection thereof is excessive in relation to the benefit
to the Lenders of the security to be afforded thereby (the assets excluded
pursuant to this clause (c), collectively, the “Excluded Assets”; provided that
notwithstanding anything herein to the contrary, Excluded Assets shall not
include any proceeds, replacements or substitutions of Collateral (unless such
proceeds, replacements or substitutions otherwise constitute Excluded Assets)),
(d) control agreements shall not be required with respect to any deposit
accounts, securities accounts or commodities accounts except to the extent set
forth in Section 8.23, (e) share certificates of Immaterial Subsidiaries and
non-Subsidiaries shall not be required to be delivered, (f) no perfection
actions shall be required with respect to (i) motor vehicles and other Titled
Goods and letter of credit rights, except to the extent perfection is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement) and
(ii) commercial tort claims with an individual value of less than $2,500,000,
(g) promissory notes to the extent evidencing Debt in a principal amount less
than $2,500,000, and (h) no actions in any non-U.S. jurisdiction or required by
the Laws of any non-U.S. jurisdiction shall be required to be taken to create
any security interests in assets located or titled outside of the U.S. or to
perfect or make enforceable any security interests in any such assets (it being
understood that there shall be no Security Document (or other security
agreements or pledge agreements) governed under the laws of any non‑U.S.
jurisdiction).
“Commitment” means, (a) with respect to each Lender (to the extent applicable),
such Lender’s Revolving Credit Commitment, Extended Revolving Credit Commitment
or a Revolving Credit Commitment Increase or any combination thereof (as the
context requires), (b) with respect to the applicable Swingline Lender, or
swingline lender under any Extended Revolving Credit Commitments, its Swingline
Commitment or swingline commitment, as applicable and (c) with respect to each
Letter of Credit Issuer, such Letter of Credit Issuer’s L/C Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or in such other form as may be reasonably satisfactory to the Agent.
“Concentration Account” has the meaning specified in Section 8.23(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures,
customer acquisition costs and incentive payments, conversion costs and contract
acquisition costs, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period; plus
(a)    the following in each case to the extent deducted (and not added back) in
computing Consolidated Net Income (other than clause (a)(10) and (a)(13) below),
but without duplication:
(1)    Distributions made by the Borrower and its Restricted Subsidiaries
pursuant to Section 8.10(g)(i) during such period and provision for taxes based
on income or profits or capital gains, including, without limitation, foreign,
federal, state, provincial, franchise, excise, value added and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to such taxes or arising from any
tax examinations and any payments to any Parent Entity in respect of such taxes;
plus
(2)    total interest expense and other financing expense (including breakage
costs, premiums or consent fees and including the amortization of original issue
discount); plus
(3)    Consolidated Depreciation and Amortization Expense of such Person for
such period; plus
(4)    any fees, expenses or charges incurred in connection with any issuance of
debt or equity securities, any refinancing transaction or any amendment or other
modification of any debt instrument to the extent consummated in accordance with
the terms of the Loan Documents including (i) such fees, expenses





--------------------------------------------------------------------------------





or charges related to the Transactions, and (ii) any amendment, modification or
waiver in connection with this Agreement or any instrument governing any other
Debt; plus
(5)    any fees (including legal and investment banking fees), transfer or
mortgage recording Taxes and other out-of-pocket costs and expenses of such
Person and its Restricted Subsidiaries (including expenses of third parties paid
or reimbursed such Person and its Restricted Subsidiaries) incurred as a result
of the transactions contemplated by the Loan Documents or any Disposition of
Property permitted hereunder; plus
(6)    any fees and expenses incurred by such Person or any of its Restricted
Subsidiaries solely in connection with any Permitted Acquisition (whether or not
consummated); plus
(7)    any impairment charge or asset write-off pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP; plus
(8)    payments made or accrued in such period pursuant to Section 8.14(i); plus
(9)    any losses from the early extinguishment of Debt (including Hedge
Agreements or other derivative instruments); plus
(10)    the amount of “run rate” cost savings, operating expense reductions and
other synergies (x) projected by the Borrower in good faith to be realized as a
result of specified actions taken, actions with respect to which substantial
steps have been taken or actions that are expected to be taken (which cost
savings, operating expense reductions or synergies shall be calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions or
synergies had been realized on the first day of the applicable Test Period), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings, operating expense reductions or synergies
are reasonably identifiable and factually supportable, (B) such cost savings,
operating expense reductions or synergies do not exceed, when combined with the
amount of any Pro Forma Adjustment made pursuant to clause (d) below, 20% of
Consolidated EBITDA for such Test Period (prior to giving effect to any increase
in Consolidated EBITDA pursuant to this clause (10) or clause (d) below) and (C)
such actions have been taken, such actions with respect to which substantial
steps have been taken or such actions are expected to be taken within twelve
(12) months after the date of determination to take such action; provided,
further, that the adjustments pursuant to this clause (10) may be incremental to
(but not duplicative of) Pro Forma Adjustments made pursuant to clause (d)
below; or (y) that would be permitted to be included in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act
of 1933, as amended; plus
(11)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees; plus
(12)    any non-cash losses or charges, including any write offs, write downs,
expenses, losses or items for such period decreasing Consolidated Net Income for
such period; plus
(13)    proceeds from property or business interruption insurance received or
reasonably expected to be received (to the extent not reflected as revenue or
income in Consolidated Net Income and to the extent that the related loss was
deducted in the determination of Consolidated Net Income); plus
(14)    all Restructuring Costs and any other extraordinary, unusual or
non-recurring expenses, losses or charges incurred; plus
(15)    any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedge Agreements (to the extent the cash impact resulting from such
loss has not been realized) or other derivative instruments pursuant to GAAP;
minus
(b)    the sum of the amounts for such period, solely to the extent included in
Consolidated Net Income, without duplication,





--------------------------------------------------------------------------------





(1)    any non-cash gain increasing Consolidated Net Income of such Person for
such period, other than the accrual of revenues in the ordinary course of
business;
(2)    any non-cash gain attributable to the mark-to-market movement in the
valuation of Hedge Agreements (to the extent the cash impact resulting from such
gain has not been realized) or other derivate instruments pursuant to GAAP;
(3)    any gains from the early extinguishment of Debt (including Hedge
Agreements or other derivative instruments); and
(4)    any extraordinary, unusual or non-recurring gains increasing Consolidated
Net Income for such period;
provided that, to the extent non-cash gains are deducted pursuant to this clause
(b) for any previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non-cash gains received in subsequent periods to the extent not already included
therein;
plus or minus, as applicable, without duplication
(c)    any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Debt, intercompany
balances and other balance sheet items, plus or minus, as the case may be; and
plus
(d)    in accordance with the definition of “Pro Forma Basis,” an adjustment
equal to the amount, without duplication of any amount otherwise included in any
other clause of the definition of “Consolidated EBITDA,” of the Pro Forma
Adjustment shall be added to (or subtracted from) Consolidated EBITDA (including
the portion thereof occurring prior to the relevant Specified Transaction and/or
Specified Restructuring) as specified in a certificate from a Responsible
Officer of the Borrower delivered to the Agent (for further delivery to the
Lenders),
in each case, as determined on a consolidated basis for Holdings, the Borrower
and its Restricted Subsidiaries in accordance with GAAP; provided that,
(i)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise Disposed of during such period (but
not including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired, including pursuant to the Transactions or pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
Disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Acquired Entity or Business or any Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis; and
(ii)    there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise Disposed of, closed or classified as discontinued
operations by Holdings, the Borrower or any Restricted Subsidiary to the extent
not subsequently reacquired, reclassified or continued, in each case, during
such period (each such Person (other than an Unrestricted Subsidiary), property,
business or asset so sold, transferred or otherwise Disposed of, closed or
classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case based on
the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closure, classification or conversion)
determined on a historical Pro Forma Basis.
Notwithstanding anything to the contrary contained herein and subject to
adjustments as provided in clauses (i) and (ii) of the





--------------------------------------------------------------------------------





immediately preceding proviso with respect to acquisitions and dispositions
occurring prior to, on and following the Closing Date and other adjustments as
contemplated in the definitions of “Pro Forma Basis” and “Pro Forma Effect”,
including as provided under clause (a)(10) above or clause (d) above or in the
definition of “Pro Forma Adjustment”, Consolidated EBITDA shall be deemed to be,
$(1,806,594.21), $1,335,155.97 and $6,246,115.70, respectively, for the Fiscal
Quarters ended June 30, 2016, September 30, 2016 and December 31, 2016.
“Consolidated Interest Expense” means cash interest expense (including that
attributable to Capital Leases), net of cash interest income of Holdings, the
Borrower and its Restricted Subsidiaries with respect to all outstanding Debt of
Holdings, the Borrower and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs (less net cash
payments) under Hedge Agreements, but excluding, for the avoidance of doubt:
(a)    capitalized interest whether paid or accrued and the amortization of
original issue discount resulting from the issuance of Debt at less than par;
(b)    amortization of deferred financing costs, debt issuance costs,
commissions, fees and expenses;
(c)    any expenses resulting from discounting of Debt in connection with the
application of recapitalization accounting or purchase accounting;
(d)    penalties or interest related to taxes and any other amounts of non-cash
interest resulting from the effects of acquisition method accounting or pushdown
accounting;
(e)    the accretion or accrual of, or accrued interest on, discounted
liabilities during such period;
(f)    non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedge Agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification No.
815-Derivatives and Hedging;
(g)    any one-time cash costs associated with breakage in respect of Hedge
Agreements for interest rates;
(h)    all non-recurring interest expense consisting of liquidated damages for
failure to timely comply with registration rights obligations;
(i)    expensing of bridge, arrangement, structuring, commitment or other
financing fees; and
(j)    any other non-cash interest expense,
all calculated on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period,
without duplication, the aggregate of (a) the Net Income, attributable to such
Person and its Restricted Subsidiaries for such period, on a consolidated basis,
and otherwise determined in accordance with GAAP (adjusted to exclude the equity
interests in any Unrestricted Subsidiary owned by such Person or any of its
Restricted Subsidiaries); plus (b) the amount of distributions received in Cash
by such Person or any of its Restricted Subsidiaries from any Subsidiary
(including any Unrestricted Subsidiary) for such period, to the extent not
already included in clause (a) above minus (c) (i) the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period, (ii) the income (or
loss) of any Person (other than a Restricted Subsidiary of such Person) in which
any other Person (other than such Person or any of its Restricted Subsidiaries)
has a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such Person or any of its Restricted Subsidiaries
by such Person during such period, (iii) the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of such Person or
is merged into or consolidated with such Person or any of its Restricted
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Restricted Subsidiaries (except as may be required in connection with the
calculation of a covenant or test on a pro forma basis), (iv) the income of any
Restricted Subsidiary of such Person to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary, (v) any
after-Tax gains or losses attributable to Dispositions of Property permitted
under this Agreement, in each case other than in the ordinary course of business
(as determined in good faith by the Borrower) or returned surplus assets of any
Pension Plan, (vi) any net after-Tax gains or losses from disposed, abandoned,
transferred, closed or discontinued operations and any net after-Tax





--------------------------------------------------------------------------------





gains or losses on disposal of disposed, abandoned, transferred, closed or
discontinued operations, (vii) any losses and expenses with respect to liability
or casualty events to the extent covered by insurance or indemnification and
actually reimbursed or so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer or indemnifying party and only to the extent that such amount is (a)
not denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days) and (viii) (to the extent not included in sub-clauses (i)
through (vii) above) any net extraordinary gains or net extraordinary losses.
In addition, to the extent not already accounted for in the Consolidated Net
Income of such Person and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (without
duplication) (i) the amount of proceeds received during such period from
business interruption insurance in respect of insured claims for such period,
(ii) the amount of proceeds as to which the Borrower has determined there is
reasonable evidence it will be reimbursed by the insurer in respect of such
period from business interruption insurance (with a deduction for any amounts so
added back to the extent denied by the applicable carrier in writing within 180
days or not so reimbursed within 365 days) and (iii) reimbursements received of
any expenses and charges that are covered by indemnification or other
reimbursement provisions in connection with any Permitted Investment or any
sale, conveyance, transfer or other disposition of assets permitted hereunder.
“Consolidated Parties” means Holdings, the Borrower and each of its Subsidiaries
whose financial statements are consolidated with the Borrower’s financial
statements in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Holdings, the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of indebtedness of Holdings, the Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with the Transactions, any Permitted Acquisition or Investments similar to those
made for Permitted Acquisitions), consisting of Debt for Borrowed Money, Unpaid
Drawings, Capital Lease Obligations and third party debt obligations evidenced
by promissory notes or similar instruments, minus (b) the aggregate amount of
domestic cash and Cash Equivalents on the consolidated balance sheet of
Holdings, the Borrower and its Restricted Subsidiaries on such date, excluding
cash and Cash Equivalents that are listed as “restricted” on the consolidated
balance sheet of Holdings, the Borrower and its Restricted Subsidiaries as of
such date. It is understood that to the extent the Borrower or any Restricted
Subsidiary incurs any Debt and receives the proceeds of such Debt, for purposes
of determining any incurrence test under this Agreement and whether the Borrower
is in compliance on a Pro Forma Basis with any such test, the proceeds of such
incurrence shall not be considered cash or Cash Equivalents for purposes of any
“netting” pursuant to clause (b) of this definition.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, friable asbestos, polychlorinated biphenyls (“PCBs”), or any other
substance, waste or material regulated under Environmental Law.
“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan.
“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of Holdings on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated or designated to be a member of such Board of
Directors, directly or indirectly, by the Permitted Holders or Persons nominated
or designated by the Permitted Holders or (d) who has been nominated or
designated to be, or designated as, a member of such Board of Directors by a
majority of the other Continuing Directors then in office.
“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”
“Corrective Extension Agreement” has the meaning specified in Section 2.7(e).





--------------------------------------------------------------------------------





“Covenant Trigger Period” means any period (a) commencing on the date upon which
Availability is less than the greater of (i) 10.0% of the Maximum Credit and
(ii) $15,000,000 and (b) ending on the date upon which Availability shall have
been at least equal to the greater of (i) 10.0% of the Maximum Credit and (ii)
$15,000,000 for a period of thirty (30) consecutive calendar days.
“Credit Card Accounts Receivables” means each “payment intangible” (as defined
in the UCC) together with all income, payments and proceeds thereof, owed by a
Credit Card Issuer or Credit Card Processor to an Obligor resulting from charges
by a customer of an Obligor on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of Inventory by an Obligor, or services
performed by an Obligor, in each case in the ordinary course of its business.
“Credit Card Issuer” shall mean any person who issues or whose members issue
credit or debit cards, including, without limitation, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including, without limitation, credit or debit cards issued by
or through American Express Travel Related Services Company, Inc., and Novus
Services, Inc. and other issuers approved by the Collateral Agent.
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Obligor’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
“Cure Amount” has the meaning specified in Section 10.4(a).
“Cure Deadline” has the meaning specified in Section 10.4(a).
“Cure Right” has the meaning specified in Section 10.4(a).
“Current Asset Collateral” means (i) Accounts and Chattel Paper (in each case,
other than to the extent constituting identifiable proceeds of Fixed Asset
Collateral), and Credit Card Accounts Receivables; (ii) Deposit Accounts (and
all balances, cash, checks and other negotiable instruments, funds and other
evidences of payment held therein) and Securities Accounts (and all balances,
cash, checks, securities, securities entitlements, financial assets and
instruments (whether negotiable or otherwise), funds and other evidences of
payment held therein), other than a Deposit Account or Securities Account
containing exclusively identifiable proceeds of Fixed Asset Collateral; (iii)
all Inventory; (iv) to the extent evidencing, governing, securing or otherwise
reasonably related to any of the foregoing assets described in clauses (i)
through (iii), all Documents, General Intangibles, Instruments, Investment
Property (other than equity interests in Subsidiaries), Commercial Tort Claims,
Letters of Credit, Letter-of-Credit Rights and Supporting Obligations; provided,
however, that to the extent any of the foregoing also evidence, govern, secure
or otherwise reasonably relate to any Fixed Asset Collateral only that portion
that evidences, governs, secures or primarily relates to Current Asset
Collateral shall constitute Current Asset Collateral; provided, further, that
the foregoing shall not include any Intellectual Property; (v) all books,
records and documents related to the foregoing (including databases, customer
lists and other records, whether tangible or electronic, which contain any
information relating to any of the foregoing); and (vi) all Proceeds and
products of any or all of the foregoing in whatever form received, including
proceeds of business interruption and other insurance and claims against third
parties. For purposes of this definition, capitalized terms used but not defined
elsewhere in this Agreement shall have the meanings set forth in Articles 8 or 9
of the UCC.
“Debt” means, without duplication, all
(a)    indebtedness for borrowed money (excluding any obligations arising from
warranties as to inventory in the ordinary course of business) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the deferred purchase price of property or services (other than trade
accounts payable, liabilities or accrued expenses in the ordinary course of
business) to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP;
(c)    all obligations and liabilities of any Person secured by any Lien on an
Obligor’s or any of its Restricted Subsidiaries’ property, even if such Obligor
or Restricted Subsidiary shall not have assumed or become liable for the payment
thereof; provided, however, that all such obligations and liabilities which are
limited in recourse





--------------------------------------------------------------------------------





to such property shall be included in Debt only to the extent of the book value
of such property as would be shown on a balance sheet of the Consolidated
Parties prepared in accordance with GAAP or, if higher, the Fair Market Value of
such property;
(d)    all obligations or liabilities created or arising under any Capital Lease
or conditional sale or other title retention agreement with respect to property
used or acquired by a Borrower or any of its Restricted Subsidiaries, even if
the rights and remedies of the lessor, seller or lender thereunder are limited
to repossession of such property; provided, however, that all such obligations
and liabilities which are limited in recourse to such property shall be included
in Debt only to the extent of the book value of such property as would be shown
on a balance sheet of the Consolidated Parties prepared in accordance with GAAP
or, if higher, the Fair Market Value of such property;
(e)    the present value (discounted at the Base Rate) of lease payments due
under synthetic leases;
(f)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(g)    all net obligations of any Person in respect of Hedge Agreements;
(h)    all obligations of such Person in respect of Disqualified Stock; and
(i)    all obligations and liabilities under Guaranties in respect of
obligations of the type described in any of clauses (a) through (g) above;
provided that Debt shall not include (i) prepaid or deferred revenue arising in
the ordinary course of business, (ii) purchase price holdbacks in respect of
Permitted Acquisitions (or Investments similar to Permitted Acquisitions)
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset, (iii) earn out obligations in connection with a Permitted
Acquisition (or an Investment similar to a Permitted Acquisition) unless such
obligations become a liability on the balance sheet of such Person in accordance
with GAAP and are not paid after becoming due and payable and (iv) Guaranties
incurred (other than with respect to Debt) in the ordinary course of business.
For all purposes hereof, the Debt of any Person shall (A) include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, except to the extent such Person’s liability for
such Debt is otherwise limited and only to the extent such Debt would be
included in the calculation of Consolidated Total Debt and (B) in the case of
Holdings, the Borrower and its Restricted Subsidiaries, exclude all intercompany
Debt having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice. The amount of any net obligation under any Hedge Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
“Debt for Borrowed Money” of any Person at any time means, on a consolidated
basis, the sum of all debt for borrowed money of such Person at such time.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.
“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.00%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate.
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
“Deposit Account Control Agreement” has the meaning specified in Section
8.23(a).
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC and all accounts with a deposit function maintained at a financial
institution, now or hereafter held in the name of the Borrower or any Guarantor.
“Designated Account” has the meaning specified in Section 2.4(b).





--------------------------------------------------------------------------------





“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or its Restricted Subsidiaries in
connection with a Disposition pursuant to clause (t) of the definition of
“Permitted Dispositions” that is designated as “Designated Non-Cash
Consideration” pursuant to a certificate of a Responsible Officer of the
Borrower delivered to the Agent, setting forth the basis of such valuation
(which amount will be reduced by (i) the Fair Market Value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition and (ii) the amount of Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or such Converted Unrestricted Subsidiary.
“Disposition” or “Dispose” means the sale, lease, assignment, transfer or other
disposition (including any transaction contemplated by Section 8.18 and any sale
of Stock) of any property by any Person; provided that “Disposition” and
“Dispose” shall not be deemed to include any Casualty Event or any issuance by
Holdings (or any Parent Entity) of any of its Stock to another Person.
“Disqualified Lenders” means (a) such Persons that have been specified in
writing to the Agent and the Arrangers (i) on or prior to the Closing Date or
(ii) after the Closing Date with the consent of the Agent as being “Disqualified
Lenders,” (b) those Persons who are competitors of the Borrower and its
Subsidiaries that are separately identified in writing by the Borrower from time
to time to the Agent and (c) in the case of each of clauses (a) and (b), any of
their Affiliates (which, for the avoidance of doubt, shall not include any bona
fide debt investment funds that are affiliates of the Persons referenced in
clause (b) above) that are either (i) identified in writing to the Agent by the
Borrower from time to time or (ii) readily identifiable solely on the basis of
such Affiliate’s name; provided that no such updates to the list shall be deemed
to retroactively disqualify any parties that have previously acquired an
assignment or participation interest in respect of Loans from continuing to hold
or vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Lenders.
“Disqualified Stock” means that portion of any Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event (other than an event which would constitute a Change of Control or as a
result of a Disposition of assets or Casualty Event), matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof (except, in each case,
upon the occurrence of a Change of Control or as a result of a Disposition of
assets or Casualty Event) on or prior to the six-month anniversary of the Stated
Termination Date; provided that, if such Stock is issued pursuant to any plan
for the benefit of employees of Holdings (or any Parent Entity thereof), the
Borrower or any of its Subsidiaries or by any such plan to such employees, such
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by Holdings (or any Parent Entity thereof), the Borrower or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.
“Distressed Person” has the meaning specified in the definition of
“Lender-Related Distress Event.”
“Distribution” means (a) the payment or making of any dividend or other
distribution of property in respect of Stock or other Stock (or any options or
warrants for, or other rights with respect to, such stock or other Stock) of any
Person, other than distributions in Stock or other Stock (or any options or
warrants for such stock or other Stock) of any class other than Disqualified
Stock, or (b) the direct or indirect redemption or other acquisition by any
Person of any Stock or other Stock (or any options or warrants for such stock or
other Stock) of such Person or any direct or indirect shareholder or other
equity holder of such Person.
“Documents” means all “documents” as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Obligor.
“DOL” means the United States Department of Labor or any successor department or
agency.
“Dollar” and “$” mean dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under this Agreement shall be made in
Dollars.





--------------------------------------------------------------------------------





“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any State of the United States or the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any degree) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” means, as of any date of determination, the aggregate amount
of all Accounts created by the Obligors in the ordinary course of the Obligors’
business, and in any event including rights to payment, that arise out of each
Obligor’s sale of goods or rendition of services or the lease or rental of goods
by such Obligor, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, finance charges, and unapplied cash.
Eligible Accounts shall not include the following:
(a)    Accounts that are past due for more than 60 days or that the Account
Debtor has failed to pay within 90 days of original invoice date,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of an
Obligor or an employee or agent of Borrower or any Affiliate of Borrower, except
for an Account Debtor that is a portfolio company owned by Sponsor; provided
that (i) such Account is on arm’s-length terms and arises in the ordinary course
of business of such Obligor and such Affiliate and is administered in accordance
with the customary collection and credit policies of Borrower and (ii) the
aggregate amount of all such Accounts included in the calculation of Eligible
Accounts shall not exceed 10% of the Eligible Accounts,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state or territory thereof,
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to the Agent (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to the Agent and is directly drawable
by the Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to the Agent,
(g)    Accounts with respect to which the Account Debtor is (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the Obligors have
complied, to the reasonable satisfaction of the Agent, with the Assignment of
Claims Act, 31 USC §3727) or (ii) any State (or political subdivision) of the
United States,





--------------------------------------------------------------------------------





(h)    Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Borrower exceed 25% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by the Agent in its Reasonable Credit
Judgment if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, the Agent, in its Reasonable Credit
Judgment, believes to be doubtful by reason of the Account Debtor’s financial
condition,
(l)    Accounts that are not subject to a first priority perfected Lien in favor
of the Collateral Agent,
(m)    Accounts that are subject to a Lien other than the Lien of the Collateral
Agent (except for Permitted Liens that do not have priority over the Lien in
favor of the Collateral Agent),
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services,
(q)    Accounts with respect to which the Account Debtor’s obligation does not
constitute its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally, and
(r)    Accounts owned or generated by any Person or business which is acquired
by an Obligor in connection with a Permitted Acquisition (or similar
Investment), until such time as the Agent has either (i) completed a customary
due diligence investigation as to such Accounts and such Person, which
investigation may, at the discretion of the Agent, include a Field Examination
and must be commenced no later than 15 days after a request by the Borrower is
made to so undertake such investigation to the Agent and completed no later than
30 days after such commencement, and the Agent are satisfied with the results
thereof in its Reasonable Credit Judgment or (ii) determined that such a due
diligence investigation is not necessary, except, that, up to $5,000,000 of such
Accounts that are otherwise Eligible Accounts may be considered Eligible
Accounts.
“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $2,000,000,000 and
that extends credit or buys commercial loans in the ordinary course of business;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender and (d) any Approved Fund; provided, that, in any event, “Eligible
Assignee” shall not include (i) any natural Person, (ii) Holdings or the
Borrower or any Affiliate thereof, or (iii) so long as the list of Disqualified
Lenders (including any updates thereto) has been made available to all Lenders,
any Disqualified Lender (other than any Disqualified Lender otherwise agreed to
by the Borrower in a writing delivered to the Agent).
“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
“Engagement Letter” means the Engagement Letter, dated as of February 20, 2017,
among Barclays and the Borrower, with respect to the payment of certain fees and
other matters in connection with this Agreement.


“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.





--------------------------------------------------------------------------------







“Environmental Laws” means all applicable Laws in connection with pollution,
protection of the Environment, including Releases, threats of Releases, or to
health and safety (to the extent such health and safety laws relate to exposure
to Contaminants)
“Equipment” means all of each Obligor’s now owned or hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, service and
delivery vehicles with respect to which a certificate of title has been issued,
aircraft, dies, tools, jigs, molds and office equipment, as well as all of such
types of property leased by any Obligor, and all of each Obligor’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase); together with all present and future additions and
accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control with
the Borrower within the meaning of Section 414(c) of the Code (or any member of
an affiliated service group within the meaning of Sections 414(m) and (o) of the
Code of which the Borrower is a member).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
any failure by a Pension Plan to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, in each case whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA, of an application for
a waiver of the minimum funding standard with respect to a Pension Plan; (d) a
determination that a Pension Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) a withdrawal by the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (f) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multi-employer Plan or
notification that a Multi-employer Plan is insolvent or in reorganization
(within the meaning of Title IV of ERISA) or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(g) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan; (h) the occurrence of an event or condition which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan; (i) the Borrower or any of its Subsidiaries engages in a
non-exempt “prohibited transaction” with respect to which the Borrower or any of
its Subsidiaries is a “disqualified person” (within the meaning of Section 4975
of the Code), or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; or (j) the imposition of any Lien under Section 430(k) of
the Code or pursuant to Section 303(k) or Section 4068 of ERISA with respect to
any Pension Plan, or any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) as in effect
from time to time.
“Event of Default” has the meaning specified in Section 10.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.
“Excluded Accounts” means all Deposit Accounts into which solely Excluded Funds
are deposited, other than any Designated Account.
“Excluded Assets” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”
“Excluded Funds” means all amounts (i) solely for the purpose of payroll,
employee wages and benefits, payment of taxes and escrow arrangements and
fiduciary arrangements for the benefit of third parties (other than the Obligors
and their subsidiaries) and (ii) other amounts, not to exceed $2,000,000 in the
aggregate.





--------------------------------------------------------------------------------





“Excluded Stock” means:
(a)    any Stock with respect to which the Agent and the Borrower agree, in
writing (each acting reasonably), that the cost of pledging such Stock shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom,
(b)    solely in the case of any pledge of Stock of any CFC or FSHCO to secure
the Obligations, any Stock that is Voting Stock of such CFC or FSHCO in excess
of 65% of the outstanding Stock that is Voting Stock of such CFC or FSHCO,
(c)    any Stock to the extent, and for so long as, the pledge thereof would be
prohibited by any applicable Law (including any legally effective requirement to
obtain the consent of any Governmental Authority unless such consent has been
obtained),
(d)    any Margin Stock and Stock of any Person (other than any Wholly Owned
Restricted Subsidiary) to the extent, and for so long as, the pledge of such
Stock would be prohibited by, or create an enforceable right of termination in
favor of any other party thereto (other than Holdings, the Borrower or any
Wholly Owned Restricted Subsidiary of the Borrower) under, the terms of any
Organization Document, joint venture agreement or shareholders’ agreement
applicable to such Person after giving effect to the applicable anti-assignment
clauses of the UCC and applicable law,
(e)    the Stock of any Immaterial Subsidiary or Unrestricted Subsidiary, and
(f)    any Stock of any Subsidiary to the extent that the pledge of such Stock
would result in material adverse tax consequences to Holdings, the Borrower or
any Subsidiary as reasonably determined by the Borrower in consultation with the
Agent, and confirmed in writing by notice to the Agent.
“Excluded Subsidiary” means:
(a)    any Subsidiary that is not a Wholly Owned Subsidiary or is a joint
venture on any date such Subsidiary would otherwise be required to become a
Guarantor pursuant to the requirements of Section 8.22 (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary),
(b)    any Subsidiary that is restricted or prohibited by (x) subject to clause
(g) below, applicable Law or (y) contractual obligation from guaranteeing the
Obligations (and for so long as such restriction or prohibition is in effect);
provided that in the case of clause (y), such contractual obligation existed on
the Closing Date or, with respect to any Subsidiary acquired by the Borrower or
a Restricted Subsidiary after the Closing Date (and so long as such contractual
obligation was not incurred in contemplation of such acquisition), on the date
such Subsidiary is so acquired,
(c)    (i) any Foreign Subsidiary, (ii) any Domestic Subsidiary that is (A) a
FSHCO or (B) a direct or indirect Subsidiary of a Foreign Subsidiary that is a
CFC, or (iii) any other Subsidiary for which the provision of a Guaranty would
result in a material adverse tax consequence to Holdings, the Borrower or any
Subsidiary (as reasonably determined by the Borrower in writing in consultation
with the Agent),
(d)    any Immaterial Subsidiary (provided that the Borrower shall not be
permitted to exclude Immaterial Subsidiaries from guaranteeing the Obligations
to the extent that (i) the aggregate amount of gross revenue for all Immaterial
Subsidiaries excluded by this clause (d) exceeds 7.5% of the consolidated gross
revenues of the Borrower and its Restricted Subsidiaries that are not otherwise
Excluded Subsidiaries by virtue of any other clauses of this definition except
for this clause (d) as of the last day of the Test Period most recently ended on
or prior to the date of determination or (ii) the aggregate amount of total
assets for all Immaterial Subsidiaries excluded by this clause (d) exceeds 7.5%
of the aggregate amount of Consolidated Total Assets (measured as of any date of
determination based upon the Section 6.2 Financials most recently delivered on
or prior to such date) of the Borrower and its Restricted Subsidiaries that are
not otherwise Excluded Subsidiaries by virtue of any other clauses of this
definition except for this clause (d) as of the last day of the Test Period most
recently ended on or prior to the date of determination),
(e)    any other Subsidiary with respect to which, in the reasonable judgment of
the Agent and the Borrower, the cost of providing a Guaranty shall be excessive
in view of the benefits to be obtained by the Lenders therefrom,





--------------------------------------------------------------------------------





(f)    each Unrestricted Subsidiary, and
(g)    any Subsidiary that would require any consent, approval, license or
authorization from any Governmental Authority to provide a Guaranty unless such
consent, approval, license or authorization has been received, or is received
after commercially reasonable efforts (including if requested by the Agent to do
so) by the Borrower and/or such Subsidiary to obtain the same
“Excluded Swap Obligation” means, with respect to any Obligor or Holdings, any
obligation (a “Swap Obligation”) to pay or perform under any agreement,
contract, or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
portion of the guarantee of such Obligor of, or the grant by such Obligor or
Holdings of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Obligor’s or Holdings’ failure to constitute an “eligible contract participant,”
as defined in the Commodity Exchange Act and the regulations thereunder
(determined after giving effect to any applicable keep well, support, or other
agreement for the benefit of such Obligor or Holdings and any and all applicable
guarantees of such Obligor’s Swap Obligations by other Obligors), at the time
the guarantee of (or grant of such security interest by, as applicable) such
Obligor or Holdings becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Obligor or Holdings is a “financial entity,” as defined in section
2(h)(7)(C) of the Commodity Exchange Act, at the time the guarantee of (or grant
of such security interest by, as applicable) such Obligor or Holdings becomes or
would become effective with respect to such Swap Obligation or (b) any other
Swap Obligation designated as an “Excluded Swap Obligation” of such Obligor or
Holdings as specified in any agreement between the relevant Obligors and Hedge
Bank applicable to such Swap Obligations. If a Swap Obligation arises under a
Master Agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to the swap for
which such guarantee or security interest is or becomes excluded in accordance
with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document, (a) Taxes imposed on (or measured by) the Recipient’s
net income (however denominated), franchise Taxes imposed in lieu of net income
Taxes, and branch profits Taxes, in each case (i) imposed as a result of such
Recipient being organized under the Laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender acquired
its interest in the applicable Commitment or, in the case of an applicable
interest in a Loan not funded pursuant to a prior Commitment, such Lender
acquires such interest in such Loan (provided that this clause (b)(i) shall not
apply to an assignee pursuant to an assignment request by the Borrower under
Section 5.8 or the acquisition of a participation pursuant to Section 13.11) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.1, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired its
interest in the applicable Loan or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 5.1(d), and (d) any Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of September
30, 2013 (as amended, supplemented or otherwise modified from time to time prior
to the Closing Date), by and among Holdings, the Borrower, the lenders from time
to time party thereto, Deutsche Bank AG New York Branch, as agent, and the other
parties thereto.
“Existing Debt Refinancing” means the repayment in full of all principal,
accrued and unpaid interest, fees, premium, if any, and other amounts
outstanding under the Existing Credit Agreement, other than contingent
obligations not then due and payable and that by their terms survive the
termination of the Existing Credit Agreement, the termination of all commitments
to extend credit thereunder and the termination and/or release of any security
interests and guarantees in connection therewith.
“Existing Revolving Credit Class” has the meaning specified in Section 2.7(a).
“Existing Revolving Credit Commitments” has the meaning specified in
Section 2.7(a).
“Existing Revolving Loans” has the meaning specified in Section 2.7(a).
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.7(a).





--------------------------------------------------------------------------------





“Extended Revolving Credit Facility” means each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.7.
“Extended Revolving Loans” has the meaning specified in Section 2.7(a).
“Extending Lender” has the meaning specified in Section 2.7(b).
“Extension Agreement” has the meaning specified in Section 2.7(c).
“Extension Date” has the meaning specified in Section 2.7(d).
“Extension Election” has the meaning specified in Section 2.7(b).
“Extension Request” has the meaning specified in Section 2.7(a).
“Extension Series” means all Extended Revolving Credit Commitments that are
established pursuant to the same Extension Agreement (or any subsequent
Extension Agreement to the extent such Extension Agreement expressly provides
that the Extended Revolving Credit Commitments provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements (or related
legislation or official administrative rules or practices) implementing the
foregoing.
“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
“Field Examination” has the meaning specified in Section 8.4(d).
“FILO Tranche” has the meaning specified in Section 2.6(c)(ii).
“Financed Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are
financed with the net proceeds of any incurrence of Debt (other than Loans) or
received from any disposition of assets, from any Casualty Event or from any
issuance of Stock including the proceeds from the initial public offering by
Holdings on or about the Agreement Date (other than Disqualified Stock or any
other issuance of Stock which increases any available basket hereunder).
“Financial Covenant” means the covenant set forth in Section 8.20.
“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 6.2 and Section 7.5.
“Fiscal Quarter” means the period commencing on January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing on April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing on
July 1 in any Fiscal Year and ending on the next succeeding September 30, or the
period commencing on October 1 in any Fiscal Year and ending on the next
succeeding December 31, as the context may require.





--------------------------------------------------------------------------------





“Fiscal Year” means Holdings’, the Borrower’s, the Guarantors’ and/or their
Subsidiaries’ fiscal year for financial accounting purposes. As of the Agreement
Date, the current Fiscal Year of the Consolidated Parties will end on December
31, 2017.
“Fixed Asset Collateral” means (i) Equipment and Fixtures; (ii) Real Estate;
(iii) Intellectual Property; (iv) equity interests in all direct and indirect
Subsidiaries of the Borrower; (v) all other assets of any Obligor, whether real,
personal or mixed not constituting Current Asset Collateral; (vi) to the extent
evidencing, governing, securing or otherwise reasonably related to any of the
foregoing, all Documents, General Intangibles, Instruments, Commercial Tort
Claims, Letters of Credit, Letter of Credit Rights and Supporting Obligations;
provided, however, that to the extent any of the foregoing also evidence,
govern, secure or otherwise reasonably relate to any Current Asset Collateral
only that portion that evidences, governs, secures or primarily relates to Fixed
Asset Collateral shall constitute Fixed Asset Collateral; (vii) all books,
records and documents related to the foregoing (including databases, customer
lists and other records, whether tangible or electronic, which contain any
information relating to any of the foregoing); and (viii) all Proceeds and
products of any or all of the foregoing in whatever form received, including
proceeds of business interruption and other insurance and claims against third
parties. For purposes of this definition, capitalized terms used but not defined
elsewhere in this Agreement shall have the meanings set forth in Articles 8 or 9
of the UCC.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated EBITDA of Holdings, the Borrower and its Restricted
Subsidiaries for the Test Period most recently ended on or prior to such date of
determination minus (ii) Unfinanced Capital Expenditures made by Holdings, the
Borrower and its Restricted Subsidiaries during such Test Period, to (b) the
Fixed Charges of Holdings, the Borrower and its Restricted Subsidiaries for such
Test Period; provided that, for purposes of calculating the Fixed Charge
Coverage Ratio for any period ending prior to the first anniversary of the
Closing Date, Consolidated Interest Expense shall be an amount equal to actual
Consolidated Interest Expense from the Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination.
In calculating the Fixed Charge Coverage Ratio for purposes of determining
whether the Fixed Charge Coverage Ratio test described in clause (b) of the
definition of “Specified Conditions” has been satisfied, as of such date, the
amount of Fixed Charges included in clause (b) above shall include, without
duplication of any payments already constituting Fixed Charges, the amount of
any Specified Payment actually made on such date of determination.
“Fixed Charges” means, as of any date of determination, the sum, determined on a
consolidated basis, of (a) the Consolidated Interest Expense of Holdings, the
Borrower and its Restricted Subsidiaries paid in the Test Period most recently
ended on or prior to such date of determination, plus (b) scheduled payments of
principal (including any scheduled payment of principal resulting from the
requirement to make a payment as a result of the accumulation of excess cash
flow) on Debt for Borrowed Money of Holdings, the Borrower and its Restricted
Subsidiaries (other than payments by Holdings, the Borrower or any of its
Restricted Subsidiaries to Holdings, Borrower or to any of such Restricted
Subsidiaries) paid in cash during such Test Period and the principal component
of Debt attributable to Capital Leases paid in cash during such Test Period,
plus (c) cash Taxes actually paid in such Test Period, plus (d) any Distribution
made in cash pursuant to Section 8.10(j)(i) during such Test Period.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is formed under
the laws of a jurisdiction other than the United States, a state of the United
States or the District of Columbia.
“FSHCO” means any direct or indirect Subsidiary that has no material assets
other than Stock of one or more direct or indirect Foreign Subsidiaries that are
CFCs.
“Full Payment” or “Full Payment of the Obligations” means, with respect to any
Obligations (other than contingent indemnification obligations or other
contingent obligation for which no claim has been made or asserted, Hedge
Obligations not then due and payable and Cash Management Obligations not then
due and payable), (a) the full and indefeasible cash payment thereof, including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding), (b) if such Obligations arise from
Letters of Credit or if such Obligations consist of indemnification or similar
obligations for which a claim has been made or asserted, the cash
collateralization thereof as





--------------------------------------------------------------------------------





provided herein or otherwise acceptable to the Agent (or delivery of a standby
letter of credit reasonably acceptable to the Agent, in the amount of required
cash collateral) and (c) the termination or expiration of all Commitments.
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances from time
to time.
“General Intangibles” means all of each Obligor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC, choses in action and
causes of action and all other intangible personal property of each Obligor of
every kind and nature (other than Accounts), including, without limitation, all
contract rights, payment intangibles, Intellectual Property, corporate or other
business records, blueprints, plans, specifications, registrations, licenses,
franchises, Tax refund claims, any funds which may become due to any Obligor in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to any Obligor from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which any Obligor
is beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged Stock or Investment
Property and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Obligor.
“Governmental Authority” means any nation or government, any state, territorial
or other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
“Guarantee Agreement” means the Guarantee Agreement, dated as of the Agreement
Date, among the Guarantors for the benefit of the Secured Parties.
“Guarantors” means (a) the Borrower, other than with respect to its own
Obligations, (b) each Restricted Subsidiary, whether now existing or hereafter
created or acquired (other than any Excluded Subsidiary) that is a party to the
Guarantee Agreement and (c) each other Person, who, in a writing accepted by the
Agent, guarantees payment or performance in whole or in part of the Obligations.
There are no Guarantors as of the Agreement Date (other than the Borrower to the
extent set forth in clause (a)).
“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other monetary obligations of any other Person (the “guaranteed monetary
obligations”), or assure or in effect assure the holder of the guaranteed
monetary obligations against loss in respect thereof, including any such
obligations incurred through an agreement, contingent or otherwise: (a) to
purchase the guaranteed monetary obligations or any property constituting
security therefor; (b) to advance or supply funds for the purchase or payment of
the guaranteed monetary obligations or to maintain a working capital or other
balance sheet condition; or (c) to lease property or to purchase any debt or
equity securities or other property or services; provided that the term
“Guaranty” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition of assets permitted under this Agreement (other than
such obligations with respect to Debt). The amount of any Guaranty shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guaranty is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master





--------------------------------------------------------------------------------





agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Hedge Bank” means any Person that that is a counterparty to a Secured Hedge
Agreement with an Obligor or one of its Restricted Subsidiaries, in its capacity
as such, and that either (i) is a Lender, the Agent, an Arranger or an Affiliate
of the foregoing at the time it enters into such a Secured Hedge Agreement, or
on the Closing Date is party to a Hedge Agreement with an Obligor or any
Restricted Subsidiary permitted under Section 8.12 on the Closing Date, in its
capacity as a party thereto or (ii) becomes a Lender, the Agent or an Affiliate
of a Lender or the Agent after it has entered into a Hedge Agreement permitted
by Section 8.12 with any Obligor or any Restricted Subsidiary.
“Hedge Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.
“Historical Financial Statements” means audited consolidated balance sheets of
the Borrower and its consolidated subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower and its consolidated
subsidiaries for, the three most recently completed Fiscal Years ended
December 31, 2016.
“Holdings” means (i) Holdings (as defined in the preamble to this Agreement) or
(ii) any other Person or Persons (the “New Holdings”) that is a Subsidiary of
(or are Subsidiaries of) Holdings or of any Parent Entity of Holdings (or the
previous New Holdings, as the case may be) but not the Borrower (the “Previous
Holdings”); provided that (a) such New Holdings directly owns 100% of the Stock
of the Borrower, (b) the New Holdings shall expressly assume all the obligations
of the Previous Holdings under this Agreement and the other Loan Documents
pursuant to a supplement hereto or thereto in form and substance reasonably
satisfactory to the Agent, (c) the New Holdings shall have delivered to the
Agent a certificate of a Responsible Officer stating that such substitution and
any supplements to the Loan Documents preserve the enforceability of the
Guarantee Agreement and the perfection and priority of the Collateral Agent’s
Liens, (d) if reasonably requested by the Agent, an opinion of counsel in form
and substance reasonably satisfactory to the Agent shall be delivered by the
Borrower to the Agent to the effect that, without limitation, such substitution
does not breach or result in a default under this Agreement or any other Loan
Document, (e) all Stock of the Borrower and substantially all of the other
assets of the Previous Holdings are contributed or otherwise transferred to such
New Holdings and pledged to secure the Obligations and (f) no Default or Event
of Default has occurred and is continuing at the time of such substitution and
such substitution does not result in any Default or Event of Default or material
tax liability to any Lender (including, for the avoidance of doubt, any Letter
of Credit Issuer and any Swingline Lender); provided, further, that if each of
the foregoing is satisfied, the Previous Holdings shall be automatically
released from all its obligations under the Loan Documents and any reference to
“Holdings” in the Loan Documents shall be meant to refer to the “New Holdings.”
“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the Test Period most recently ended on or prior
to such determination date were an amount equal to or less than 5.0% of
Consolidated Total Assets at such date and (b) whose gross revenues (when
combined with the revenues of such Restricted Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) for such Test Period were an amount equal
to or less than 5.0% of the consolidated gross revenues of the Borrower and its
Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP.
“Incremental Agreement” has the meaning specified in Section 2.6(e).
“Incremental Facility Closing Date” has the meaning specified in Section 2.6(e).
“Incremental Revolving Credit Commitment Increase Lender” has the meaning
specified in Section 2.6(f)(ii).
“Indemnified Person” has the meaning specified in Section 14.10.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any Obligor under any
Loan Document and (b) to the extent not otherwise described in clause (a) above,
all Other Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, federal or
foreign bankruptcy or insolvency law, assignments for the benefit of





--------------------------------------------------------------------------------





creditors, formal or informal moratoria, compositions, extensions generally with
all or substantially all creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
“Instruments” means all instruments as such term is defined in Article 9 of the
UCC, now owned or hereafter acquired by any Obligor.
“Intellectual Property” has the meaning specified in the Security Agreement.
“Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit L hereto.
“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three or six months thereafter or (if available from all the Lenders making
or holding such Loan as determined by such Lenders in good faith) 12 months or a
period shorter than one month thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Continuation/Conversion, provided that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(b)    any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(c)    no Interest Period shall extend beyond the Stated Termination Date.
“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.
“Inventory” means all of each Obligor’s now owned or hereafter acquired
“Inventory” as defined in the UCC, and shall also include, without limitation,
all: (a) goods which (i) are leased by a Person as lessor, (ii) are held by a
Person for sale or lease or to be furnished under a contract of service, (iii)
are furnished by a Person under a contract of service, or (iv) consist of raw
materials, work in process, or materials used or consumed in a business; (b)
goods of said description in transit; (c) goods of said description which are
returned, repossessed or rejected; and (d) packaging, advertising and shipping
materials related to any of the foregoing.
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise, but exclusive
of the acquisition of inventory, supplies, equipment and other assets used or
consumed in the ordinary course of business of the Borrower or the applicable
Subsidiary and Capital Expenditures) of assets, shares of Stock, bonds, notes,
debentures, partnerships, joint ventures or other ownership interests or other
securities of such Person, (b) any advance, loan or other extension of credit
(other than in connection with leases of Equipment or leases or sales of
Inventory on credit in the ordinary course of business and excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Debt having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
to such Person, or (c) any other capital contribution to, or investment in, such
Person, including, without limitation, any obligation incurred for the benefit
of such Person, but excluding (i) commission, travel, and similar advances to
officers and employees of such Person made in the ordinary course of business,
and (ii) bona fide Accounts arising in the ordinary course of business. It is
further understood and agreed that for purposes of determining the value of any
Investment outstanding for purposes hereof, such amount shall be deemed to be
the amount of such Investment when made, purchased or acquired less all
dividends, returns, interests, profits, distributions, income and similar
amounts received in respect of such Investment (not to exceed the original
amount invested).
“Investment Property” means all of each Obligor’s now owned or hereafter
acquired “investment property” as defined in the UCC, and includes all right
title and interest of each Obligor in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.
“Investors” means the Sponsor and the entities designated on Schedule 1.6.
“Interpolated Rate” means, in relation to the LIBOR Rate, the rate which results
from interpolating on a linear basis between:





--------------------------------------------------------------------------------





(a)
the applicable LIBOR Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable LIBOR Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Junior Debt” means any junior lien secured Debt for Borrowed Money, unsecured
Debt for Borrowed Money incurred pursuant to Section 8.12(q)(y) or subordinated
Debt for Borrowed Money, in each case incurred by an Obligor and owing to a
Person that is not Holdings, an Obligor or any Subsidiary thereof.
“Laws” means, collectively, all international, foreign, federal, state,
territorial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of laws.
“L/C Commitment” means, with respect to any Letter of Credit Issuer at any time,
(i) the amount set forth opposite such Letter of Credit Issuer’s name on
Schedule 1.1 hereto under the caption “L/C Commitment” or (ii) such other amount
agreed from time to time between such Letter of Credit Issuer and the Borrower.
“Lender” means (a) the Persons listed on Schedule 1.1, (b) any other Person that
shall become a party hereto as a “lender” pursuant to Section 12.2 and (c) each
Person that becomes a party hereto as a “lender” pursuant to the terms of
Section 2.6, in each case other than a Person who ceases to hold any outstanding
Loans, participations in Letters of Credit or Swingline Loans or any Commitment
and shall include the Agent to the extent of any Agent Advance outstanding and
the Swingline Lender to the extent of any Swingline Loan outstanding.
“Lender Default” means (a) the refusal (in writing) or failure of any Lender to
make available its portion of any incurrence of Loans or participations in
Letters of Credit or Swingline Loans, which refusal or failure is not cured
within one Business Day after the date of such refusal or failure, (b) the
failure of any Lender to pay over to the Agent, any Letter of Credit Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, (c) a Lender has
notified the Borrower or the Agent that it does not intend or expect to comply
with any of its funding obligations or has made a public statement to that
effect with respect to its funding obligations under this Agreement, (d) the
failure by a Lender to confirm in a manner reasonably satisfactory to the Agent
that it will comply with its obligations under this Agreement, (e) any Lender or
a direct or indirect parent company of each Lender becoming subject to a Bail-In
Action or (f) a Distressed Person has admitted in writing that it is insolvent
or such Distressed Person becomes subject to a Lender-Related Distress Event.
“Lender-Related Distress Event” means, with respect to any Lender, that such
Lender or any Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), as the case may be, is or becomes subject to a voluntary
or involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any person that directly or indirectly
controls such Distressed Person is subject to a forced liquidation or winding
up, or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any governmental
authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Stock in any Lender or any Person that directly or indirectly
controls such Lender by a governmental authority or an instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such person (or such governmental authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contract or agreements made by such
person or its parent entity. .
“Letter of Credit” has the meaning specified in Section 2.3(a).





--------------------------------------------------------------------------------





“Letter of Credit Fee” has the meaning specified in Section 3.6.
“Letter of Credit Issuer” means (a) Barclays, JPMorgan or any of their
respective Subsidiaries or Affiliates and (b) any other Lender (or any of its
Subsidiaries or Affiliates) that becomes an Letter of Credit Issuer in
accordance with Section 2.3(h); in the case of each of clause (a) or (b) above,
in its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder. In the event that there is more than one
Letter of Credit Issuer at any time, references herein and in the other Loan
Documents to the Letter of Credit Issuer shall be deemed to refer to the Letter
of Credit Issuer in respect of the applicable Letter of Credit or to all Letter
of Credit Issuers, as the context requires.
“Letter of Credit Subfacility” means $25,000,000.
“LIBOR” has the meaning specified in the definition of “LIBOR Rate.”
“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan and, with respect to each Interest Period of more than three months, each
three-month anniversary of the commencement of such Interest Period for such
LIBOR Loan.
“LIBOR Loan” means a Loan during any period in which it bears interest based on
the LIBOR Rate.
“LIBOR Rate” means:
(a)    for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (i) the rate per annum determined by the Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBOR”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Agent to be the offered
rate on such other page or other service which displays the LIBOR for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if the LIBOR is quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBOR shall be equal to the Interpolated Rate; and provided,
further, that if any such rate determined pursuant to the preceding clauses (i)
or (ii) is below zero, the LIBOR Rate will be deemed to be zero; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined on such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Agent to be the offered rate on such other page or other
service which displays LIBOR for deposits (for delivery on the date of
determination) with a term equal to one month, determined at the date and time
of determination.
“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, priority or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, deemed trust, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt or the
interest of a vendor or lessor under a capital lease, consignment or title
retention agreement; and (b) to the extent not included under clause (a), any
reservation, exception, encroachment, easement, servitude right-of-way,
restriction, lease or other title exception or encumbrance affecting property
(and for clarity, including exclusive licenses (but not non-exclusive licenses)
granted in Intellectual Property).
“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, the Notes, the Engagement Letter, any Intercreditor Agreement and any
other agreements, instruments, and documents heretofore, now or hereafter
evidencing, securing or guaranteeing any of the Obligations or any of the
Collateral, in each case to which one or more Obligors is a party.





--------------------------------------------------------------------------------





“Loans” means, collectively, all loans and advances provided for in Article II,
including any Revolving Loans, or Extended Revolving Loans, as applicable.
“Losses” has the meaning specified in Section 14.10.
“Management Investors” means the members of management, directors, officers and
employees of Holdings (or any Parent Entity thereof), the Borrower or any of its
Subsidiaries who are (directly or indirectly through one or more investment
vehicles) investors in Holdings or any Parent Entity as of the Closing Date.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Borrower and the other Obligors (taken as a
whole) to perform their payment obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligor of any Loan Document to which it is a party.
“Material Indebtedness” means Debt (other than the Obligations) of any one or
more of the Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations in respect of any Hedge Agreement at
any time shall be the Swap Termination Value thereof.
“Maximum Credit” means, at any time, the lesser of (i) the Maximum Revolver
Amount in effect at such time and (ii) the Borrowing Base at such time.
“Maximum Rate” has the meaning specified in Section 3.3.
“Maximum Revolver Amount” means, at any time, the aggregate Revolving Credit
Commitments at such time, as the same may be increased from time to time in
accordance with Section 2.6 or reduced from time to time in accordance with
Section 4.4(b); provided that the Maximum Revolver Amount shall not at any time
exceed $275,000,000. As of the Amendment No. 1 Effective Date, the Maximum
Revolver Amount is $200,000,000. Anything contained herein to the contrary
notwithstanding, upon termination of the Revolving Credit Commitments, the
Maximum Revolver Amount shall automatically be reduced to zero.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, debentures,
deeds of hypothec and mortgages creating and evidencing a Lien on a Mortgaged
Property made by any Obligor in favor or for the benefit of the Collateral Agent
on behalf of the Secured Parties in the form and substance reasonably acceptable
to the Collateral Agent and the Borrower that are executed and delivered
pursuant to Section 9.1(a)(ii) (if applicable) and Section 8.22.
“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement.”
“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by the Borrower or any ERISA
Affiliate or with respect to which the Borrower or any ERISA Affiliate has any
ongoing obligation with respect to withdrawal liability (within the meaning of
Title IV of ERISA).
“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
“New Holdings” has the meaning specified in the definition of “Holdings.”
“Non-Consenting Lender” has the meaning specified in Section 12.1(b).





--------------------------------------------------------------------------------





“Non-Extension Notice Date” has the meaning specified in Section 2.3(b).
“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit K hereto, evidencing
the aggregate Debt of the Borrower to such Lender resulting from the Loans made
by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.4(a).
“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).
“Noticed Hedge” means Secured Hedge Obligations in respect of which the notice
delivered to the Agent by the applicable Hedge Bank and the Borrower confirms
that such Secured Hedge Agreement shall be deemed a “Noticed Hedge” hereunder
for all purposes, including the application of Bank Product Reserves and
Section 10.3, so long as the establishment of a Bank Product Reserve with
respect to such Secured Hedge Obligation would not result in the Borrower
exceeding the Maximum Credit; provided that such designation shall be made
within ten (10) Business Days of (i) the Closing Date if such Secured Hedge
Agreement is in place on the Closing Date or (ii) the date such Secured Hedge
Agreement is entered into if such Secured Hedge Agreement is not in place on the
Closing Date; provided, further, that, if the amount of Secured Hedge
Obligations arising under such Secured Hedge Agreement is increased in
accordance with the definition of “Secured Hedge Obligation,” then such Secured
Hedge Obligations shall only constitute a Noticed Hedge to the extent that a
Bank Product Reserve can be established with respect to such Secured Hedge
Agreement without exceeding the then-current Availability.
“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Obligors or Restricted
Subsidiaries, or any of them, to the Agent, any Letter of Credit Issuer, any
Lender, any Secured Party and/or any Indemnified Person, arising under or
pursuant to this Agreement, any of the other Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements, whether or not evidenced by
any note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, Attorney Costs, filing fees and any other sums chargeable to
any of the Borrower or any other Obligor hereunder or under any of the other
Loan Documents. “Obligations” include, without limitation, (a) all debts,
liabilities, and obligations now or hereafter arising from or in connection with
the Letters of Credit, (b) all Secured Hedge Obligations (other than with
respect to any Obligor’s Hedge Obligations that constitute Excluded Swap
Obligations) and Cash Management Obligations and (c) all interest, fees and
other amounts that accrue or would accrue after commencement of any Insolvency
Proceeding against any Obligor, whether or not allowed in such proceeding.
“Obligors” means, collectively, the Borrower, each Guarantor, and any other
Person that now or hereafter is primarily or secondarily liable for any of the
Obligations and/or grants the Collateral Agent a Lien in any Collateral as
security for any of the Obligations. For the avoidance of doubt, Holdings shall
not be an Obligor.
“OFAC” has the meaning specified in Section 7.24(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Currency” has the meaning specified in Section 14.19.
“Originating Lender” has the meaning specified in Section 12.2(e).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing, excise or property Taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under or otherwise with respect to, this Agreement or any
other Loan Documents, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.8(c)).
“Out-of-Formula Condition” has the meaning specified in Section 4.2.
“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of Holdings
and/or the Borrower, as applicable. For the avoidance of doubt, any Person that
is formed to effect a public offering of common Stock that directly or
indirectly owns a majority of the voting Stock of Holdings will be deemed a
Parent Entity of Holdings.
“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
“Participant Register” has the meaning specified in Section 13.20(b).
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to the functions thereof.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA or Section 412 of the Code, other than a
Multi-employer Plan, which the Borrower or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.
“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit F.
“Permitted Acquisition” means any acquisition, by merger, consolidation,
amalgamation or otherwise, by the Borrower or any of its Restricted Subsidiaries
of assets (including any assets constituting a business unit, line of business
or division) or Stock, so long as (a) such acquisition and all transactions
related thereto shall be consummated in all material respects in accordance with
all applicable Laws, (b) if such acquisition involves the acquisition of Stock
of a Person that upon such acquisition would become a Subsidiary, such
acquisition shall result in the issuer of such Stock becoming a Restricted
Subsidiary (unless otherwise designated as an Unrestricted Subsidiary pursuant
to Section 8.26) and, to the extent required by the Collateral and Guarantee
Requirement, a Guarantor, (c) to the extent required by the Collateral and
Guarantee Requirement, such acquisition shall result in the Collateral Agent,
for the benefit of the Secured Parties, being granted a security interest in any
Stock or any assets so acquired, (d) both immediately prior to and after giving
effect to such acquisition, no Event of Default under any of Sections 10.1(a),
(e), (f) or (g) shall have occurred and be continuing; and (e) immediately after
giving effect to such acquisition, the Borrower and its Restricted Subsidiaries
shall be in compliance with Section 8.15.
“Permitted Acquisition Consideration” means, in connection with any Permitted
Acquisition, the aggregate amount (as valued at the Fair Market Value of such
Permitted Acquisition at the time such Permitted Acquisition is made) of,
without duplication: (a) the purchase consideration for such Permitted
Acquisition, whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
any and all payments representing the purchase price and any assumptions of Debt
and/or Guaranties, “earn-outs” and other agreements to make any payment the
amount of which is, or the terms of payment of which are, in any respect subject
to or contingent upon the revenues, income, cash flow or profits (or the like)
of any Person or business and (b) the aggregate amount of Debt incurred in
connection with such Permitted Acquisition; provided in each case, that any such
future payment that is subject to a contingency shall be considered Permitted
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Acquisition) to be established in respect thereof by Holdings, the Borrower or
its Restricted Subsidiaries.
“Permitted Debt” has the meaning specified in Section 8.12.





--------------------------------------------------------------------------------





“Permitted Disposition” means:
(a)    Dispositions, rentals or other disposals of Equipment and Inventory and
other assets (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or go abandoned in
the ordinary course of business) in the ordinary course of business and sales of
Equipment and Inventory to buyers in the ordinary course of business;
(b)    Dispositions of obsolete, surplus, damaged or worn-out property or
property that is no longer necessary, used or useful in the business of the
Borrower and its Restricted Subsidiaries;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(d)    the use, transfer or Disposition of cash and Cash Equivalents pursuant to
any transaction not prohibited by the terms of the Loan Documents;
(e)    sales, discounting or forgiveness of Accounts in connection with the
collection, settlement or compromise thereof;
(f)    any Disposition, license, sublicense, abandonment or lapse of
Intellectual Property which does not materially interfere with the business of
the Borrower or any of its Restricted Subsidiaries, taken as a whole;
(g)    Dispositions constituting Permitted Distributions, Permitted Investments
(other than pursuant to clause (p) of the definition of “Permitted
Investments”), transactions permitted by Section 8.9 or Permitted Liens;
(h)    any sale or issuance of Stock by a Restricted Subsidiary of the Borrower
to the Borrower or another Subsidiary of the Borrower;
(i)    Dispositions of property for aggregate consideration of less than
$1,000,000 with respect to any individual transaction; provided that the
aggregate amount of such Dispositions excluded by this clause (i) shall not
exceed $5,000,000 during any Fiscal Year;
(j)    the leasing or subleasing of assets of the Borrower or any of its
Restricted Subsidiaries not materially interfering with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;
(k)    Dispositions pursuant to transactions permitted under Section 8.18;
(l)    Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or similar Investments that are not used in the business of the
Borrower and its Restricted Subsidiaries;
(m)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(n)    transfers of property subject to Casualty Events upon receipt of the net
proceeds of such Casualty Event;
(o)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(p)    the unwinding of any Hedge Agreement pursuant to its terms;
(q)    the Disposition of the Stock in, Debt of, or other securities issued by,
an Unrestricted Subsidiary;
(r)    Dispositions of property or assets to the Borrower or to a Restricted
Subsidiary; provided that, if the transferor of such property is an Obligor (i)
the transferee thereof must either be an Obligor or (ii) such transaction must
constitute a Permitted Investment;





--------------------------------------------------------------------------------





(s)    the settlement, release or surrender of litigation claims in the ordinary
course of business;
(t)    Dispositions not otherwise permitted pursuant to this definition, if such
Disposition shall be for Fair Market Value; provided that (i) with respect to
any Disposition pursuant to this clause (t) for a purchase price in excess of
$5,000,000, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents; provided,
further, that, for purposes of determining what constitutes cash and Cash
Equivalents under this clause (t), (A) any liabilities (as shown on Holdings’,
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing shall be deemed to be cash, (B) any securities
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of the applicable Disposition of property that is not Current Asset
Collateral or Inventory having an aggregate Fair Market Value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (C) that is outstanding at the time such Designated Non-Cash
Consideration is received, not in excess of the greater of (x) $15,000,000 and
(y) 1.5% of Consolidated Total Assets (measured as of the date such Disposition
is made based upon the Section 6.2 Financials most recently delivered on or
prior to such date) at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash, and (ii) the Borrower
shall deliver an updated Borrowing Base Certificate if more than 5.0% of the
assets included in the most recent calculation of the Borrowing Base are being
disposed of pursuant to this clause (t); provided further that any such
Distribution shall not cause the aggregate amount of all outstanding Loans to
exceed the then-current Availability; and
(u)    Dispositions to any Restricted Subsidiary that is not an Obligor;
provided that the aggregate amount of Dispositions pursuant to this clause (u)
shall not exceed the greater of (x) $15,000,000 and 3.0% of Consolidated Total
Assets (measured as of the date such Disposition is made based upon the Section
6.2 Financials most recently delivered on or prior to such date).
“Permitted Distributions” has the meaning specified in Section 8.10.
“Permitted Holder Group” means any “group” (within the meaning of Rule 13d-5 of
the Exchange Act) owning Stock having the power to vote or direct the voting for
the election of directors of Holdings (or any Parent Entity thereof) if a
majority of such Stock owned by the group is owned by Permitted Holders.
“Permitted Holders” means each of the Investors, the Management Investors and
any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided, that, in the case of such group and without giving effect to
the existence of such group or any other group, such Investors and Management
Investors, collectively, have beneficial ownership, directly or indirectly of
more than 50% of the total voting power of the Voting Stock of Holdings or any
Parent Entity.
“Permitted Investments” means:
(a)    Investments by the Borrower or any Restricted Subsidiary in assets
constituting Cash Equivalents at the time such Investment was made;
(b)    (i) Investments existing on the Agreement Date and identified in Schedule
8.11 to this Agreement; and (ii) Investments consisting of any modification,
replacement, renewal, reinvestment or extension of any Investment permitted by
clause (b)(i) existing on the Agreement Date; provided that the aggregate amount
of the Investments permitted pursuant to this clause (b) is not increased from
the aggregate amount of such Investments on the Agreement Date except pursuant
to the terms of such Investment as of the Agreement Date or as otherwise
permitted by Section 8.11;
(c)    Investments by any Obligor in any other Obligor;
(d)    Investments by any Restricted Subsidiary which is not an Obligor in the
Borrower or any other Restricted Subsidiary;





--------------------------------------------------------------------------------





(e)    Investments by any Obligor in any Restricted Subsidiary which is not an
Obligor; provided that the aggregate amount of Investments made and
then-outstanding pursuant to this clause (e), shall not exceed, at the time of
the making of such Investment and after giving Pro Forma Effect thereto, the
greater of (x) $15,000,000 and (y) 3.0% of Consolidated Total Assets as of the
last day of the Test Period most recently ended on or prior to the date such
Investments was made (measured as of the date such Investment was made based
upon the Section 6.2 Financials most recently delivered on or prior to such
date);
(f)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(g)    Deposit Accounts maintained in the ordinary course of business;
(h)    Investments constituting Hedge Agreements entered into in the ordinary
course of business and for non-speculative purposes;
(i)    Investments (including debt obligations and Stock) received in connection
with the bankruptcy or reorganization of Account Debtors, suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
Account Debtors, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(j)    loans or advances to officers, directors, partners, members and employees
of Holdings (or any Parent Entity), the Borrower or its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Stock of Holdings (or any Parent Entity or the
Borrower) (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity (or any other form of
equity reasonably satisfactory to the Agent or used to satisfy Tax obligations
relating to proceeds received by such Person in connection with the
Transactions, which proceeds are used for the purchase of such Stock), (iii)
relating to indemnification of any officers, directors or employees in respect
of liabilities relating to their serving in any such capacity, and any
reimbursement of any such officer, director or employee of expenses relating to
the claims giving rise to such indemnification and (iv) for purposes not
described in the foregoing clauses (i), (ii) and (iii), in an aggregate
principal amount at any one time outstanding not to exceed $10,000,000;
(k)    Permitted Acquisitions; provided that, unless the Specified Conditions
are then met, the aggregate amount of Permitted Acquisition Consideration
relating to all such Permitted Acquisitions made or provided and
then-outstanding by the Borrower or any Guarantor to acquire any Restricted
Subsidiary that does not become a Guarantor or merge, consolidate or amalgamate
into the Borrower or a Guarantor or any assets that shall not, immediately after
giving effect to such Permitted Acquisition, be owned by the Borrower or a
Guarantor, shall not exceed, at the time of the making of such Investment and
after giving Pro Forma Effect thereto, the greater of (x) $15,000,000 and (y)
3.0% of Consolidated Total Assets as of the last day of the Test Period most
recently ended on or prior to the date such Investment was made (measured as of
the date such Investment was made based upon the Section 6.2 Financials most
recently delivered on or prior to such date);
(l)    any Investment to the extent that the consideration therefor is Stock
(other than Disqualified Stock) of Holdings (or any Parent Entity);
(m)    Guaranties of the Borrower or any Restricted Subsidiary in respect of
leases (other than Capital Leases) or of other obligations that do not
constitute Debt, in each case entered into in the ordinary course of business;
(n)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers in the
ordinary course of business;
(o)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors and other credits
to suppliers in the ordinary course of business;
(p)    Investments consisting of Liens, Debt, fundamental changes, Dispositions
(other than pursuant to clause (g) of the definition of “Permitted
Dispositions”) and Distributions permitted under this Agreement; provided,
however, that no Investments may be made solely pursuant to this clause (p);





--------------------------------------------------------------------------------





(q)    Investments in cash, and in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business;
(r)    promissory notes and other non-cash consideration received in connection
with Permitted Dispositions;
(s)    advances of payroll payments to employees, directors, consultants,
independent contractors or other service providers or other advances of salaries
or compensation to employees, directors, partners, members, consultants,
independent contractors or other service providers, in each case in the ordinary
course of business;
(t)    Investments made to acquire, purchase, repurchase or retire Stock of
Holdings (or any Parent Entity thereof) or the Borrower owned by any employee
stock ownership plan or similar plan of Holdings (or any Parent Entity thereof)
the Borrower, or any Subsidiary;
(u)     contributions to a “rabbi” trust for the benefit of employees,
directors, partners, members, consultants, independent contractors or other
service providers or other grantor trust subject to claims of creditors in the
case of a bankruptcy of the Borrower (or any Parent Entity thereof);
(v)     Investments held by any Person acquired by the Borrower or a Restricted
Subsidiary after the Closing Date or of any Person merged into the Borrower or
merged, amalgamated or consolidated with a Restricted Subsidiary in accordance
with Section 8.9 after the Closing Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamate or consolidation and were in existence on the date of such
acquisition, amalgamation, merger or consolidation;
(w)    Restricted Subsidiaries of the Borrower may be established or created if
the Borrower and such Restricted Subsidiary comply with the requirements of
Section 8.22, if applicable; provided that in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted by this Agreement, and such new
Restricted Subsidiary at no time holds any assets or liabilities other than any
merger consideration contributed to it contemporaneously with the closing of
such transactions, such new Restricted Subsidiary shall not be required to take
the actions set forth in Section 8.22 until the respective acquisition is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(x)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;
(y)    [reserved];
(z)    intercompany Investments, reorganizations and related activities in
connection with tax planning and reorganization activities so long as after
giving effect to any such activities, the Collateral Agent’s Liens, taken as a
whole, would not be impaired;
(aa)    asset purchases (including purchases of Inventory, supplies and
materials), in each case in the ordinary course of business;
(bb)    any Investment in a non-Obligor to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution in like kind as such Investment from such non-Obligor;
(cc)    any Investments in an amount not to exceed the Available Equity Amount
at such time;
(dd)    any Investments (including Investments in minority investments,
Investments in Unrestricted Subsidiaries and Investments in joint ventures or
similar entities that do not constitute Restricted Subsidiaries); provided that
the aggregate amount of such Investments made and then-outstanding pursuant to
this clause (dd) measured at the time of the making of such Investment and after
giving Pro Forma Effect thereto shall not exceed the greater of (x) $15,000,000
and (y) 3.0% of Consolidated Total Assets as of the last day of the Test Period
most recently ended on or prior to the date such Investment was made (measured
as of the date such Investment was made based upon the Section 6.2 Financials
most recently delivered on or prior to such date); and





--------------------------------------------------------------------------------





(ee)    any other Investments, so long as the Specified Conditions shall have
been satisfied.
For purposes of determining compliance with this definition, in the event that
any Investment meets the criteria of more than one of the types of Permitted
Investments described in the above clauses, the Borrower, in its sole
discretion, may classify and reclassify such Investment and only be required to
include the amount and type of such Investment in one of such clauses.
“Permitted Liens” means, with respect to the Borrower and its Restricted
Subsidiaries, the Liens listed below:
(a)    Liens for Taxes that (i) are not delinquent or the nonpayment of which in
the aggregate would not reasonably be expected to have a Material Adverse
Effect, or (ii) are being contested in good faith and by the appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP (or other applicable accounting principles);
(b)    the Collateral Agent’s Liens;
(c)    (i) Liens consisting of deposits or pledges (or letters of credit issued)
made in the ordinary course of business in connection with, or to secure payment
of, obligations under worker’s compensation, unemployment insurance, social
security and other similar laws, (ii) Liens consisting of pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary, (iii) Liens incurred or deposits made to secure the performance of
bids, tenders, trade contracts, governmental contracts, leases or purchase,
supply or other contracts (other than for the repayment of Debt for Borrowed
Money) or to secure indemnity, performance or other similar bonds for the
performance of bids, tenders or contracts (other than for the repayment of Debt
for Borrowed Money) or to secure statutory or regulatory obligations (other than
Liens arising under ERISA), surety, stay, customs and appeal bonds, performance
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations) incurred in the ordinary course of
business;
(d)    Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of any such claims or demands when due, such claims
or demands would not reasonably be expected to have a Material Adverse Effect or
are being Properly Contested;
(e)    Liens securing Capital Leases and purchase money Debt to the extent such
Capital Leases or purchase money Debt are permitted in Section 8.12; provided
that (i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement, lease or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Debt, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capital Leases, such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capital Leases; provided that individual financings
of equipment provided by one creditor may be cross-collateralized to other
financings of equipment provided by such creditor;
(f)    (i) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, zoning, rights of way, covenants running
with the land, and other similar title ordinary course exceptions or
encumbrances affecting any Real Estate; provided that they do not, in the
aggregate, materially interfere with its use in the ordinary conduct of the
Borrower’s and its Subsidiaries’ business taken as a whole, (ii) mortgages,
Liens, security interests, restrictions, encumbrances or any other matters of
record that have been placed by any developer, landlord or other third party on
Real Estate over which the Borrower or any Restricted Subsidiary has easement
rights (but does not own) or on any leased Real Estate and subordination or
similar agreements relating thereto, and (iii) any condemnation or eminent
domain proceedings affecting any Real Estate;
(g)    Liens arising from any judgment, decree or order of any court or other
Governmental Authority or any attachments in connection with court proceedings;
provided that the attachment or enforcement of such Liens do not constitute an
Event of Default hereunder;





--------------------------------------------------------------------------------





(h)    licenses, sublicenses, leases or subleases on the property covered
thereby (including Intellectual Property) granted to other Persons and not
materially interfering with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries taken as a whole;
(i)    any interest or title of a lessor, sublessor, licensee or licensor under
any lease, sublease, sublicense or license agreement not prohibited by this
Agreement;
(j)    Liens (i) on inventory or goods and proceeds securing the obligations in
respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods of the Borrower or any
Restricted Subsidiary in the ordinary course of its business, (ii) that are
contractual rights of set-off, (iii) relating to purchase orders and other
agreements entered into with customers or suppliers of the Borrower or any
Restricted Subsidiary in the ordinary course of business, or (iv) in favor of
customs and revenue authorities arising as a matter of law to secure the payment
of customs duties in connection with the importation of goods in the ordinary
course of business;
(k)    Liens (i) of a collection bank (including those arising under Section
4-210 of the UCC) on the items in the course of collection, (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and which are within the general parameters customary in the
banking industry and (iii) attaching to commodity trading accounts, or other
commodity brokerage accounts incurred in the ordinary course of business;
(l)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Permitted Investment;
(m)    Liens (x) arising from precautionary UCC filings or (y) consisting solely
of notations on certificates of title in favor of the collateral agent under the
Existing Credit Agreement;
(n)    Liens on insurance proceeds or unearned premiums incurred in the ordinary
course of business in connection with the financing of insurance premiums;
(o)    Liens identified on Schedule 8.16; provided that (i) such Lien does not
extend to any other property or asset of the Borrower or any Restricted
Subsidiary other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Permitted
Debt and (B) the proceeds and products thereof and (ii) such Lien shall secure
only those obligations that it secures on the Agreement Date and any Refinancing
Debt incurred to Refinance such Permitted Debt;
(p)    Liens securing Refinancing Debt to the extent such Liens are permitted in
the definition of “Refinancing Debt”;
(q)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 8.26), in each case after the Closing Date; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Debt and other obligations
incurred prior to such time and which Debt and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the Debt is Permitted Debt and is
not incurred in contemplation of such acquisition or in connection with such
Person becoming a Restricted Subsidiary;
(r)    Liens securing Debt permitted under Section 8.12(q)(x);
(s)    Liens on property of a Subsidiary that is not an Obligor securing Debt of
such Subsidiary that is not an Obligor pursuant to Section 8.12(p);
(t)    deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessors, utilities and other service providers or any seller
of goods;
(u)    [reserved];





--------------------------------------------------------------------------------





(v)    any encumbrance or restriction (including pursuant to put and call
agreements or buy/sell arrangements) with respect to the Stock of any joint
venture or similar arrangements pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;
(w)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Investment to be applied against the purchase price for
such Investment and (ii) consisting of an agreement to Dispose of any property
in a Permitted Disposition, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(x)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;
(y)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Debt, (ii) relating to pooled
deposit or sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;
(z)     any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Restricted Subsidiary;
(aa)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;
(bb)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(cc)    Liens securing Debt or other obligations of the Borrower or a Restricted
Subsidiary in favor of the Borrower or any Guarantor and Liens securing Debt or
other obligations of any Restricted Subsidiary that is not a Guarantor in favor
of any Restricted Subsidiary that is not a Guarantor;
(dd)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents permitted as Permitted Investments;
(ee)     Liens on Stock in joint ventures (other than Wholly Owned Restricted
Subsidiaries); provided that any such Lien is in favor of a creditor or partner
of such joint venture;
(ff)    Liens on cash and Cash Equivalents used to satisfy or discharge Debt;
provided such satisfaction or discharge is permitted hereunder;
(gg)    Liens given to a public utility or any municipality or governmental or
other public authority when required by such utility or other authority in
connection with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary; provided that such Liens do not materially interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary, taken as whole;
(hh)    servicing agreements, development agreements, site plan agreements,
subdivision agreements and other agreements with Governmental Authorities
pertaining to the use or development of any of the real property of the Borrower
or any Restricted Subsidiary; provided same do not materially interfere with the
ordinary conduct of the business of the Borrower or any Restricted Subsidiary,
taken as whole, including, without limitation, any obligations to deliver
letters of credit and other security as required;
(ii)    the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Borrower or any Restricted Subsidiary, to terminate any such
lease, license, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof;





--------------------------------------------------------------------------------





(jj)    Liens securing Hedge Agreements submitted for clearing in accordance
with applicable Law;
(kk)    Liens to secure transactions permitted by Section 8.18 so long as (i)
such Lien attaches only to the assets sold in connection with such transaction
and the proceeds thereof (but not any proceeds arising from the rental, leasing
or subleasing of such assets by Borrower or its Subsidiaries), and (ii) such
Lien only secures the Debt that was incurred to acquire the assets leased in
connection therewith or any Refinancing Debt in respect thereof; and
(ll)    other Liens; provided that at the time of the incurrence thereof and
after giving Pro Forma Effect thereto and the use of proceeds thereof, the
aggregate outstanding amount of Debt and other obligations secured by Liens
incurred under this clause (ll) and then-outstanding shall not exceed the
greater of (x) $30,000,000 and (y) 5.5% of Consolidated Total Assets (measured
as of the date such Lien was incurred based upon the Section 6.2 Financials most
recently delivered on or prior to such date); provided, further, that if such
Liens are consensual and are on the Collateral (other than cash and Cash
Equivalents), the holders of the Debt or other obligations secured thereby (or a
representative or trustee on their behalf) shall have entered into the
Intercreditor Agreement or another intercreditor agreement reasonably acceptable
to the Borrower and the Collateral Agent providing that the Liens on the Current
Asset Collateral securing such Debt or other obligations shall rank junior to
the Liens on the assets of the Obligors in favor of the Secured Parties.
For purposes of determining compliance with this definition, in the event that
any Lien meets the criteria of more than one of the types of Permitted Liens
described in the above clauses, the Borrower, in its sole discretion, may
classify and reclassify such Lien and only be required to include the amount and
type of such Lien in one of such clauses.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower or a
Subsidiary of the Borrower makes, is making, or is obligated to make
contributions.
“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the twelfth month immediately following the date
on which such Specified Transaction is consummated.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Previous Holdings” has the meaning specified in the definition of “Holdings.”
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a Fiscal Quarter included in any Post-Transaction Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, (a) the pro
forma increase or decrease (for the avoidance of doubt net of any such increase
or decrease actually realized) in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (a) actions taken, actions with respect to which substantial steps have been
taken or actions that are expected to be taken prior to or during such
Post-Transaction Period, for the purposes of realizing reasonably identifiable
cost savings, operating expense reductions or costs or other synergies or (b)
any additional costs, expenses or charges, accruals or reserves incurred prior
to or during such Post-Transaction Period with the combination of the operations
of such Acquired Entity or Business or Converted Restricted Subsidiary with the
operations of the Borrower and its Restricted Subsidiaries or otherwise in
connection with, as a result of or related to such Specified Transaction or
Specified Restructuring; provided that (i) so long as such actions are taken or
expected to be taken prior to or during such Post-Transaction Period or such
costs are incurred prior to or during such Post-Transaction Period, as
applicable, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, it may be
assumed that such cost savings, operating expense reductions or costs or other
synergies will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period and (ii) such Pro Forma Adjustments, when aggregated with any
addbacks made pursuant to clause (a)(10) of the definition of “Consolidated
EBITDA,” shall not be in excess of 20% of Consolidated EBITDA (provided, such
cap will not apply to any amounts relating to amounts that would be permitted to
be included in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended) (prior to giving
effect to any increase in





--------------------------------------------------------------------------------





Consolidated EBITDA pursuant to this clause (ii) or clause (a)(10) of the
definition of “Consolidated EBITDA”) in any Test Period.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test, financial ratio or covenant hereunder for an applicable period of
measurement, for any Specified Transactions or Specified Restructurings that
have been made during any applicable Test Period or, if applicable, subsequent
to such Test Period and prior to or simultaneously with the events for which any
such calculation is made, shall be calculated on a pro forma basis assuming that
(A) to the extent applicable, the Pro Forma Adjustment shall have been made and
(B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement (as of the last date in the case of a balance sheet item)
in such test or covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Stock
in any Subsidiary of the Borrower or any division, product line, or facility
used for operations of the Borrower or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (b)
Refinancing of Debt, and (c) any Debt incurred by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Debt has a floating
or formula rate, shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate which is
or would be in effect with respect to such Debt as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test, ratio or covenant solely to the extent that such
adjustments are consistent with the definition of “Consolidated EBITDA” and give
effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (z) reasonably identifiable or (ii) otherwise
consistent with the definition of “Pro Forma Adjustment”.
“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the aggregate amount of such Lender’s
Revolving Credit Commitments and the denominator of which is the sum of the
amounts of all of the Lenders’ Revolving Credit Commitments, or if no Revolving
Credit Commitments are outstanding, a fraction (expressed as a percentage), (x)
the numerator of which is the sum (without duplication) of the aggregate amount
of the Revolving Loans owed to such Lender plus such Lender’s participation in
the aggregate undrawn face amount of all outstanding Letters of Credit, plus
such Lender’s participation in the aggregate amount of any Unpaid Drawings in
respect of Letters of Credit and (y) the denominator of which is the sum
(without duplication) of the aggregate amount of the Revolving Loans owed to the
Lenders, plus the aggregate undrawn face amount of all outstanding Letters of
Credit, plus the aggregate amount of any Unpaid Drawings in respect of Letters
of Credit, in each case giving effect to a Lender’s participation in Swingline
Loans and Agent Advances.
“Properly Contested” means, in the case of any Debt or other obligation of the
Borrower or any Restricted Subsidiary that is not paid as and when due or
payable by reason of such Person’s bona fide dispute concerning its liability to
pay the same or concerning the amount thereof, (a) such Debt or other obligation
is being properly contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; (b) such Person has established appropriate
reserves for the contested Debt or other obligation in conformity with GAAP; and
(c) will not result in any impairment of the enforceability, validity or
priority of the Collateral Agent’s Liens.
“Proposed Change” has the meaning specified in Section 12.1(b).
“Qualified Stock” means any Stock that is not Disqualified Stock.
“Real Estate” means all of each Obligor’s and each of its Restricted
Subsidiaries’ now or hereafter owned or leased estates in real property,
including, without limitation, all fees, leaseholds and future interests,
together with all of each Obligor’s and each of its Restricted Subsidiaries’ now
or hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.
“Reasonable Credit Judgment” means the Agent’s reasonable credit judgment (from
the perspective of an asset-based lender) in establishing reserves, exercised in
good faith in accordance with customary business practices for similar asset
based lending facilities, (i) to reflect the impediments to the Collateral
Agent’s ability to realize upon the Current Asset Collateral included in the
Borrowing Base, (ii) to reflect claims and liabilities that will need to be
satisfied in connection with the realization upon the Current Asset Collateral
included in the Borrowing Base or (iii) to reflect criteria, events, conditions,
contingencies or risks which adversely affect, or are reasonably likely to
adversely affect, any component of the Borrowing Base, the Collateral or the
validity or enforceability of this Agreement or the other Loan Documents or any
material remedies of the Secured Parties hereunder or thereunder. Any Reserve
established or modified by the Agent shall have a reasonable





--------------------------------------------------------------------------------





relationship to circumstances, conditions, events or contingencies which are the
basis for such Reserve, as reasonably determined, without duplication, by the
Agent in good faith; provided that circumstances, conditions, events or
contingencies existing or arising prior to the Closing Date and, in each case,
disclosed in writing in any Field Examination delivered to the Agent in
connection herewith or otherwise known to the Agent prior to the Closing Date,
shall not be the basis for any establishment of any Reserves after the Closing
Date, unless such circumstances, conditions, events or contingencies shall have
changed in a material respect since the Closing Date.
“Recipient” means (a) the Agent, (b) any Lender and (c) any other recipient of
any payment made by or on behalf of the Obligors under this Agreement or any of
the Loan Documents, as applicable.
“Refinance,” “Refinanced” and “Refinancing” each has the meaning specified in
the definition of the term “Refinancing Debt.”
“Refinanced Debt” has the meaning specified in the definition of the term
“Refinancing Debt.”
“Refinancing Debt” means with respect to any Debt (the “Refinanced Debt”), any
Debt incurred in exchange for or as a replacement of (including by entering into
alternative financing arrangements in respect of such exchange or replacement
(in whole or in part), by adding or replacing lenders, creditors, agents, the
Borrower and/or guarantors, or, after the original instrument giving rise to
such Debt has been terminated, by entering into any credit agreement, loan
agreement, note purchase agreement, indenture or other agreement), or the net
proceeds of which are to be used for the purpose of modifying, extending,
refinancing, renewing, replacing, redeeming, repurchasing, defeasing, amending,
supplementing, restructuring, repaying or refunding (collectively to “Refinance”
or a “Refinancing” or “Refinanced”), such Refinanced Debt (or previous
refinancing thereof constituting Refinancing Debt); provided that (a) the
principal amount (or accreted value, if applicable) of such Refinancing Debt
does not exceed the principal amount (or accreted value, if applicable) of the
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
(including applicable prepayment penalties) thereof plus fees and expenses
reasonably incurred in connection therewith plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, (b) any Liens
securing such Refinancing Debt shall have the same collateral priority as the
Liens securing the Refinanced Debt, (c) no Obligor that was not previously
liable for the repayment of such Refinanced Debt is or is required to become
liable for the Refinancing Debt (except that any Obligor may be added as an
additional direct or contingent obligor in respect of such Refinancing Debt),
(d) such extension, refinancing, refunding, replacement or renewal does not
result in the Refinancing Debt having a shorter Weighted Average Life to
Maturity than the Refinanced Debt, and (e) if the Refinanced Debt was
subordinated in right of payment to any of the Obligations, then the terms and
conditions of the Refinancing Debt shall include subordination terms and
conditions that are no less favorable to the Lenders in all material respects as
those that were applicable to the Refinanced Debt.
“Register” has the meaning specified in Section 13.20(a).
“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into or through the Environment or within, from or into any building, structure,
facility or fixture.
“Report” and “Reports” each has the meaning specified in Section 13.17(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
“Required Lenders” means, at any time, Lenders having Commitments representing
at least 50.1% of the aggregate Commitments at such time; provided, however,
that if any Lender shall remain a Defaulting Lender, the term “Required Lenders”
means Lenders having Commitments representing at least 50.1% of the aggregate
Commitments at such time (excluding the Commitment of any such Lender that is a
Defaulting Lender); provided further, however, that if the Commitments have been
terminated, the term “Required Lenders” means Lenders holding Loans (including
Swingline Loans) representing at least 50.1% of the aggregate principal amount
of Loans (including Swingline Loans) outstanding at such time (excluding Loans
of any such Lender that is a Defaulting Lender).
“Required Reimbursement Date” has the meaning specified in Section 2.3(e).





--------------------------------------------------------------------------------





“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability and Eligible Accounts and any other
reserves permitted under this Agreement, in each case, established by the Agent
from time to time in the Agent’s Reasonable Credit Judgment in accordance with
Section 2.5 of this Agreement.
“Responsible Officer” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Assistant Secretary, Treasurer,
Assistant Treasurer, legal counsel, or any other executive or financial officer
of Holdings, the Borrower or any Restricted Subsidiary, or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants and the preparation of the Borrowing Base
Certificate, the president, chief financial officer or the treasurer or
assistant treasurer of the Borrower, or any other officer having substantially
the same authority and responsibility.
“Restricted Subsidiary” means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Restructuring Costs” means any non-recurring, unusual and other one-time costs
(including but not limited to legal and consulting fees) incurred by Holdings or
any of its Restricted Subsidiaries in connection with its business, operations
and structure in respect of plant closures, facility shutdowns, plant
“moth-balling” or consolidation of assets located at any leased or fee-owned
facilities, relocation or elimination of facilities, offices or operations,
information technology integration, headcount reductions, salary continuation,
termination, relocation and training of employees, severance costs, retention
payments, bonuses, benefits and payroll taxes and other costs incurred in
connection with the foregoing.
“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Commitment” means, at any date for any Lender, the obligation
of such Lender to make Revolving Loans and to purchase participations in Letters
of Credit pursuant to the terms and conditions of this Agreement, which shall
not exceed the aggregate principal amount set forth on Schedule 1.1 under the
heading “Revolving Credit Commitment” or on the signature page of the Assignment
and Acceptance, Incremental Agreement or Extension Agreement, as applicable, by
which it became a Lender, as modified from time to time pursuant to the terms of
this Agreement or to give effect to any applicable Assignment and Acceptance,
Incremental Agreement or Extension Agreement; and “Revolving Credit Commitments”
means the aggregate principal amount of the Revolving Credit Commitments of all
Lenders, the maximum amount of which shall be the Maximum Revolver Amount.
“Revolving Credit Commitment Increase” has the meaning specified in Section
2.6(a).
“Revolving Credit Facility” has the meaning specified in the recitals to this
Agreement.
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Loan.
“Revolving Loans” means the revolving loans made pursuant to Section 2.2, each
Agent Advance and Swingline Loan.
“S&P” means Standard & Poor’s Ratings Service, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person or entity named or a person or entity owned
50% or more by a person or entity on any of the lists of designated sanctioned
persons maintained by OFAC or the United States Department of State, including
the list of Specially Designated Nationals .
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.





--------------------------------------------------------------------------------





“Second Currency” has the meaning specified in Section 14.19.
“Section 6.2 Financials” means the Financial Statements delivered, or required
to be delivered, pursuant to Section 6.2(a) or 6.2(b).
“Secured Cash Management Agreement” means any Cash Management Document that is
entered into by and between the Borrower or any Restricted Subsidiary and a Cash
Management Bank and designated in writing by the Cash Management Bank and such
Person to the Agent as a “Secured Cash Management Agreement.”
“Secured Hedge Agreement” means any Hedge Agreement permitted under Section 8.12
that is entered into by and between any Obligor or any Restricted Subsidiary and
any Hedge Bank and designated in writing by the Hedge Bank and such Obligor to
the Agent as a “Secured Hedge Agreement.” Such designation in writing by the
Hedge Bank and the applicable Obligor (or any subsequent written notice by the
Hedge Bank to the Agent) may further designate with the consent of the Borrower
any Secured Hedge Agreement as being a “Noticed Hedge” as defined under this
Agreement.
“Secured Hedge Obligations” means obligations under any Secured Hedge Agreement
up to the maximum amount (in the case of any Hedge Bank other than Barclays and
its Affiliates so long as Barclays is the Agent) reasonably specified by such
Hedge Bank and any Obligor or any Restricted Subsidiary in writing to the Agent,
which amount may be established or increased (by further written notice to the
Agent from time to time) as long as Aggregate Revolver Outstandings would not
exceed the Maximum Revolver Amount as a result of the establishment of a Bank
Product Reserve for such amount.
“Secured Parties” means, collectively, the Agent, the Collateral Agent, the
Lenders, each Letter of Credit Issuer, the Indemnified Persons, the Cash
Management Banks and the Hedge Banks.
“Securities Accounts” means all “securities accounts” as such term is defined in
the UCC.
“Securities Account Control Agreement” means an effective securities account
control agreement with an Approved Securities Intermediary, in each case in the
form set forth as an exhibit to the Security Agreement or otherwise in form and
substance reasonably satisfactory to the Agent.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means the Security Agreement, dated as of the Agreement
Date, among Holdings, the Borrower, each of the Guarantors from time to time
party thereto, and the Collateral Agent, for the benefit of the Secured Parties.
“Security Documents” means the Security Agreement, any Mortgage and any other
agreements, instruments, and documents heretofore, now or hereafter securing any
of the Obligations.
“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt that is secured by a Lien on any assets or
property of Holdings, the Borrower or any Restricted Subsidiary as of the last
day of the Test Period most recently ended on or prior to the date of
determination to (b) Consolidated EBITDA of Holdings, the Borrower and its
Restricted Subsidiaries for such Test Period.
“Settlement” and “Settlement Date” have the meanings specified in Section
13.14(a)(i).
“Significant Subsidiary” means, at any date of determination, (a) any Restricted
Subsidiary whose total assets (when combined with the assets of such Restricted
Subsidiary’s Subsidiaries after eliminating intercompany obligations) at the
last day of the Test Period most recently ended on or prior to such date of
determination were equal to or greater than 10% of the Consolidated Total Assets
at such date, (b) any Restricted Subsidiary whose gross revenues (when combined
with the gross revenues of such Restricted Subsidiary’s Subsidiaries after
eliminating intercompany obligations) for such Test Period were equal to or
greater than 10% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP or (c) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total assets or gross revenues (when combined with the
total assets or gross revenues of such Restricted Subsidiary’s Subsidiaries
after eliminating intercompany obligations) are aggregated with each other
Restricted Subsidiary (when combined with the total assets or gross revenues of
such Restricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) that would constitute a “Significant Subsidiary” under clause (a)
or (b) above.





--------------------------------------------------------------------------------





“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Solvent” or “Solvency” means, at the time of determination:
(a)    each of the Fair Value and the Present Fair Saleable Value of the assets
of a Person and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; and
(b)    such Person and its Subsidiaries taken as whole do not have Unreasonably
Small Capital; and
(c)    such Person and its Subsidiaries taken as whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.
Defined terms used in the foregoing definition shall have the meanings set forth
in the solvency certificate delivered on the Closing Date pursuant to Section
9.1(a)(v).
“Specified Conditions” means, at any time of determination, that (a) no
Specified Event of Default exists or would arise as a result of the making of
the subject Specified Payment, (b) after giving Pro Forma Effect to such
Specified Payment, the Fixed Charge Coverage Ratio as of the end of the most
recently ended Test Period (regardless of whether a Covenant Trigger Period is
then in effect) shall be greater than or equal to 1.0 to 1.0 calculated as if
such Specified Payment (if applicable to such calculation) had been made as of
the first day of such Test Period; provided, however, that the condition set
forth in clause (b) shall not be applicable if Availability after giving Pro
Forma Effect to such Specified Payment is as of the date of such Specified
Transaction and during 30 calendar days prior to such Specified Payment in
excess of the greater of (x) 20.0% of the Maximum Credit and (y) $25,000,000,
(c) Availability after giving Pro Forma Effect to such Specified Payment is as
of the date of such Specified Transaction and during 30 calendar days prior to
such Specified Payment in excess of the greater of (x) 15.0% of the Maximum
Credit and (y) $20,000,000 and (d) the Borrower shall have delivered a
certificate of a Responsible Officer, to the Agent stating that the conditions
contained in the foregoing clauses (a), (b) (if applicable) and (c) have been
satisfied.
“Specified Event of Default” means the occurrence of and continuance of any
Event of Default under (a) Section 10.1(b), to the extent related to the
inaccuracy of any Borrowing Base Certificate delivered under this Agreement, (b)
any of Sections 10.1(a), (e), (f) or (g), (c) Section 10.1(c)(ii), (d) Section
10.1(c)(iii) or (e) Section 10.1(c)(i) (as a result of a breach of Section 8.23
only).
“Specified Payment” means (a) any Permitted Acquisition, (b) Distributions made
pursuant to Section 8.10(j)(i), (c) Investments made pursuant to clause (ee) of
the definition of “Permitted Investments,” (d) sale and leaseback transactions
consummated pursuant to Section 8.18 and (e) payments in respect of Junior Debt
made pursuant to Section 8.13(vi).
“Specified Restructuring” means any restructuring or other strategic initiative
(including cost saving initiative) of the Borrower or any of its Restricted
Subsidiaries after the Closing Date and not in the ordinary course and described
in reasonable detail in a certificate of a Responsible Officer delivered by the
Borrower to the Agent.
“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence of Debt, Refinancing of Debt, Distribution, Subsidiary
designation, Revolving Credit Commitment Increase, creation of Extended
Revolving Credit Commitments or other event that by the terms of the Loan
Documents requires compliance on a “Pro Forma Basis” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect” thereto.
“Sponsor” means Energy Capital Partners, LLC and each of its Affiliates and any
funds, partnerships or other investment vehicles managed or controlled by it or
its Affiliates, but not including, however, any of their operating portfolio
companies.
“Stated Termination Date” means, with respect to the Revolving Credit Facility,
March 22, 2022 and, with respect to any Extended Revolving Credit Facility, the
maturity date set forth in the Extension Agreement related thereto.
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
unlimited liability company or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other





--------------------------------------------------------------------------------





“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).
“Subordinated Debt” means any Debt subordinated in right of payment to, or
required under the Loan Documents to be subordinated in right of payment to, any
Debt under the Loan Documents, except any Debt that is subject to Lien
subordination but not payment subordination.
“Subordinated Intercompany Note” means the Intercompany Subordinated Note, dated
as of the Agreement Date, by and among Holdings, the Borrower and each
Restricted Subsidiary of the Borrower from time to time party thereto.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other Stock (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Borrower.
“Successor Borrower” has the meaning specified in Section 8.9(a).
“Successor Holdings” has the meaning specified in Section 8.27(b).
“Supermajority Lenders” means, at any time, Lenders having Commitments
representing at least 66⅔% of the aggregate Commitments at such time; provided,
however, that if any Lender shall remain a Defaulting Lender, the term
“Supermajority Lenders” means Lenders having Commitments representing at least
66⅔% of the aggregate Commitments at such time (excluding the Commitment of any
such Lender that is a Defaulting Lender); provided further, however, that if the
Commitments have been terminated, the term “Supermajority Lenders” means Lenders
holding Loans (including Swingline Loans) representing at least 66⅔% of the
aggregate principal amount of Loans (including Swingline Loans) outstanding at
such time (excluding Loans of any such Lender that is a Defaulting Lender).
“Supporting Letter of Credit” has the meaning specified in Section 2.3(g).
“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark to market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Swingline Commitment” means the Commitment of the Swingline Lender to make
loans pursuant to Section 2.4(f).
“Swingline Lender” means Barclays or any successor financial institution agreed
to by the Agent, in its capacity as provider of Swingline Loans.
“Swingline Loan” and “Swingline Loans” have the meanings specified in Section
2.4(f).
“Swingline Sublimit” has the meaning specified in Section 2.4(f).
“Tax Group” has the meaning specified in Section 8.10(g)(i).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
assessments, fees, charges or withholdings (including interest, penalties and
additions to tax with respect thereto) imposed by any Governmental Authority.
“Termination Date” means the earliest to occur of (a) the Stated Termination
Date, (b) the date the Commitments are terminated either by the Borrower
pursuant to Section 4.4 or by the Required Lenders pursuant to Section 10.2, and
(c) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been (or were required to have





--------------------------------------------------------------------------------





been) delivered pursuant to Section 6.2(a) or 6.2(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 6.2(a)
or 6.2(b), the Test Period in effect shall be the period of four consecutive
fiscal quarters of the Borrower ended December 31, 2016.
“Titled Goods” means vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC) or (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction.
“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of the last day of the Test Period most recently
ended on or prior to the date of determination to (b) Consolidated EBITDA of
Holdings, the Borrower and its Restricted Subsidiaries for such Test Period.
“Transactions” means, collectively, (a) the entering into of the Loan Documents
and funding of the Loans on the Closing Date and the consummation of the other
transactions contemplated by this Agreement and the other Loan Documents, (b)
the Existing Debt Refinancing, (c) the consummation of the initial public
offering of the common stock of Holdings and (d) the payment of fees and
expenses in connection therewith.
“Type” means any type of a Loan determined with respect to the interest option
applicable thereto, which shall be a LIBOR Loan or a Base Rate Loan.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
5.1(d)(ii)(C).
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period that are not
Financed Capital Expenditures.
“United States” and “U.S.” mean the United States of America.
“Unpaid Drawings” has the meaning specified in Section 2.3(e).
“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.4, (ii) any Subsidiary of the Borrower designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 8.26
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.
“Unused Letter of Credit Subfacility” means an amount equal to the Letter of
Credit Subfacility minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus, without duplication, (b) the aggregate
Unpaid Drawings obligations with respect to a Letters of Credit.
“Unused Line Fee” has the meaning specified in Section 3.5.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“Voting Stock” means, with respect to any Person, shares of such Person’s Stock
having the right to vote for the election of members of the Board of Directors
of such Person under ordinary circumstances.
“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (i) the sum of the products obtained
by multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then-outstanding principal amount of such Debt.





--------------------------------------------------------------------------------





“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Stock of which (other than (x) director’s
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable Law) are owned by such Person and/or by one or more
wholly owned Subsidiaries of such Person.
“Withholding Agent” means any Obligor, any Agent and, in the case of any U.S.
federal withholding tax, any other withholding agent.
“Write-down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.Accounting Terms
.
(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein; provided, however, that if
the Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
(b)Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction or Specified Restructuring
occurs, the Fixed Charge Coverage Ratio, the Total Net Leverage Ratio and the
Senior Secured Net Leverage Ratio shall be calculated with respect to such
period and such Specified Transaction or Specified Restructuring on a Pro Forma
Basis.
(c)Where reference is made to “Holdings, the Borrower and its Restricted
Subsidiaries, on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries.
(d)Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825-Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Debt of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein and (ii) all leases and obligations under any leases of any
Person that are or would be characterized as operating leases and/or operating
lease obligations in accordance with GAAP as of December 31, 2016 (whether or
not such operating leases and/or operating lease obligations were in effect on
such date) shall continue to be accounted for as operating leases and/or
operating lease obligations (and not as Capital Leases and/or Capital Lease
Obligations) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such obligations to be
recharacterized as Capital Leases and/or Capital Lease Obligations.
(e)For the avoidance of doubt, notwithstanding any classification under GAAP of
any Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the Net
Income of such Person or business shall not be excluded from the calculation of
Net Income until such Disposition shall have been consummated.


3.Interpretive Provisions
.
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c)The term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.
(i)The term “including” is not limiting and means “including without
limitation.”





--------------------------------------------------------------------------------





(ii)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(iii)The word “or” is not exclusive.
(iv)Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(v)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.
(vi)The word “will” shall be construed to have the same meaning as the word
“shall.”
(vii)The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(d)Unless otherwise expressly provided herein, (a) references to Organization
Documents, Charter Documents, agreements (including the Loan Documents) and
other contractual obligations shall be deemed to include all subsequent
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are permitted by this Agreement; and (b) references to any
applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
applicable Law.
(e)The captions and headings of this Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
(f)This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
4.Classification of Loans and Borrowings
. For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class
and Type (e.g., a “Revolving LIBOR Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “Revolving LIBOR Borrowing”).
5.[Reserved]
.
6.Rounding
. Any financial ratios required to be maintained or complied with by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
7.Times of Day
. Unless otherwise specified, all references herein to times of day shall be
references to New York City (daylight or standard, as applicable).
8.Timing of Payment or Performance
. When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.
9.Currency Equivalents Generally.
(a)For purposes of any determination under any provision of this Agreement
requiring the use of a current exchange rate, all amounts incurred or proposed
to be incurred in currencies other than Dollars shall be translated into Dollars
at currency exchange rates then in effect on the date of such determination;
provided, however, that (x) for purposes of determining compliance with respect
to the amount of any Debt, Investment, Disposition, Distribution or payment of
Junior Debt in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Debt or Investment is incurred or
Disposition, Distribution of payment of Junior Debt is made, (y) for purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Debt, if such Debt is incurred to Refinance other Debt denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated





--------------------------------------------------------------------------------





restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such Refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such Refinanced Debt does not exceed the principal amount of such Debt being
Refinanced, except by an amount equal to the accrued interest and premium
thereon plus other amounts paid and fees and expenses incurred in connection
with such Refinancing plus an amount equal to any existing commitment unutilized
and letters of credit undrawn thereunder and (z) for the avoidance of doubt, the
foregoing provisions of this Section 1.9 shall otherwise apply to such Sections,
including with respect to determining whether any Debt or Investment may be
incurred or Disposition, Distribution or payment of Junior Debt may be made at
any time under such Sections. For purposes of the Financial Covenant, amounts in
currencies other than Dollars shall be translated into Dollars at the applicable
exchange rates used in preparing the most recently delivered Section 6.2
Financials.
(b)loans
(c)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may from time to time specify with the Borrower’s
consent (such consent not to be unreasonably withheld) to appropriately reflect
a change in currency of any country and any relevant market conventions or
practices relating to such change in currency.
ARTICLE II



LOANS AND LETTERS OF CREDIT
1.Credit Facilities
. Subject to all of the terms and conditions of this Agreement, (i) the Lenders
agree to make Revolving Loans to the Borrower on the Closing Date and at any
time and from time to time prior to the Termination Date, in an aggregate
principal amount outstanding not in excess of the Maximum Revolver Amount, (ii)
the Swingline Lender agrees to extend credit to the Borrower, at any time and
from time to time prior to the Termination Date, in the form of Swingline Loans,
in an aggregate principal amount at any time outstanding not in excess of the
Swingline Sublimit, and (iii) the Letter of Credit Issuers agree to issue
Letters of Credit on behalf of the Borrower, in an aggregate face amount at any
time outstanding not in excess of the Letter of Credit Subfacility. The proceeds
of the Revolving Loans and the Swingline Loans are to be used solely to finance
ongoing working capital needs and for other general corporate purposes
(including Permitted Acquisitions and other Permitted Investments, Permitted
Distributions and the repayment or prepayment of Debt, in each case to the
extent not prohibited pursuant to the terms hereof) of the Borrower and its
Restricted Subsidiaries. Each Loan made pursuant to this Agreement shall be made
in Dollars.
2.Revolving Loans
. Subject to all of the terms and conditions of this Agreement, each Lender
severally, but not jointly or jointly and severally, agrees, upon the Borrower’s
request from time to time on any Business Day during the period from the Closing
Date to the Termination Date, to make Revolving Loans in Dollars to the Borrower
in amounts not to exceed such Lender’s Pro Rata Share of then-current
Availability. The Lenders, however, in their unanimous discretion, may elect to
make Revolving Loans or issue or arrange to have issued Letters of Credit in
excess of the Borrowing Base on one or more occasions, but if they do so,
neither the Agent nor the Lenders shall be deemed thereby to have changed the
limits of the Borrowing Base or to be obligated to exceed such limits on any
other occasion. If any such Borrowing would exceed Availability, the Lenders may
refuse to make or may otherwise restrict the making of Revolving Loans as the
Lenders determine until such excess has been eliminated, subject to the Agent’s
authority, in its sole discretion, to make Agent Advances pursuant to the terms
of Section 2.4(g).
3.Letters of Credit
.
(a)Agreement to Issue. Subject to all of the terms and conditions of this
Agreement, the Letter of Credit Issuers agree to issue for the account of the
Borrower or any Restricted Subsidiary of the Borrower one or more standby
letters of credit denominated in Dollars (each, a “Letter of Credit” and,
collectively, the “Letters of Credit”) and to amend, renew or extend Letters of
Credit previously issued by such Letter of Credit Issuer (unless otherwise
provided below); provided that the Borrower shall be the applicant, and be
jointly and severally liable, with respect to any Letter of Credit issued for
the account of a Restricted Subsidiary.


(b)Amounts; Outside Expiration Date. The Letter of Credit Issuers shall not have
any obligation to issue any Letter of Credit at any time if (i) the maximum
aggregate amount of the requested Letter of Credit for the term of such Letter
of Credit (including any increases in amount referenced therein) is greater than
the Unused Letter of Credit Subfacility at such time; (ii) the maximum undrawn
amount of the requested Letter of Credit would exceed the then-current
Availability; or (iii) such Letter of Credit has an expiration date later than
12 months after the date of issuance (subject to customary evergreen or
automatic renewal provisions reasonably acceptable to such Letter of Credit
Issuer, which may provide for renewal for additional period of up to 12 months);
provided that in no event shall





--------------------------------------------------------------------------------





any Letter of Credit have an expiration date later than the date that is five
(5) Business Days prior to the Stated Termination Date or such later date to the
extent such Letter of Credit has been cash collateralized in an amount to be
agreed with the applicable Letter of Credit Issuer or backstopped with another
letter of credit for such period after the Termination Date in a manner mutually
and reasonably agreed between the applicable Letter of Credit Issuer and the
Borrower. Notwithstanding the foregoing, no Letter of Credit Issuer shall be
required to issue any Letter of Credit if the aggregate maximum amount of all
Letters of Credit issued by such Letter of Credit Issuer would exceed its L/C
Commitment. With respect to any Letter of Credit which contains any “evergreen”
or automatic renewal or extension provision, if such Letter of Credit permits
the applicable Letter of Credit Issuer to prevent any extension by giving notice
to the beneficiary thereof no later than a date (the “Non-Extension Notice
Date”), once any such Letter of Credit has been issued, the Lenders shall be
deemed to have authorized such Letter of Credit Issuer to permit extensions of
such Letter of Credit to an expiry date not later than the date that is five (5)
Business Days prior to the Stated Termination Date, unless the Agent shall have
received written notice from the Required Lenders declining to consent to any
such extension at least thirty (30) days prior to the Non-Extension Notice Date;
provided that no Lender may decline to consent to any such extension if all of
the requirements of this Section 2.3 are met and no Default or Event of Default
has occurred and is continuing.


(c)Other Conditions. In addition to the conditions precedent contained in
Article IX, the obligation of the Letter of Credit Issuers to issue any
applicable Letter of Credit is subject to the following conditions precedent
having been satisfied:
(i)the Borrower shall have delivered to the applicable Letter of Credit Issuer,
at least three (3) Business Days (or such shorter period as the applicable
Letter of Credit Issuer may agree) in advance of the proposed date of issuance
of any Letter of Credit, an application in form and substance reasonably
satisfactory to such Letter of Credit Issuer for the issuance of the Letter of
Credit and such other documents as may be reasonably required pursuant to the
terms thereof, and the form of the proposed Letter of Credit shall be reasonably
satisfactory to the applicable Letter of Credit Issuer; and
(ii)as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain the
applicable Letter of Credit Issuer from issuing letters of credit of the type
and in the amount of the proposed Letter of Credit, and no Law applicable to the
applicable Letter of Credit Issuer and no request or directive (whether or not
having the force of Law) from any Governmental Authority with jurisdiction over
such Letter of Credit Issuer shall prohibit, or request that the proposed Letter
of Credit Issuer refrain from, the issuance of letters of credit generally or
the issuance of such Letters of Credit.
(d)Issuance of Letters of Credit.
(i)    Request for Issuance. The Borrower shall deliver an application signed by
a Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Letter of Credit Issuer to the Agent and the applicable
Letter of Credit Issuer of a requested Letter of Credit at least three (3)
Business Days (or such shorter period as the applicable Letter of Credit Issuer
may agree) prior to the proposed issuance date. Such application shall specify
the original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of Credit.
The Borrower shall attach to such application the proposed draw conditions to be
included in the form of the Letter of Credit.
(ii)    Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of each Letter of Credit, the
Agent shall determine the amount of the Unused Letter of Credit Subfacility and
the then-current Availability as of such date. If (A) the aggregate amount of
the requested Letter of Credit for the term of such Letter of Credit (including
any increases in amount referenced therein) is less than the Unused Letter of
Credit Subfacility and (B) the amount of such requested Letter of Credit would
not exceed the then-current Availability, the Agent shall inform the applicable
Letter of Credit Issuer that it may issue the requested Letter of Credit on the
requested issuance date so long as the other conditions to such issuance set
forth in this Agreement are met.
(iii)    No Extensions or Amendment. Except in the case of Letters of Credit
subject to evergreen or automatic renewal provisions, no Letter of Credit Issuer
shall be required to extend, renew or amend any Letter of Credit issued pursuant
hereto unless the requirements of this Section 2.3 are met as though a new
Letter of Credit were being requested and issued.
(e)Payments Pursuant to Letters of Credit. The Borrower hereby agrees to
reimburse the applicable Letter of Credit Issuer in Dollars with respect to any
drawing or disbursement by such Letter of Credit Issuer under any Letter of
Credit, by making payment, whether with its own funds, with the proceeds of
Revolving Loans or any other source, to the Agent for the account of the
applicable Letter of Credit Issuer in immediately available funds, (with respect
to each such amount so paid under a Letter of Credit until reimbursed, an
“Unpaid Drawing”) (i) within one Business Day of the date of such drawing or
disbursement if the applicable Letter of Credit Issuer provides notice





--------------------------------------------------------------------------------





to the Borrower of such drawing or disbursement prior to 11:00 a.m. (New York
City time) on such prior Business Day after the date of such drawing or
disbursement or (ii) if such notice is received after such time, on the next
Business Day following the date of receipt of such notice (such required date
for reimbursement under clause (i) or (ii), as applicable (the “Required
Reimbursement Date”), with interest on the amount so paid or disbursed by such
applicable Letter of Credit Issuer, from and including the date of such drawing
or disbursement to but excluding the Required Reimbursement Date, at the per
annum rate for each day equal to the applicable rate described in Section
3.1(a)(i); provided that, notwithstanding anything contained in this Agreement
to the contrary, with respect to any Letter of Credit, unless the Borrower shall
have notified the Agent and the applicable Letter of Credit Issuer prior to
11:00 a.m. (New York City time) on the Required Reimbursement Date that the
Borrower intends to reimburse such Letter of Credit Issuer for the amount of
such drawing or disbursement with funds other than the proceeds of Revolving
Loans, each drawing under any Letter of Credit shall constitute a request by the
Borrower to the Agent for a Borrowing of a Base Rate Loan in the amount of such
drawing and, to the extent such Base Rate Loan is made, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Loan.
(f)Indemnification; Exoneration; Power of Attorney.
(i)    Indemnification. In addition to amounts payable as elsewhere provided in
this Section 2.3, the Borrower agrees to protect, indemnify, pay and save the
applicable Letter of Credit Issuer harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and reasonable and
documented or invoiced out-of-pocket expenses (including reasonable Attorney
Costs) which such Letter of Credit Issuer may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, except
that the foregoing indemnity shall not apply to such Letter of Credit Issuer to
the extent of acts or omissions arises out of gross negligence, bad faith or
willful misconduct of such Letter of Credit Issuer (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The Borrower’s
obligations under this Section shall survive payment of all other Obligations
and termination of this Agreement.
(ii)    Assumption of Risk by the Borrower. As among the Borrower, the Revolving
Credit Lenders, the applicable Letter of Credit Issuer and the Agent, the
Borrower assumes all risks of the acts and omissions of, or misuse of any of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Lenders, the applicable
Letter of Credit Issuer and the Agent shall not be responsible for (except in
the case of any such Person (but not with respect to any other Person), to the
extent arising out of the gross negligence, bad faith or willful misconduct of
such Person (as determined by a court of competent jurisdiction in a final and
non-appealable decision) in connection with any of the following): (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions set forth in any separate agreement with the Borrower that are
required in order to draw upon such Letter of Credit; (D) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (E)
errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Revolving Credit Lenders, the applicable Letter of Credit Issuer
or the Agent, including any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority; or (I) the
applicable Letter of Credit Issuer’s honor of a draw for which the draw or any
certificate fails to comply in any material respect with the terms of the Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at Law or under any other agreement. None of the
foregoing shall affect, impair or prevent the vesting of any rights or powers of
the Agent or any Revolving Credit Lender under this Section 2.3(f).
(iii)    Exoneration. Without limiting the foregoing, no action or omission
whatsoever by the Agent, a Letter of Credit Issuer or any Revolving Credit
Lender shall result in any liability of the Agent, such Letter of Credit Issuer
or any Revolving Credit Lender to the Borrower (except as provided in the
immediately succeeding clause (iv)), or relieve the Borrower of any of its
obligations hereunder to any such Person.
(iv)    Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrower’s rights or claims, if any, under
Law or otherwise, against any Letter of Credit Issuer which arise as a result of
the letter of credit application and related documents executed by such Letter
of Credit Issuer or which arise as a result of such Letter of Credit Issuer’s
willful misconduct, gross negligence or bad faith (as determined by a court of
competent jurisdiction in a final and non-appealable decision).





--------------------------------------------------------------------------------





(v)    Account Party. The Borrower hereby authorizes and directs any Letter of
Credit Issuer to name the Borrower as the “Account Party” in the Letters of
Credit and to deliver to the Agent all instruments, documents and other writings
and property received by the applicable Letter of Credit Issuer pursuant to the
Letters of Credit, and to accept and rely upon the Agent’s instructions and
agreements with respect to all matters arising in connection with the Letters of
Credit or the applications therefor.
(g)Supporting Letter of Credit. If, notwithstanding the provisions of Section
2.3(b) and Section 11.1, any Letter of Credit is outstanding upon the
termination of this Agreement, then upon such termination the Borrower shall (i)
deposit with the Agent, for the ratable benefit of the Agent, the applicable
Letter of Credit Issuer and the Revolving Credit Lenders, with respect to each
Letter of Credit then outstanding, a standby letter of credit (a “Supporting
Letter of Credit”) in form and substance reasonably satisfactory to the Agent,
issued by an issuer reasonably satisfactory to the Agent, in an amount equal to
103% (or such lesser amount as the Agent and such Letter of Credit Issuer shall
agree but not less than 100%) of the sum of the greatest amount for which such
Letter of Credit may be drawn plus any fees and expenses then due and owing with
such Letter of Credit, under which Supporting Letter of Credit the Agent is
entitled to draw amounts necessary to reimburse the Agent, such Letter of Credit
Issuer and the Revolving Credit Lenders for payments to be made by the Agent,
such Letter of Credit Issuer and such Revolving Credit Lenders under such Letter
of Credit and any fees and expenses then due and owing or to become due and
owing with such Letter of Credit, or (ii) cash collateralize each Letter of
Credit then outstanding, in an amount equal to 103% (or such lesser amount as
the Agent and such Letter of Credit Issuer shall agree) of the sum of the
greatest amount for which such Letter of Credit may be drawn plus any fees and
expenses then due and owing with such Letter of Credit, in a manner reasonably
satisfactory to the Agent. Such Supporting Letter of Credit or cash collateral
shall be held by the Agent, for the ratable benefit of the Agent, the applicable
Letter of Credit Issuer and the Revolving Credit Lenders, as security for, and
to provide for the payment of, the aggregate undrawn amount of such Letters of
Credit remaining outstanding.


(h)Addition of a Letter of Credit Issuer. A Lender (or any of its Subsidiaries
or affiliates) may become an additional Letter of Credit Issuer hereunder
pursuant to a written agreement among the Borrower, the Agent and such Lender.
The Agent shall notify the Revolving Credit Lenders of any such additional
Letter of Credit Issuer.


4.Loan Administration


(a)Procedure for Borrowing.
(i)    Each Borrowing by the Borrower shall be made upon the Borrower’s written
notice delivered to the Agent in the form of a notice of borrowing substantially
in the form of Exhibit B (“Notice of Borrowing”), which must be received by the
Agent prior to (w) 12:00 noon (New York City time) three (3) Business Days prior
to the requested Funding Date, in the case of LIBOR Loans, (x) 1:00 p.m. (New
York City time) one (1) Business Day prior to the requested Funding Date, in the
case of Base Rate Loans on any Funding Date and (y) 10:00 a.m. (New York City
time) on the Funding Date, in the case of Swingline Loans, specifying:
(A)    whether such Borrowing is to be a LIBOR Borrowing or a Base Rate
Borrowing (and if not specified, it shall be deemed a request for a Base Rate
Borrowing);
(B)    the amount of the Borrowing, which (x) in the case of a LIBOR Loan, must
equal or exceed $1,000,000 (and increments of $1,000,000 in excess of such
amount) and (y) in the case of a Base Rate Loan, must equal or exceed $1,000,000
(and increments of $1,000,000 in excess of such amount);
(C)    the requested Funding Date, which must be a Business Day; and
(D)    in the case of a request for LIBOR Loans, the duration of the initial
Interest Period to be applicable thereto (and if not specified, it shall be
deemed a request for an Interest Period of one month).
(ii)    At the election of the Agent or the Required Lenders, the Borrower shall
have no right to request a LIBOR Loan while an Event of Default has occurred and
is continuing.
(b)Reliance upon Authority. On or prior to the Closing Date, the Borrower shall
deliver to the Agent a notice setting forth the account of the Borrower (such
account, together with any replacement account, the “Designated Account”) to
which the Agent is authorized to transfer the proceeds of the Loans requested
hereunder unless otherwise directed in writing by the Borrower. The Borrower may
designate a replacement account from time





--------------------------------------------------------------------------------





to time by written notice to the Agent. The Agent is entitled to rely
conclusively on any Person’s request for Revolving Loans on behalf of the
Borrower, so long as the proceeds thereof are to be transferred to the
Designated Account or to another account designated by the Borrower in writing.
The Agent has no duty to verify the identity of any individual representing
himself or herself as a person authorized by the Borrower to make such requests
on its behalf.
(c)No Liability. The Agent shall not incur any liability to the Borrower as a
result of acting upon any notice referred to in Section 2.4(a) or (b), which the
Agent believes in good faith to have been given by an officer or other person
duly authorized by the Borrower to request Loans on its behalf. The crediting of
Loans to the Designated Account conclusively establishes the obligation of the
Borrower to repay such Loans as provided herein.
(d)Borrower’s Election. Promptly after receipt of a Notice of Borrowing for a
Revolving Base Rate Loan, the Borrower shall elect to have the terms of Section
2.4(e) or the terms of Section 2.4(f) apply to such requested Borrowing. If the
condition in Section 2.4(f)(i)(C) is not satisfied, the terms of Section 2.4(e)
shall apply to the requested Borrowing.
(e)Making of Revolving Loans. If the Borrower elects to have the terms of this
Section 2.4(e) apply to a requested Revolving Credit Borrowing of a Base Rate
Loan or if the Agent receives a Notice of Borrowing for a LIBOR Loan, then,
promptly after receipt of the Notice of Borrowing with respect to such Revolving
Base Rate Loan or Revolving LIBOR Loan, the Agent shall notify the Revolving
Credit Lenders by telecopy, telephone or e-mail of the requested Borrowing. Each
Revolving Credit Lender shall transfer its Pro Rata Share of the requested
Borrowing to the Agent in immediately available funds, to the account from time
to time designated by the Agent, not later than 12:00 noon (New York City time)
on the applicable Funding Date; provided that on the Closing Date, such funds
may be made available at such earlier time as may be agreed among the relevant
Lenders, the Borrower and the Agent for the purpose of consummating the
Transactions. After the Agent’s receipt of all such amounts from the Lenders,
the Agent shall make the aggregate of such amounts available to the Borrower on
the applicable Funding Date by transferring same day funds to the account(s)
designated by the Borrower; provided, however, that the amount of Revolving
Loans so made on any date shall not exceed the then-current Availability on such
date.
(f)Making of Swingline Loans.
(i)    If the Borrower elects to have the terms of this Section 2.4(f) apply to
a requested Revolving Credit Borrowing of a Base Rate Loan, the Swingline Lender
shall make a Revolving Loan in the amount of that Borrowing available to the
Borrower on the applicable Funding Date by transferring same day funds to the
Designated Account or such other account(s) as may be designated by the Borrower
in writing. Each Revolving Loan made solely by the Swingline Lender pursuant to
this Section 2.4(f) is herein referred to as a “Swingline Loan,” and such
Revolving Loans are collectively referred to as the “Swingline Loans.” Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other Revolving Loans except that all payments thereon (including interest)
shall be payable to the Swingline Lender solely for its own account. The Agent
shall not request the Swingline Lender to make any Swingline Loan if (A) the
Agent has received written notice from any Lender that one or more of the
applicable conditions precedent set forth in Article IX will not be satisfied on
the requested Funding Date for the applicable Borrowing, (B) the requested
Borrowing would exceed then-current Availability on that Funding Date (as
reasonably determined by the Agent), or (C) such Swingline Loan would cause the
aggregate outstanding principal balance of all Swingline Loans to exceed
$15,000,000 (the “Swingline Sublimit”).
(ii)    The Swingline Loans shall be secured by the Collateral Agent’s Liens in
and to the Collateral and shall constitute Base Rate Loans and Obligations
hereunder.
(g)Agent Advances.
(i)    Subject to the limitations set forth below, the Agent is authorized by
the Borrower and the Revolving Credit Lenders, from time to time in the Agent’s
sole discretion, upon notice to the Revolving Credit Lenders, (A) after the
occurrence of a Default or an Event of Default, or (B) at any time that any of
the other conditions precedent set forth in Article IX have not been satisfied,
to make Base Rate Loans to the Borrower on behalf of the Lenders in an aggregate
principal amount outstanding at any time not to exceed 10% of the Borrowing Base
(provided that the making of any such Loan does not cause the Aggregate Revolver
Outstandings to exceed the Maximum Revolver Amount) which the Agent, in its good
faith judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations (including
through Base Rate Loans for the purpose of enabling the Borrower and its
Subsidiaries to meet their payroll and associated Tax obligations), and/or (3)
to pay any other amount chargeable to the Borrower pursuant to the terms of this
Agreement, including costs, fees and expenses as described in Section 14.7 (any
of such advances are herein referred to as “Agent Advances”); provided, that the
Required Lenders may at any time revoke the Agent’s authorization to make Agent
Advances. Any such revocation must be in writing and shall become effective
prospectively upon the Agent’s receipt thereof.
(ii)    The Agent Advances shall be secured by the Collateral Agent’s Liens in
and to the Collateral and shall constitute Base Rate Loans and Obligations
hereunder.





--------------------------------------------------------------------------------





(h)Notice Irrevocable. Other than any Notice of Borrowing for a Base Rate Loan
made on or prior to the Closing Date, any Notice of Borrowing made pursuant to
Section 2.4(a) shall be irrevocable. The Borrower shall be bound to borrow the
funds requested therein in accordance therewith.
5.Reserves
. The Agent may establish Reserves or change (including by decreasing the amount
of) any of the Reserves, in the exercise of its Reasonable Credit Judgment;
provided that such Reserves shall not be established or changed except upon not
less than five (5) Business Days’ notice to the Borrower (unless an Event of
Default exists and is continuing in which event such notice (which may be oral)
may be given at any time prior to the establishment or change and shall not be
subject to the five (5) Business Day notice requirement); provided, further,
that no such prior notice shall be required for any changes to any Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserves in accordance with the methodology of calculation previously utilized.
The Agent will be available during such period to discuss any such proposed
Reserve or change with the Borrower and without limiting the right of the Agent
to establish or change such Reserves in the Agent’s Reasonable Credit Judgment,
the Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Agent. The amount of any
Reserve established by the Agent pursuant to the first sentence of this Section
2.5 shall have a reasonable relationship as determined by the Agent in its
Reasonable Credit Judgment to the event, condition or other matter that is the
basis for the Reserve. In the event that the Agent has determined to establish
or change a Reserve pursuant to the first sentence of this Section 2.5 and the
Reserve amount to be so established or as modified is inconsistent with the
Reserve amount determined by the Agent, then the greater Reserve amount so
determined shall apply. Notwithstanding anything herein to the contrary, a
Reserve shall not be established to the extent that such Reserve would be
duplicative of any specific item excluded as ineligible in the definition of
“Eligible Account” or of any then-existing Reserve. The establishment of any
Reserve with respect to any obligation, charge, liability, debt or otherwise
shall in no event grant any rights or be deemed to have granted any rights in
such reserved amount to the holder of such obligation, charge, liability or debt
or any other Person (except as explicitly set forth hereunder), but shall solely
be viewed as amounts reserved to protect the interests of the Secured Parties
hereunder and under the other Loan Documents.
6.Incremental Credit Extension
.
(a)The Borrower may at any time or from time to time after the Closing Date, by
written notice delivered to the Agent, request one or more increases in the
amount under any Class of Revolving Credit Commitments (each such increase, a
“Revolving Credit Commitment Increase”).
(b)Each Revolving Credit Commitment Increase shall be in an aggregate principal
amount that is not less than $5,000,000 (provided that such amount may be less
than $5,000,000 if such amount represents all remaining availability under the
limit set forth below) (and in minimum increments of $5,000,000 in excess
thereof), and the aggregate amount of Revolving Credit Commitment Increases
(after giving Pro Forma Effect thereto and the use of the proceeds thereof)
incurred pursuant to this Section 2.6(b) plus the aggregate principal amount of
Revolving Credit Commitments hereunder shall not exceed $275,000,000.
(c)(i) The Revolving Credit Commitment Increases shall be treated the same as
the Revolving Credit Commitments (except that the maturity date thereof shall be
no earlier than the initial Stated Termination Date for the Revolving Credit
Facility) and shall be considered to be part of the Revolving Credit Commitments
(it being understood that, if required to consummate a Revolving Credit
Commitment Increase, the interest rate margins, rate floors and undrawn
commitment fees on the Revolving Credit Commitments may be increased and
additional upfront or similar fees may be payable to the lenders providing the
Revolving Credit Commitment Increase without any requirement to pay such fees to
any then-existing Lenders).
(ii)    The Revolving Credit Commitment Increases may be in the form of a
separate “first-in, last-out” or “last-out” tranche (the “FILO Tranche”) with
interest rate margins, rate floors, upfront fees, funding discounts, advance
rates, premiums, unused fees and original issue discounts to be agreed between
the Borrower and the applicable Lenders providing such Revolving Credit
Commitment Increases, and with other terms reasonably satisfactory to the Agent
(it being understood to the extent that any financial maintenance covenant is
added for the benefit of any FILO Tranche, no consent shall be required from the
Agent or any Lender to the extent that such financial maintenance covenant is
also added for the benefit of the Revolving Credit Facility) and to be agreed
upon (which, for the avoidance of doubt, shall not require any adjustment to the
Applicable Margin of other Loans pursuant to clause (i) above) among the
Borrower and the Lenders providing the FILO Tranche so long as (1) any loans and
related obligations in respect of the FILO Tranche shall not be guaranteed by
any Person other than the Guarantors and shall rank equal (or, at the option of
the Borrower, junior) in right of priority to the Collateral Agent’s Liens; (2)
as between (x) the Revolving Credit Facility (other than the FILO Tranche) and
(y) the FILO Tranche, all proceeds from the liquidation or other realization of
the Collateral shall be applied, first to obligations owing under, or with
respect to, the Revolving Credit Facility (other than the FILO Tranche) and
second to the FILO Tranche; (3) no Borrower may prepay Loans under the FILO
Tranche or terminate or reduce the commitments in respect thereof at any time
that other Revolving Loans





--------------------------------------------------------------------------------





(including Swingline Loans) and/or Unpaid Drawings (unless cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the Agent) are
outstanding; (4) the Required Lenders (calculated as including the FILO Tranche)
shall, subject to the terms of the Intercreditor Agreement, control exercise of
remedies in respect of the Collateral; and (5) no changes affecting the priority
status of the Revolving Credit Facility (other than the FILO Tranche) vis-à-vis
the FILO Tranche may be made without the consent of each of the Lenders under
the Revolving Credit Facility (other than the FILO Tranche).
(d)Each notice from the Borrower pursuant to this Section 2.6 shall be given in
writing and shall set forth the requested amount and proposed terms of the
relevant Revolving Credit Commitment Increase. Revolving Credit Commitment
Increases may be provided subject to the prior written consent of the Borrower,
by any existing Lender (it being understood that no existing Lender will have an
obligation to make a portion of any Revolving Credit Commitment Increase) or by
any other bank, financial institution, other institutional lender or other
investor (any such other bank, financial institution or other investor being
called an “Additional Lender”); provided that (i) each existing Lender shall be
offered the opportunity to participate in the relevant Revolving Credit
Commitment Increase (other than in the case of a FILO Tranche) on a pro rata
basis based on such Lender’s Revolving Credit Commitment prior to such Revolving
Credit Commitment Increase and (ii) the Agent, the Swingline Lender and each
Letter of Credit Issuer shall have consented (in each case, not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
providing such Revolving Credit Commitment Increase if such consent would be
required under Section 12.2 for an assignment of Loans and/or Commitments to
such Lender or Additional Lender.


(e)Commitments in respect of a Revolving Credit Commitment Increase, including
under a FILO Tranche, shall become Commitments under this Agreement pursuant to
an amendment (an “Incremental Agreement”) to this Agreement and, as appropriate,
the other Loan Documents, executed the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Agent. The
Incremental Agreement may, subject to Section 2.6(c), without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or advisable in the reasonable opinion of the
Borrower and the Agent to effect the provisions of this Section 2.6. The
effectiveness of any Incremental Agreement shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) and the
occurrence of any extension of credit thereunder shall be subject to the
satisfaction of the conditions set forth in Section 9.2(a) (provided that, in
connection with a Permitted Acquisition or other similar Investment permitted
hereunder, compliance with clause (ii) thereof shall instead be limited to
compliance with no Event of Default under Section 10.1(a), (c), (e), (f) and (g)
having occurred and being in continuance), and such other conditions as the
parties thereto shall agree. The Borrower will use the proceeds of the loans
under any Revolving Credit Commitment Increase for any purpose not prohibited by
this Agreement.
(f)(i) Except as set forth under clause (d) above, the Borrower shall not be
obligated to offer any existing Lender the opportunity to provide any Revolving
Credit Commitment Increase.
(ii)    Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.6, other than in connection with a FILO Tranche, each Revolving Credit
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Lender providing a portion of the
Revolving Credit Commitment Increase (each, an “Incremental Revolving Credit
Commitment Increase Lender”) in respect of such increase, and each such
Incremental Revolving Credit Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Revolving Credit Lender (including each such Incremental
Revolving Credit Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments represented by such Lender’s Revolving
Credit Commitment. If, on the date of such increase, there are any Revolving
Loans outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Revolving Credit Commitment Increase be prepaid from the proceeds of
additional Revolving Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 5.4. The Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence or pursuant to a FILO
Tranche.
(g)This Section 2.6 shall supersede any provisions in Section 2.4(e) or 12.1 to
the contrary. For the avoidance of doubt, any provisions of this Section 2.6 may
be amended with the consent of the Required Lenders; provided no such amendment
shall require any Lender to provide any Revolving Credit Commitment Increase
without such Lender’s consent.





--------------------------------------------------------------------------------





7.Extensions of Revolving Loans and Revolving Credit Commitments
.
(a)The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class and/or the Extended
Revolving Credit Commitments of any Class (and, in each case, including any
previously extended Revolving Credit Commitments), existing at the time of such
request (each, an “Existing Revolving Credit Commitment” and any related
revolving credit loans under any such facility, “Existing Revolving Loans”; each
Existing Revolving Credit Commitment and related Existing Revolving Loans
together being referred to as an “Existing Revolving Credit Class”) be converted
or exchanged to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Revolving Loans related to such Existing Revolving
Credit Commitments (any such Existing Revolving Credit Commitments which have
been so extended, “Extended Revolving Credit Commitments” and any related
revolving credit loans, “Extended Revolving Loans”) and to provide for other
terms consistent with this Section 2.7. Prior to entering into any Extension
Agreement with respect to any Extended Revolving Credit Commitments, the
Borrower shall provide written notice to the Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Class of Existing Revolving
Credit Commitments, with such request offered equally to all Lenders of such
Class) (an “Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established thereunder, which terms shall be
similar to those applicable to the Existing Revolving Credit Commitments from
which they are to be extended (the “Specified Existing Revolving Credit
Commitment Class”) except that (w) all or any of the final maturity dates of
such Extended Revolving Credit Commitments may be delayed to later dates than
the final maturity dates of the Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class, (x)(A) the interest rates,
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment premiums with respect to the Extended Revolving Credit
Commitments may be different than those for the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (A) and (y)(1) the undrawn revolving
credit commitment fee rates with respect to the Extended Revolving Credit
Commitments may be different than those for the Specified Existing Revolving
Credit Commitment Class and (2) the Extension Agreement may provide for other
covenants and terms that apply to any period after the Termination Date;
provided that notwithstanding anything to the contrary in this Section 2.7, or
otherwise, (I) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of the Extended Revolving
Loans under any Extended Revolving Credit Commitments shall be made on a pro
rata basis with any borrowings and repayments of the Existing Revolving Loans of
the Specified Existing Revolving Credit Commitment Class (the mechanics for
which may be implemented through the applicable Extension Agreement and may
include technical changes related to the borrowing and repayment procedures of
the Specified Existing Revolving Credit Commitment Class), (II) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Loans shall be governed by the assignment and participation provisions set forth
in Section 12.2 and (III) subject to the applicable limitations set forth in
Section 4.4(a) and (b), permanent repayments of Extended Revolving Loans (and
corresponding permanent reduction in the related Extended Revolving Credit
Commitments) shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Loans or Revolving Credit Commitments of any Existing Revolving Credit Class
converted or exchanged into Extended Revolving Loans or Extended Revolving
Credit Commitments pursuant to any Extension Request. Any Extended Revolving
Credit Commitments of any Extension Series shall constitute a separate Class of
revolving credit commitments from Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).
(b)The Borrower shall provide the applicable Extension Request to the Agent at
least ten (10) Business Days (or such shorter period as the Agent may determine
in its sole discretion) prior to the date on which Lenders under the Existing
Revolving Credit Class are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.7. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Revolving
Credit Commitments (or any earlier Extended Revolving Credit Commitments) of an
Existing Revolving Credit Class subject to such Extension Request converted or
exchanged into Extended Revolving Credit Commitments shall notify the Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Revolving Credit Commitments (and/or any
earlier-extended Extended Revolving Credit Commitments) which it has elected to
convert or exchange into Extended Revolving Credit Commitments (subject to any
minimum denomination requirements imposed by the Agent). In the event that the
aggregate amount of Revolving Credit Commitments (and any earlier-extended
Extended Revolving Credit Commitments) subject to Extension Elections exceeds
the amount of Extended Revolving Credit Commitments requested pursuant to the
Extension Request, Revolving Credit Commitments, or





--------------------------------------------------------------------------------





earlier-extended Extended Revolving Credit Commitments, as applicable, subject
to Extension Elections shall be converted to or exchanged to Extended Revolving
Credit Commitments on a pro rata basis (subject to such rounding requirements as
may be established by the Agent) based on the amount of Revolving Credit
Commitments and earlier-extended Extended Revolving Credit Commitments included
in each such Extension Election or as may be otherwise agreed to in the
applicable Extension Agreement. Notwithstanding the conversion of any Existing
Revolving Credit Commitment into an Extended Revolving Credit Commitment, unless
expressly agreed by the holders of each affected Existing Revolving Credit
Commitment of the Specified Existing Revolving Credit Commitment Class, such
Extended Revolving Credit Commitment shall not be treated more favorably than
all Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class for purposes of the obligations of a Revolving Credit
Lender in respect of Swingline Loans under Section 2.4 and Letters of Credit
under Section 2.3, except that the applicable Extension Agreement may provide
that the maturity date for the Swingline Loans and/or the last day for issuing
Letters of Credit may be extended and the related obligations to make Swingline
Loans and issue Letters of Credit may be continued (pursuant to mechanics to be
specified in the applicable Extension Agreement) so long as the applicable
Swingline Lender and/or the applicable Letter of Credit Issuer have consented to
such extensions (it being understood that no consent of any other Lender shall
be required in connection with any such extension).
(c)Extended Revolving Credit Commitments shall be established pursuant to an
amendment (an “Extension Agreement”) to this Agreement (which, except to the
extent expressly contemplated by the second sentence of this Section 2.7(c) and
notwithstanding anything to the contrary set forth in Section 12.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Revolving Credit Commitments established thereby) executed by
Holdings, the Obligors, the Agent and the Extending Lenders. In connection with
any Extension Agreement, the Borrower shall deliver an opinion of counsel
reasonably acceptable to the Agent (i) as to the enforceability of such
Extension Agreement, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby (in the case of such other
Loan Documents as contemplated by the immediately preceding sentence) and
covering customary matters and (ii) to the effect that such Extension Agreement,
including the Extended Revolving Credit Commitments provided for therein, does
not breach or result in a default under the provisions of Section 12.1 of this
Agreement.
(d)Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Class of Existing Revolving Credit Commitments is converted or
exchanged to extend the related scheduled maturity date(s) in accordance with
Section 2.7(a) above (an “Extension Date”), in the case of the Existing
Revolving Credit Commitments of each Extending Lender under any Specified
Existing Revolving Credit Commitment Class, the aggregate principal amount of
such Existing Revolving Credit Commitments shall be deemed reduced by an amount
equal to the aggregate principal amount of Extended Revolving Credit Commitments
so converted or exchanged by such Lender on such date, and such Extended
Revolving Credit Commitments shall be established as a separate Class of
revolving credit commitments from the Specified Existing Revolving Credit
Commitment Class and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date) and if, on any Extension Date, any Existing Revolving Loans of any
Extending Lender are outstanding under the Specified Existing Revolving Credit
Commitment Class, such Existing Revolving Loans (and any related participations)
shall be deemed to be converted or exchanged to Extended Revolving Loans (and
related participations) of the applicable Class in the same proportion as such
Extending Lender’s Specified Existing Revolving Credit Commitments Class to
Extended Revolving Credit Commitments of such Class.
(e)In the event that the Agent determines in its sole discretion that the
allocation of the Extended Revolving Credit Commitments of a given Extension
Series, in each case to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Agreement, then the Agent, the Borrower and
such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Agreement”) within 30 days following the effective date of such Extension
Agreement, as the case may be, which Corrective Extension Agreement shall (i)
provide for the conversion or exchange and extension of Existing Revolving
Credit Commitments (and related exposure) in such amount as is required to cause
such Lender to hold Extended Revolving Credit Commitments (and related exposure)
of the applicable Extension Series into which such other Loans or commitments
were initially converted or exchanged, as the case may be, in the amount such
Lender would have held had such administrative error not occurred and had such
Lender received the minimum allocation of the applicable Loans or Commitments to
which it was entitled under the terms of such Extension Agreement, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Agent, the Borrower and such Lender may agree (including conditions of the
type required to be satisfied for the effectiveness of an Extension Agreement
described in Section 2.7(c)), and (iii) effect such other amendments of the type
(with appropriate reference and nomenclature changes) described in the second
sentence of Section 2.7(c).





--------------------------------------------------------------------------------





(f)No conversion or exchange of Loans or Commitments pursuant to any Extension
Agreement in accordance with this Section 2.7 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.
(g)This Section 2.7 shall supersede any provisions in Section 2.4(e) or Section
12.1 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.7 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended
Revolving Credit Commitments without such Lender’s consent.
8.Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender:
(i)(ii)    the Unused Line Fee shall cease to accrue on any of the Revolving
Credit Commitments of such Defaulting Lender pursuant to Section 3.5;
(ii)(iv)    the Commitments and Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 12.1); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
the other affected Lenders, or increases or extends the Commitment of such
Defaulting Lender, shall require the consent of such Defaulting Lender;
(iii)(vi)    any payment of principal, interest, fees or other amounts received
by the Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Section 10.2 or Section 10.3 or otherwise),
shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Agent hereunder; second, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Obligor as a result of any judgment of a court of competent
jurisdiction obtained by any Obligor against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
fifth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if such payment is a payment of the
principal amount of any Loans, such payment shall be applied solely to pay the
relevant Loans of the relevant non-Defaulting Lenders on a pro rata basis prior
to being applied in the manner set forth in this clause (c);
(iv)(viii)    if any Swingline Loans are outstanding or Letters of Credit issued
at the time such Lender becomes a Defaulting Lender then:
(A)    all or any part of such Defaulting Lender’s participations in such
Swingline Loans and/or Letters of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all non-Defaulting Lenders’ Aggregate Revolver
Outstandings does not exceed the lesser of the total of all non-Defaulting
Lenders’ Revolving Credit Commitments and the Borrowing Base as of such date and
(y) no such non-Defaulting Lender’s Aggregate Revolver Outstandings shall exceed
such Lender’s Revolving Credit Commitment at such time;
(B)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Agent (x) first, prepay such Swingline Loans and (y)
second, cash collateralize for the benefit of the Letter of Credit Issuer only
the Borrower’s obligations corresponding to such Defaulting Lender’s
participations in Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such participations in
Letters of Credit are outstanding;
(C)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.6 with
respect to such Defaulting Lender’s participations in Letters of Credit during
the period such participations in Letters of Credit are cash collateralized;
(D)    if the participations in Letters of Credit of the non-Defaulting Lenders
are reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Sections 3.5 and 3.6 shall be adjusted in accordance with
such non-Defaulting Lenders’ Pro Rata Shares; and





--------------------------------------------------------------------------------





(E)    if all or any portion of such Defaulting Lender’s participations in
Letters of Credit is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Letter of Credit Issuers or any other Lender hereunder, all letter of credit
fees payable under Section 3.6 with respect to such Defaulting Lender’s
participations in Letters of Credit shall be payable to the applicable Letter of
Credit Issuer until and to the extent that such participations in Letters of
Credit are reallocated and/or cash collateralized;
(v)(x)    so long as (i) such Lender is a Defaulting Lender and (ii) a
reallocation pursuant to clauses (d)(i) or (d)(ii) above cannot be effectuated,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Letter of Credit Issuers shall not be required to issue, amend or increase any
Letter of Credit, unless it has received assurances reasonably satisfactory to
it that non-Defaulting Lenders will cover the related exposure and/or cash
collateral will be provided by the Borrower in accordance with this Section 2.8,
and participating interests in any newly made Swingline Loan or any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with this Section 2.8 (and such Defaulting Lender shall not
participate therein); and
(vi)(xii)    in the event that the Agent, the Borrower, the Swingline Lender and
the Letter of Credit Issuers each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
obligations and participations of the Revolving Credit Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Revolving Credit Lenders (other than Swingline Loans) as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties and
subject to Section 14.21, no change hereunder from Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
ARTICLE III





INTEREST AND FEES
1.Interest
.
(a)Interest Rates. All outstanding Loans to the Borrower shall bear interest on
the unpaid principal amount thereof (including, to the extent permitted by law,
on interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Base Rate or the LIBOR Rate plus
the Applicable Margin, but not to exceed the Maximum Rate. If at any time Loans
are outstanding with respect to which the Borrower has not delivered to the
Agent a notice specifying the basis for determining the interest rate applicable
thereto in accordance herewith, those Loans shall be treated as Base Rate Loans
until notice to the contrary has been given to the Agent in accordance with this
Agreement and such notice has become effective. Except as otherwise provided
herein, the Loans shall bear interest as follows:
(i)For all Base Rate Loans, at a fluctuating per annum rate equal to the Base
Rate plus the Applicable Margin; and
(ii)For all LIBOR Loans, at a fluctuating per annum rate equal to the LIBOR Rate
plus the Applicable Margin.
Each change in the Base Rate (or any component thereof) shall be reflected in
the interest rate applicable to Base Rate Loans as of the effective date of such
change. All computations of interest for Base Rate Loans when the Base Rate is
determined by the “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). On the last Business Day of each
calendar quarter hereafter and on the Termination Date, the Borrower shall pay
to the Agent, for the ratable benefit of the Lenders (provided that all interest
on applicable Swingline Loans shall be for the benefit of the Swingline Lender
and all interest on Agent Advances shall be for the benefit of the Agent),
interest accrued to the first day of such calendar quarter (or accrued to the
Termination Date in the case of a payment on the Termination Date) on all Base
Rate Loans in arrears. The Borrower shall pay to the Agent, for the ratable
benefit of the Lenders, interest on all LIBOR Loans in arrears on each LIBOR
Interest Payment Date.
(b)Default Rate. During the continuance of any Specified Event of Default, if
the Borrower shall default in the payment of the principal of or interest on any
Loan or any other amount becoming due hereunder, by acceleration or otherwise,
or under any other Loan Document, the Borrower shall on demand from time to time
pay





--------------------------------------------------------------------------------





interest, to the extent permitted by Law, on such defaulted amount to but
excluding the date of actual payment (after as well as before judgment) (A) in
the case of overdue principal, at the Default Rate, and (B) in all other cases,
at a rate per annum equal to the rate that would be applicable to a Base Rate
Loan plus 2.00%.
2.Continuation and Conversion Elections
.
(a)The Borrower may (provided that the Borrowing of LIBOR Loans is then
permitted under Section 2.4(a)(ii)):
(i)elect, as of any Business Day, to convert any Base Rate Loans other than
Agent Advances and Swingline Loans (or any part thereof in an amount not less
than $1,000,000 or an integral multiple of $1,000,000 in excess thereof) into
LIBOR Loans; and
(ii)elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an amount not less than $1,000,000, or that is in an integral multiple of
$1,000,000 in excess thereof);
provided, that if at any time the aggregate amount of LIBOR Loans in respect of
any Borrowing is reduced, by payment, prepayment, or conversion of part thereof
to be less than $1,000,000, such LIBOR Loans shall automatically convert into
Base Rate Loans; provided further that if the Notice of Continuation/Conversion
shall fail to specify the duration of the Interest Period, such Interest Period
shall be one month.
(b)The Borrower shall deliver a notice of continuation/conversion substantially
in the form of Exhibit C (a “Notice of Continuation/Conversion”) to the Agent
not later than, (x) 1:00 p.m. (New York City time) at least three (3) Business
Days in advance of the Continuation/Conversion Date if the Loans are to be
converted into or continued as LIBOR Loans and specifying:
(i)the proposed Continuation/Conversion Date;
(ii)the aggregate principal amount of Loans to be converted or continued;
(iii)the Type of Loans resulting from the proposed conversion or continuation;
and
(iv)the duration of the requested Interest Period, provided, however, the
Borrower may not select an Interest Period that ends after the Stated
Termination Date.
(c)If, upon the expiration of any Interest Period applicable to any LIBOR Loans,
the Borrower fails to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Borrower shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective as of the expiration date of such
Interest Period. If any Event of Default exists, at the election of the Agent or
the Required Lenders, all LIBOR Loans shall be converted into Base Rate Loans as
of the expiration date of each applicable Interest Period.
(d)The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.
(e)There may not be more than 15 (fifteen) different LIBOR Loans in effect
hereunder at any time (which number may be increased or adjusted by agreement
between the Borrower and the Agent in connection with any Revolving Credit
Commitment Increase or the creation of any Extended Revolving Credit Commitment
Facility).
3.Maximum Interest Rate
. In no event shall any interest rate provided for hereunder exceed the maximum
rate legally chargeable under applicable law with respect to loans of the Type
provided for hereunder (the “Maximum Rate”). If, in any month, any interest
rate, absent such limitation, would have exceeded the Maximum Rate, then the
interest rate for that month shall be the Maximum Rate, and, if in future
months, that interest rate would otherwise be less than the Maximum Rate, then
that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate. In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section 3.3, have been paid or accrued if the
interest rate otherwise set forth in this Agreement had at all times been in
effect, then the Borrower shall, to the extent permitted by applicable law, pay
the Agent, for the account of the applicable Lenders, an amount equal to the
excess of (a) the lesser of (i) the amount of interest which would have been
charged if the Maximum Rate had, at all times, been in effect or (ii) the amount
of interest which would have accrued had the interest rate otherwise set forth
in this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement. If a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, and if there are no Obligations outstanding,
the Agent and/or such Lender shall refund to the Borrower such excess.
4.Closing Fees and Other Fees
. The Borrower agrees to pay the Agent, the Collateral Agent and each of the
Arrangers, as applicable, all fees due and





--------------------------------------------------------------------------------





payable on any date required for payment of a fee.
5.Unused Line Fee
. On the first Business Day of each calendar quarter (commencing with the first
business day of the calendar quarter beginning July 1, 2017), and on the
Termination Date, the Borrower agrees to pay to the Agent, for the account of
the Revolving Credit Lenders, an unused line fee (the “Unused Line Fee”) equal
to the Applicable Unused Line Fee Margin per annum times the amount by which the
average daily Maximum Revolver Amount exceeded the sum of the average daily
outstanding amount of Revolving Loans (other than Swingline Loans) and the
average daily undrawn face amount of outstanding Letters of Credit, during the
immediately preceding calendar quarter (or longer period if calculated for the
first such payment after the Closing Date or shorter period if calculated on the
Termination Date). All principal payments received by the Agent shall be deemed
to be credited immediately upon receipt for purposes of calculating the Unused
Line Fee pursuant to this Section 3.5. Upon receipt thereof, the Agent shall
distribute the Unused Line Fee to the Revolving Credit Lenders ratably based on
their Pro Rata Shares of the Revolving Credit Commitments.
6.Letter of Credit Fees
. The Borrower agrees to pay (i) to the Agent, for the account of the Revolving
Credit Lenders, in accordance with their respective Pro Rata Shares, for each
Letter of Credit, a fee (the “Letter of Credit Fee”) equal to, on a per annum
basis, the Applicable Margin for LIBOR Loans, (ii) to each Letter of Credit
Issuer, for its own account, a fronting fee of one-eighth of one percent
(0.125%) per annum of the undrawn face amount of each Letter of Credit issued by
such Letter of Credit Issuer, and (iii) to each Letter of Credit Issuer, any
out-of-pocket costs, fees and expenses incurred by such Letter of Credit Issuer
in connection with the application for, processing of, issuance of, or amendment
to any Letter of Credit. The Letter of Credit Fee and fronting fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
in which a Letter of Credit is outstanding and on the Termination Date; provided
that the first such payment after the Closing Date shall be paid on June 30,
2017.
ARTICLE IV





PAYMENTS AND PREPAYMENTS


1.Payments and Prepayments
.
(a)The Borrower shall repay the outstanding principal balance of the Revolving
Loans, plus all accrued but unpaid interest thereon, on the Termination Date.
(b)The Borrower may, upon notice to the Agent, at any time or from time to time
voluntarily prepay the Loans in whole or in part without premium or penalty (but
subject to Section 5.4); provided that (i) such notice must be received by the
Agent not later than 1:00 p.m. (New York City time) (A) three (3) Business Days
prior to any date of prepayment of LIBOR Loans and (B) one (1) Business Day
prior to any date of prepayment of Base Rate Loans; provided, further, that, in
respect of Swingline Loans, the Borrower may deliver such notice to the Agent
not later than 1:00 p.m. (New York City time) on the date of prepayment of such
Swingline Loans and (ii) each prepayment shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such Loans. The
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share).
2.Out-of-Formula Condition
. The Borrower shall immediately pay to the Agent, for the account of the
Lenders and/or to cash collateralize Letters of Credit pursuant to Section
2.3(g), upon demand, the amount, if any, by which the amount of the Aggregate
Revolver Outstandings exceeds at any time the lesser of (i) the Maximum Revolver
Amount and (ii) the then-current Borrowing Base (any such condition being an
“Out-of-Formula Condition”), except that no such payment shall be required if
the Out-of-Formula Condition is created solely as a result of an Agent Advance.
3.Mandatory Prepayments
.
(a)(i) At all times after the occurrence and during the continuance of a Cash
Dominion Period and notification thereof by the Agent to the Borrower, on each
Business Day, the Agent shall apply all same day funds (other than Excluded
Funds) credited to the Concentration Account and all amounts received pursuant
to this Section 4.3(a) to one or more accounts maintained by the Agent or such
other account as directed by the Agent and subject to





--------------------------------------------------------------------------------





the terms of any Intercreditor Agreement then in effect, all amounts received in
such account shall be applied by Agent in accordance with Section 4.3(a)(ii)
below.
(ii)    Except as otherwise provided in Section 10.3, all amounts required to be
paid pursuant to Section 4.3(a)(i) shall be applied by the Agent as follows: (A)
first, to the prepayment in full of Agent Advances, (B) second, to the
prepayment in full of the Swingline Loans, (C) third, to cash collateralize
Letters of Credit, (D) fourth, to the prepayment in full of the Revolving Base
Rate Loans and (E) fifth, to the prepayment in full of the Revolving LIBOR
Loans.
(b)No payment or prepayment made pursuant to this Section 4.3 shall, or shall be
deemed to, effect or reduce any Commitment of any Lender or the aggregate
Commitments of the Lenders.
4.Termination or Reductions of Facilities
.
(a)The Borrower may terminate this Agreement, upon at least three (3) Business
Days’ notice to the Agent (who will distribute such notice to the Lenders), upon
Full Payment of the Obligations and payment of amounts (if any) due under
Section 5.4. Such notice may provide that such termination is contingent upon
consummation of a contemplated refinancing or another transaction.
(b)The Borrower may from time to time permanently reduce the Revolving Credit
Commitments (and the Maximum Revolver Amount), as the case may be, on a pro rata
basis based on the applicable Lenders’ respective Pro Rata Shares, upon at least
three (3) Business Days’ prior written notice to the Agent, which notice shall
specify the amount of the reduction. Each reduction shall be in a minimum amount
of $5,000,000 or an increment of $1,000,000 in excess thereof. If after giving
effect to any reduction of the Revolving Credit Commitments, the Letter of
Credit Subfacility or the Swingline Sublimit shall exceed the Revolving Credit
Commitments at such time, each such subfacility or sublimit, as the case may be,
shall be automatically reduced by the amount of such excess and such reduction
shall be accompanied by such payment (if any) as may be required to be made such
that after giving effect to such payment the relevant aggregate Letters of
Credit or Swingline Loans do not exceed the applicable subfacility or sublimit
as so reduced. Each reduction in the Revolving Credit Commitments shall be
accompanied by such payment (if any) as may be required to avoid an
Out-of-Formula Condition. It being understood and agreed that the Borrower may
allocate any termination or reduction of Commitments among Classes of
Commitments at its direction. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Revolving Credit
Commitments if such termination would have resulted from a refinancing of all of
the applicable Commitments, which refinancing shall not be consummated or
otherwise shall be delayed.
5.LIBOR Loan Prepayments
. In connection with any prepayment, if any LIBOR Loans are prepaid prior to the
expiration date of the Interest Period applicable thereto, the Borrower shall
comply with Section 5.4.
6.Payments by the Borrower
.All payments to be made by the Borrower under this Agreement or the other Loan
Documents shall be made without set-off, recoupment or counterclaim. Except as
otherwise expressly provided herein, all payments by the Borrower shall be made
to the Agent for the account of the Lenders entitled thereto, at the account
designated by the Agent and shall be made in Dollars and in immediately
available funds, no later than 2:00 p.m. (New York City time) on the date
specified herein. Any payment received by the Agent after such time shall be
deemed (for purposes of calculating interest only) to have been received on the
following Business Day and any applicable interest shall continue to accrue.
(a)Subject to the provisions set forth in the definition of “Interest Period,”
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.
7.Apportionment, Application and Reversal of Payments
. Except as otherwise expressly provided herein, principal and interest payments
shall be apportioned ratably among the Lenders to which such payment is owed
(according to the unpaid principal balance of the Loans to which such payments
owed are held by each such Lender) and payments of the fees shall, as
applicable, be apportioned ratably (or other applicable share as provided
herein) among the Lenders to which such payment is owed, except for fees payable
solely to the Agent, any Arranger or the applicable Letter of Credit Issuer.
Whenever any payment received by the Agent under this Agreement or any of the
other Loan Documents is insufficient to pay in full all amounts due and payable
to the Agent and the Lenders under or in respect of this Agreement and the other
Loan Documents on any date, such payment shall be distributed by the Agent and
applied by the Agent and the Lenders in the order of priority set forth in
Section 10.3. If the Agent receives funds for application to the Obligations of
the Obligors under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Agent may, but shall not be obligated to, elect to distribute such
funds to each of the Lenders in accordance with such Lender’s Pro Rata Share of
the Aggregate Revolver Outstandings at such time, in repayment or prepayment of
such of the outstanding Loans or other Obligations then owing to such Lender.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the





--------------------------------------------------------------------------------





Borrower, or unless an Event of Default has occurred and is continuing, neither
the Agent nor any Lender shall apply any payments which it receives to any LIBOR
Loan, except (a) on the expiration date of the Interest Period applicable to any
such LIBOR Loan or (b) in the event, and only to the extent, that there are no
outstanding Base Rate Loans and, in such event, the Borrower shall pay LIBOR
breakage losses in accordance with Section 5.4.
8.Indemnity for Returned Payments
. If after receipt of any payment which is applied to the payment of all or any
part of the Obligations under this Agreement or the other Loan Documents, the
Agent, any Lender, or any other Secured Party is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then such Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent, such Lender, or such other Secured Party, and the
Borrower shall be liable to pay to the Agent, the Lenders, or such other Secured
Party and hereby do indemnify the Agent, the Lenders, or such other Secured
Party and hold the Agent, the Lenders, or such other Secured Party harmless for
the amount of such payment or proceeds surrendered. The provisions of this
Section 4.8 shall be and remain effective notwithstanding any release of
Collateral or guarantors, cancellation or return of Loan Documents, or other
contrary action which may have been taken by the Agent, any Lender, or such
other Secured Party in reliance upon such payment or application of proceeds,
and any such contrary action so taken shall be without prejudice to the Agent’s,
the Lenders’, or such other Secured Party’s rights under this Agreement and the
other Loan Documents and shall be deemed to have been conditioned upon such
payment or application of proceeds having become final and irrevocable. The
provisions of this Section 4.8 shall survive the repayment of the Obligations
and termination of this Agreement.
9.Agent’s and Lenders’ Books and Records
. The Agent shall record the principal amount of the Loans owing to each Lender,
the undrawn face amount of all applicable outstanding Letters of Credit and the
aggregate amount of Unpaid Drawings obligations outstanding with respect to the
Letters of Credit from time to time on its books. In addition, each Lender may
note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records. Failure by the Agent or any Lender to
make such notation shall not affect the obligations of the Borrower with respect
to the Loans or the Letters of Credit. The Borrower agrees that the Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof (absent manifest error), irrespective of whether any
Obligation is also evidenced by a promissory note or other instrument. Such
statement shall be deemed correct, accurate, and binding on the Borrower and an
account stated (absent manifest error and except for reversals and
reapplications of payments made as provided in Section 4.7 and corrections of
errors discovered by the Agent), unless the Borrower notifies the Agent in
writing to the contrary within 30 days after such statement is rendered. In the
event a timely written notice of objections is given by the Borrower, only the
items to which exception is expressly made will be considered to be disputed by
the Borrower.
ARTICLE V





TAXES, YIELD PROTECTION AND ILLEGALITY
1.Taxes
.
(a)Payments Free of Taxes. Unless otherwise required by applicable Law, all
payments by or on behalf of an Obligor to a Lender or the Agent under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any Taxes. If any applicable Withholding
Agent shall be required by any applicable Law (as determined in the good faith
discretion of such Withholding Agent) to deduct or withhold any Tax from any
payment to a Recipient under this Agreement or any Loan Document, then (i) such
Withholding Agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Law and (ii) if such Tax is an Indemnified Tax, then
the sum payable by the applicable Obligor shall be increased as necessary so
that after all such required deductions and withholdings are made (including
deductions and withholdings applicable to additional sums payable under this
Section 5.1) the applicable Lender (or, in the case of a payment made to the
Agent for its own account, the Agent) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. In
addition, the Borrower shall pay all Other Taxes when due.
(b)Indemnification by Obligors. The Obligors agree jointly and severally to
indemnify and hold harmless each Lender and the Agent for the full amount of
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 5.1) paid or payable by any Lender or the
Agent and any reasonable and documented or invoiced out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were





--------------------------------------------------------------------------------





correctly or legally asserted. Payment under this indemnification shall be made
within 30 days after the date such Lender or the Agent makes written demand
therefor in accordance with Section 5.6.
(c)Evidence of Payments. As soon as practicable after the date of any payment by
an Obligor of Taxes to a Governmental Authority pursuant to this Section 5.1,
the relevant Obligor shall furnish the Agent the original or a certified copy of
a receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to the Agent.
(d)Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and Agent, at the time or times
reasonably requested by the Borrower or Agent, such properly completed and
executed documentation reasonably requested by the Borrower or Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Each Lender agrees that if
any documentation it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such documentation or promptly notify
the Borrower and the Agent in writing of its legal ineligibility to do so.
Without limiting the generality of the foregoing,
(i)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), two duly executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding Tax;
(ii)any Lender that is not a U.S. Person shall, to the extent it is legally
eligible to do so, deliver to the Borrower and the Agent on or prior to the date
on which such non-U.S. Person becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), whichever of the following is applicable:
(A)two duly executed originals of IRS Form W-8BEN or W-8BEN-E claiming the
benefits of an income Tax treaty to which the United States is a party;
(B)two duly executed originals of IRS Form W-8ECI;
(C)in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) two duly executed copies of a
certificate substantially in the form of Exhibit J-1 to the effect that (A) such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such Lender
(a “U.S. Tax Compliance Certificate”) and (y) two duly executed originals of IRS
Form W-8BEN or W-8BEN-E; or
(D)to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership for U.S. federal income tax purposes or a participating
Lender), two duly executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that if the Lender is a partnership and not a participating Lender and
one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;
(iii)any Lender that is not a U.S. Person shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the applicable Withholding Agent to
determine the withholding or deduction required to be made; and
(iv)if any payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA and to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Section 5.1(d), a Lender shall
not be required to deliver any documentation pursuant to this Section 5.1(d)
that it is not legally eligible to deliver. Each Lender hereby authorizes the
Agent to deliver to the Obligors and to any successor Agent any documentation
provided by such Lender to the Agent pursuant to this Section 5.1(d).
(e)Treatment of Certain Refunds. If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.1 (including by the payment of additional
amounts pursuant to this Section 5.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.1 with respect to the Taxes giving rise to such refund),
net of all reasonable and documented or invoiced out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.1(e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.1(e), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.1(e) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 5.1(e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(f)The Agent shall provide the Borrower with two duly completed original copies
of, if it is a U.S. Person, IRS Form W-9 certifying that it is exempt from U.S.
federal backup withholding, and, if it is not a U.S. Person, (1) IRS Form W-8ECI
with respect to payments to be received by it as a beneficial owner and (2) IRS
Form W-8IMY (together with required accompanying documentation) with respect to
payments to be received by it on behalf of the Lenders, certifying that, for
such purpose, it is a U.S. branch that has agreed to be treated as a U.S. person
for U.S. federal tax purposes. Notwithstanding any other provision of this
clause (f), the Agent shall not be required to deliver any documentation that
such Agent is not legally eligible to deliver as a result of a Change in Law
after the Agreement Date.
(g)Definitions. For purposes of this Section 5.1, the term “Lender” includes any
Letter of Credit Issuer and the Swingline Lender.
2.Illegality
.
(a)If as a result of any Change in Law occurring after the later of the
Agreement Date or the date that a Lender became a party to this Agreement, has
made it unlawful, or any central bank or other Governmental Authority has
asserted after such date that it is unlawful, for such Lender or its applicable
lending office to make LIBOR Loans, then, on notice thereof by that Lender to
the Borrower through the Agent, any obligation of that Lender to make LIBOR
Loans shall be suspended until that Lender notifies the Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.
(b)If a Lender determines that, as a result of a Change in Law occurring after
the later of the Agreement Date and the date such Lender became a party hereto,
it is unlawful to maintain any LIBOR Loan, the Borrower shall, upon its receipt
of notice of such fact and demand from such Lender (with a copy to the Agent),
prepay in full such LIBOR Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 5.4, either on the
last day of the Interest Period, if that Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if that Lender may not
lawfully continue to maintain such LIBOR Loans. If the Borrower is required to
so prepay any LIBOR Loans, then concurrently with such prepayment, the Borrower
shall borrow from the affected Lender, in the amount of such repayment, a Base
Rate Loan.
3.Increased Costs and Reduction of Return
.
(a)If any Lender determines that due to any Change in Law occurring after the
later of the Agreement Date or the date such Lender became a party to this
Agreement, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding, continuing, converting to or maintaining any LIBOR
Loans (other than any increase in cost resulting from (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”, or (iii) Connection Income Taxes), then, subject to clause (c) of this
Section 5.3, the Borrower shall be liable for, and shall from time to time, upon
demand (with a copy of such demand to be sent to the Agent), pay to the Agent
for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased costs.





--------------------------------------------------------------------------------





(b)If any Lender shall have determined that due to any Change in Law in respect
of any Capital Adequacy Regulation occurring after the later of the Agreement
Date or the date such Lender became a party to this Agreement that affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation or other entity controlling such
Lender and such Lender (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital or liquidity is required to be increased as a consequence of its
Commitments, loans, credits or obligations under this Agreement, then, upon
demand of such Lender to the Borrower through the Agent, subject to clause (c)
of this Section 5.3, the Borrower shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such increase.
(c)Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 5.3 shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 5.3 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the event giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
event giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). Notwithstanding any other provision herein, no
Lender shall demand compensation pursuant to this Section 5.3 if it shall not at
the time be the general policy or practice of such Lender to demand such
compensation in similar circumstances for similarly situated borrowers under
comparable provisions of other credit agreements, if any.
4.Funding Losses
. The Borrower shall reimburse each Lender and hold each Lender harmless from
any loss or expense which such Lender may sustain or incur as a consequence of:
(vii)(xiv)    the failure of the Borrower to borrow a LIBOR Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing;
(viii)(xvi)    the failure of the Borrower to continue a LIBOR Loan or convert a
Loan into a LIBOR Loan after the Borrower has given (or is deemed to have given)
a Notice of Continuation/Conversion; or
(ix)(xviii)    the prepayment or other payment (including after acceleration
thereof) of any LIBOR Loans on a day that is not the last day of the relevant
Interest Period (including, without limitation, any payment in respect thereof
pursuant to Section 2.6(f)(ii) or 5.8),
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Loans (but not in respect of lost
profits) or from fees payable to terminate the deposits from which such funds
were obtained.
5.Inability to Determine Rates
. If the Agent determines that for any reason adequate and reasonable means do
not exist for determining the LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan or that the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to the Lenders of funding such LIBOR Loan, the Agent
will promptly so notify the Borrower and each Lender thereof. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans hereunder shall be
suspended until the Agent revokes such notice in writing. Upon receipt of such
notice, the Borrower may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by any of them. If the Borrower does not
revoke such notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Borrower, in the amount specified in the applicable notice
submitted by the Borrower, but such Loans shall be made, converted or continued
as Base Rate Loans instead of LIBOR Loans.
6.Certificates of Agent
. If the Agent or any Lender claims reimbursement or compensation under this
Article V, the Agent or the affected Lender shall determine the amount thereof
and shall deliver to the Borrower (with a copy to the Agent) a certificate
setting forth in reasonable detail the amount payable to the Agent or the
affected Lender, and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error; provided that, except for
compensation under Section 5.1, the Borrower shall not be obligated to pay the
Agent or such Lender any compensation attributable to any period prior to the
date that is ninety (90) days prior to the date on which the Agent or such
Lender first gave notice to the Borrower of the circumstances entitling such
Lender to compensation. The Borrower shall pay the Agent or such Lender the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
7.Survival
. The agreements and obligations of the Borrower and each Recipient in this
Article V shall survive the payment of all other Obligations and termination of
this Agreement.
8.Assignment of Commitments Under Certain Circumstances





--------------------------------------------------------------------------------





. In the event (a) any Lender requests compensation pursuant to Section 5.3, (b)
any Lender delivers a notice described in Section 5.2, (c) Holdings or any
Obligor is required to pay additional amounts to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 5.1, (d) any Lender is,
or becomes an Affiliate of a Person that is, engaged in the business in which
the Borrower is engaged or (e) any Lender is a Defaulting Lender, the Borrower
may, at its sole expense and effort (including with respect to the processing
fee referred to in Section 12.2(a)), upon notice to such Lender and the Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 12.2), all of its
interests, rights and obligations under the Loan Documents to an Eligible
Assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
assignment shall not conflict with any Law or order of any court or other
Governmental Authority having jurisdiction, (ii) except in the case of clause
(d) or (e) above, no Event of Default shall have occurred and be continuing,
(iii) the Borrower or such assignee shall have paid to such Lender in
immediately available funds an amount equal to the sum of 100% of the principal
of and interest accrued to the date of such payment on the outstanding Loans of
such Lender, plus all fees and other amounts accrued for the account of such
Lender hereunder (including any amounts under Sections 5.1, 5.2, 5.3 and 5.4),
(iv) such assignment is consummated within 180 days after the date on which the
Borrower’s right under this Section 5.8 arises, and (v) if the consent of the
Agent, any Letter of Credit Issuer or the Swingline Lender is required pursuant
to Section 12.2, such consents are obtained; provided, further, that if prior to
any such assignment the circumstances or event that resulted in such Lender’s
request or notice under Section 5.2 or 5.3 or demand for additional amounts
under Section 5.1, as the case may be, shall cease to exist or become
inapplicable for any reason, or if such Lender shall waive its rights in respect
of such circumstances or event under Section 5.1, 5.2 or 5.3, as the case may
be, then such Lender shall not thereafter be required to make such assignment
hereunder. In the event that a replaced Lender does not execute an Assignment
and Acceptance pursuant to Section 12.2 within two Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 5.8
and presentation to such replaced Lender of an Assignment and Acceptance
evidencing an assignment pursuant to this Section 5.8, the Borrower shall be
entitled (but not obligated), upon receipt by the replaced Lender of all amounts
required to be paid under this Section 5.8, to execute such an Assignment and
Acceptance on behalf of such replaced Lender, and any such Assignment and
Acceptance so executed by the Borrower, the replacement Lender and, to the
extent required pursuant to Section 12.2, the Agent, shall be effective for
purposes of this Section 5.8 and Section 12.2.
ARTICLE VI





BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
1.Books and Records
. Holdings shall maintain, and shall cause the Borrower and each of its
Restricted Subsidiaries to maintain, at all times, proper books and records and
accounts prepared in conformity with GAAP consistently applied in respect of all
material financial transactions and matters involving all material assets,
business and activities of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole. The Borrower shall maintain, and shall cause
each of its Restricted Subsidiaries to maintain, at all times books and records
pertaining to the Collateral in such detail, form and scope as is consistent in
all material respects with good business practice or consistent with past
practice.
2.Financial Information
. The Borrower shall promptly furnish to the Agent (for further distribution to
each Lender):
(x)(xx)    As soon as available, but in any event not later than ninety (90)
days after the close of each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2017), consolidated audited balance sheets, income statements and
cash flow statements of the Consolidated Parties and, if different, Holdings,
the Borrower and its Restricted Subsidiaries, for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for and as of the end of the previous Fiscal Year (or, in lieu of such
audited financial statements of Holdings, the Borrower and its Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for Holdings, the Borrower and its Restricted Subsidiaries, on the one hand, and
the Consolidated Parties, on the other hand), all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
operations of the Consolidated Parties (and, if applicable, Holdings, the
Borrower and its Restricted Subsidiaries) as at the date thereof and for the
Fiscal Year then ended, and prepared in accordance with GAAP in all material
respects. Such consolidated statements shall be certified, reported on without a
“going concern” or like qualification (other than (x) with respect to, or
resulting from, the upcoming maturity of the Loans hereunder or (y) a
prospective default under the Financial Covenant), or qualification arising out
of the scope of the audit, by a firm of independent registered public
accountants of recognized national standing selected by the Borrower. During a
Covenant Trigger Period, such certified statements shall be delivered together
with a certificate of such accounting firm stating that in the course of its
regular audit of the business of the Consolidated Parties, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Event of Default under Section
10.1 (solely arising from a breach of the Financial Covenant) that has occurred





--------------------------------------------------------------------------------





and is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines or customary internal policy of such accounting firm).
Notwithstanding the foregoing, the obligations in this Section 6.2(a) may be
satisfied with respect to financial information of the Consolidated Parties by
furnishing (A) the applicable financial statements of Holdings (or any Parent
Entity of Holdings) or (B) the Borrower’s or Holdings’ (or any Parent Entity
thereof), as applicable, Form 10-K filed with the SEC; provided that, with
respect to each of clauses (A) and (B) above, (i) to the extent such information
relates to Holdings (or such Parent Entity), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such Parent Entity), on the one
hand, and the information relating to the Consolidated Parties on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under the first sentence of this Section
6.2(a), such statements shall be certified, reported on without a “going
concern” or like qualification (other than (x) with respect to, or resulting
from, the upcoming maturity of the Loans hereunder or (y) a prospective default
under the Financial Covenant), or qualification arising out of the scope of the
audit, by a firm of independent registered public accountants of recognized
national standing selected by Holdings (or such Parent Entity). In addition,
together with the Financial Statements required to be delivered pursuant to this
Section 6.2(a) but only to the extent required under SEC rules, the Borrower
shall deliver a customary “management’s discussion and analysis of financial
condition and results of operations” with respect to the periods covered by such
Financial Statements in substantially the form filed with the SEC.
(xi)(xxii)    As soon as available, but in any event not later than forty-five
(45) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, consolidated unaudited balance sheets of the Consolidated Parties
and, if different, Holdings, the Borrower and its Restricted Subsidiaries, as at
the end of such Fiscal Quarter, and consolidated unaudited income statements and
cash flow statements for the Consolidated Parties, and, if different from
Holdings, the Borrower and its Restricted Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the Fiscal Year to the end of such
Fiscal Quarter, setting forth, in each case, in reasonable detail, in
comparative form, the figures for and as of the corresponding period in the
prior Fiscal Year (or, in lieu of such Financial Statements of Holdings, the
Borrower and its Restricted Subsidiaries, a detailed reconciliation, reflecting
such financial information for Holdings, the Borrower and its Restricted
Subsidiaries, on the one hand, and the Consolidated Parties on the other hand),
and prepared in all material respects in conformity with GAAP consistently
applied, subject to changes resulting from normal year-end audit adjustments and
to the absence of footnotes and certified by a Responsible Officer of the
Borrower as being complete and correct in all material respects in conformity
with GAAP, prepared in reasonable detail in accordance with GAAP in all material
respects consistently applied and fairly presenting in all material respects the
Consolidated Parties’ (and, if applicable, Holdings, the Borrower and its
Restricted Subsidiaries’) financial position as at the dates thereof and their
results of operations for the periods then ended, subject to changes resulting
from normal year-end audit adjustments and to the absence of footnotes.
Notwithstanding the foregoing, the obligations in this Section 6.2(b) may be
satisfied with respect to financial information of the Consolidated Parties by
furnishing (A) the applicable Financial Statements of Holdings (or any Parent
Entity thereof) or (B) the Borrower’s or Holdings’ (or any Parent Entity
thereof), as applicable, Form 10-Q filed with the SEC; provided that, with
respect to each of clauses (A) and (B), to the extent such information relates
to Holdings (or any such Parent Entity), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such Parent Entity), on the one
hand, and the information relating to the Consolidated Parties on a standalone
basis, on the other hand. In addition, together with the Financial Statements
required to be delivered pursuant to this Section 6.2(b) but only to the extent
required under SEC rules, the Borrower shall deliver a customary “management’s
discussion and analysis of financial condition and results of operations” with
respect to the periods covered by such Financial Statements in substantially the
form filed with the SEC.
(xii)(xxiv)    Concurrently with the delivery of the annual audited Financial
Statements pursuant to Section 6.2(a) (commencing with the Fiscal Year ending
December 31, 2017) and the quarterly Financial Statements pursuant to Section
6.2(b) (commencing with the Fiscal Quarter ending March 31, 2017), a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
and, if a Covenant Trigger Period is then in effect, demonstrate compliance with
Section 8.20.
(xiii)(xxvi)    As soon as available, but in any event not later than the date
of delivery of the annual audited Financial Statements pursuant to Section
6.2(a) (commencing with the date of delivery of such Financial Statements for
the Fiscal Year ending December 31, 2017), annual forecasts (to include
forecasted consolidated balance sheets, income statements and cash flow
statements, Borrowing Base and Availability) for Holdings, the Borrower and its
Restricted Subsidiaries as at the end of and for each Fiscal Quarter of such
Fiscal Year.
(xiv)(xxviii)    Subject to applicable Laws and confidentiality restrictions,
promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by the Borrower or any of its Restricted Subsidiaries with the
SEC under the Exchange Act or any other similar regulatory or Governmental
Authority of any jurisdiction, and all material reports, notices, or statements
sent or received by the Borrower or any of its Restricted Subsidiaries to





--------------------------------------------------------------------------------





or from the holders of any Debt of the Borrower or any of its Restricted
Subsidiaries registered under the Securities Act of 1933 or any other similar
Laws in any jurisdiction (other than, in each such case, amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Agent for further delivery to the
Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8 and other than any filing filed
confidentially with the SEC or any analogous Governmental Authority in any
relevant jurisdiction).
(xv)(xxx)    Subject to applicable Laws and confidentiality restrictions set
forth in this Agreement, such additional information as the Agent may from time
to time reasonably request regarding the financial condition of the Borrower and
its Restricted Subsidiaries taken as a whole.
In addition, the Borrower shall, annually, at a time mutually agreed with the
Agent that is promptly after the delivery of the information required to be
delivered pursuant to Section 6.2(a), participate in a conference call with
Lenders to discuss the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries for the most recently-ended Fiscal
Year.
Documents required to be delivered pursuant to Section 6.2(a), (b) and (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC or any similar regulator or Governmental Authority of any jurisdiction) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that the Borrower shall notify the Agent (by
facsimile or electronic mail) of the posting of any such documents and shall
deliver paper copies of such documents to the Agent or any Lender that requests
such paper copies.
3.Notices to the Agent
. The Borrower shall notify the Agent (for further distribution to the Lenders)
in writing of the following matters at the following times:
(xvi)(xxxii)    Promptly, and in any event within five (5) Business Days, after
a Responsible Officer becoming aware of any Default or Event of Default.
(xvii)(xxxiv)    Promptly, and in any event within five (5) Business Days, after
a Responsible Officer becoming aware of any action, suit, or proceeding, by any
Person, or any investigation by a Governmental Authority, in each case affecting
the Borrower or any of its Restricted Subsidiaries and which would reasonably be
expected to have a Material Adverse Effect.
(xviii)(xxxvi)    Promptly, and in any event within five (5) Business Days,
after a Responsible Officer becoming aware of any violation of any Law
(including any Environmental Law), statute, regulation, or ordinance of a
Governmental Authority affecting the Borrower or any of its Restricted
Subsidiaries, which, in any case, would reasonably be expected to have a
Material Adverse Effect.
(xix)(xxxviii)    Any change in Holdings’ or any Obligor’s state of
incorporation or organization, name as it appears in the state of its
incorporation or other organization, type of entity, organizational
identification number, or form of organization, each as applicable, in each case
at least no later than ten (10) Business Days (or such longer period to which
the Agent may agree in its discretion) after the occurrence of any such change.
(xx)(xl)    Promptly, and in any event within fifteen (15) Business Days, after
a Responsible Officer of the Borrower or any ERISA Affiliate knows that an ERISA
Event has occurred or is reasonably expected to occur, that, alone or with
another ERISA Event that has occurred or is reasonably expected to occur, could
reasonably be expected to have a Material Adverse Effect, and any action taken
(or threatened in writing) by the IRS, the DOL, the PBGC or the Multiemployer
Plan sponsor with respect thereto.
(xxi)(xlii)    Upon reasonable request, with respect to any Multi-employer Plan,
(A) any documents described in Section 101(k) of ERISA that the Borrower or any
ERISA Affiliate may request and (B) any notices described in Section 101(l) of
ERISA that the Borrower or any ERISA Affiliate may request; provided that if the
Borrower or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multi-employer Plan, the Borrower or
ERISA Affiliate shall promptly make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices promptly after receipt thereof.
(xxii)(xliv)    Within fifteen (15) Business Days after the occurrence of the
assumption or establishment of any new Pension Plan or Multi-employer Plan, or
the commencement of contributions to any Pension Plan or Multi-employer Plan, to
which the Borrower or any ERISA Affiliate was not previously contributing, which
in any event could reasonably be expected to have a Material Adverse Effect.
(xxiii)(xlvi)    Promptly, and in any event within five (5) Business Days, after
a Responsible Officer becoming aware of any event or circumstance which would
reasonably be expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------





(xxiv)(xlviii)    Unless otherwise publicly disclosed in an annual or quarterly
report filed by the Borrower or any Parent Entity with the SEC under the
Exchange Act, promptly after any material change in accounting policies or
financial reporting practices (including as a result of a change in GAAP or the
application thereof) by the Borrower or any Restricted Subsidiary thereof.
(xxv)(l)    Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any action, suit or proceeding pursuant to
which a holder of any Lien on any Accounts of an Obligor makes a claim for
conversion with respect to any such Accounts but only if the Accounts that are
the subject of such claim have a Fair Market Value in excess of $2,500,000.
Each notice given under this Section 6.3 shall be accompanied by a statement of
a Responsible Officer describing the subject matter thereof in reasonable detail
and setting forth the action that the Borrower, applicable Subsidiary, or ERISA
Affiliate has taken or proposes to take with respect thereto.
4.Collateral Reporting
.
(a)The Borrower will furnish to the Agent (for further distribution to each
Lender) a Borrowing Base Certificate prepared as of the last Business Day of
each calendar month (commencing with the calendar month ending February 28,
2017) and delivered to the Agent (for further distribution to the Lenders) by
the close of business on the 20th calendar day of the following calendar month.
The Borrower acknowledges and agrees that while a Cash Dominion Period is in
effect, the Borrower will furnish to the Agent (for further distribution to each
Lender) Borrowing Base Certificates prepared as of the last Business Day of each
calendar week during such Cash Dominion Period and delivered to the Agent (for
further distribution to the Lenders) by the close of business on the Wednesday
of the following week (with any such weekly Borrowing Base Certificate to be
computed according to a method reasonably specified by the Agent after
consultation with the Borrower).
(b)The Borrower will furnish to the Agent (and the Agent shall further
distribute to each Lender that has made a request for such information through
the Agent), in such detail as the Agent shall reasonably request, as soon as
reasonably practical following the Agent’s request from time to time, such
reports as to the Accounts of the Obligors as the Agent shall reasonably request
from time to time.
(c)If any of the Borrower’s or Guarantor’s records or reports of the Accounts
are prepared by an accounting service or other agent, such Obligor hereby
authorizes such service or agent to deliver such records, reports, and related
documents to the Agent.
(d)The Borrower will furnish to the Agent (and the Agent shall further
distribute to each Lender that has made a request for such information through
the Agent) each of the reports set forth on Schedule 6.4 at the times specified
therein.


ARTICLE VII



GENERAL WARRANTIES AND REPRESENTATIONS
Holdings and the Borrower each warrants and represents to the Agent and the
Lenders on the Closing Date and on the date of each Borrowing that:
1.Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents
. Holdings and each Obligor party to this Agreement and the other Loan Documents
has the power and authority to execute, deliver and perform this Agreement and
the other Loan Documents to which it is a party, to incur the Obligations, and
to grant the Collateral Agent’s Liens. Holdings and each Obligor party to this
Agreement and the other Loan Documents has taken all necessary corporate,
limited liability company or partnership, as applicable, action (including
obtaining approval of its shareholders, if necessary) to authorize its
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by Holdings and each
Obligor party thereto, and constitute the legal, valid and binding obligations
of Holdings and each such Obligor, enforceable against it in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, winding up, moratorium and other similar
Laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at Law) and an
implied covenant of good faith and fair dealing. Holdings’ and each Obligor’s
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, do not (x) conflict with, or constitute a
violation or breach of, the terms of (a) any contract, mortgage, lease,
agreement, indenture, or instrument to which Holdings, such Obligor or any of
its Restricted Subsidiaries is a party or which is binding upon it, (b) any
Requirement of Law applicable to Holdings, such Obligor or any of its Restricted
Subsidiaries, or (c) any Charter Documents of Holdings, such Obligor or any of
its Restricted Subsidiaries, in each case, in any respect that would reasonably
be expected to have a Material Adverse Effect or (y) result in the imposition of
any Lien (other than the Liens created by the Security Documents) upon the
property of Holdings, such Obligor or any of its Restricted Subsidiaries by
reason of any of the foregoing.





--------------------------------------------------------------------------------





2.Validity and Priority of Security Interest
. Upon execution and delivery thereof by the parties thereto, the applicable
Security Documents will be effective to create legal and valid Liens on all the
applicable Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, winding up, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law) and an
implied covenant of good faith and fair dealing and, upon the taking of such
actions set forth in the Security Documents, but subject to any exceptions to
the taking of any actions as set forth therein or in the definition of
“Collateral and Guarantee Requirement”, such Liens (a) constitute perfected
Liens on all of the applicable Collateral, (b) have priority over all other
Liens on the Collateral, subject to Permitted Liens and the provisions of any
Intercreditor Agreement then in existence, and (c) are enforceable against each
Obligor or Holdings, as applicable, granting such Liens.
3.Organization and Qualification
. Holdings and each Obligor (a) is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified as a foreign corporation, partnership or limited liability company, as
applicable, and is in good standing in each jurisdiction in which the failure to
be so qualified and in good standing would reasonably be expected to have a
Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and to own its property, except where the failure to have
such power and authority would not reasonably be expected to have a Material
Adverse Effect.
4.Subsidiaries
. Schedule 7.4 is a correct and complete list of each and all of Holdings’
Subsidiaries as of the Agreement Date, the jurisdiction of their organization
and the direct or indirect ownership interest of Holdings therein. Each
Restricted Subsidiary (a) is duly organized and validly existing in good
standing (to the extent such concept is applicable to any such Subsidiary) under
the laws of the jurisdiction of its organization, (b) is duly qualified as a
foreign corporation, partnership or limited liability company, as applicable,
and is in good standing in each jurisdiction in which the failure to be so
qualified and in good standing would reasonably be expected to have a Material
Adverse Effect, and (c) has all requisite power and authority to conduct its
business and to own its property, except where the failure to have such power
and authority would not reasonably be expected to have a Material Adverse
Effect.
5.Financial Statements and Borrowing Base Certificate
.
(a)Holdings has delivered to the Agent (for further distribution to the Lenders)
the Historical Financial Statements. The Historical Financial Statements,
including the schedules and notes thereto, if any, have been prepared in
reasonable detail in accordance with GAAP consistently applied throughout the
periods covered thereby (except as approved by a Responsible Officer of
Holdings, and disclosed in any such schedules and notes or otherwise disclosed
to the Agent prior to the Agreement Date) and present fairly, in all material
respects, the Consolidated Parties’ financial position as at the dates thereof
and their results of operations for the periods then ended, subject, in the case
of such unaudited Financial Statements, to changes resulting from normal
year-end audit adjustments and to the absence of footnotes.
(b)[Reserved].
(c)The latest Borrowing Base Certificate furnished to the Agent pursuant to
Section 6.4(a) presents accurately and fairly in all material respects the
Borrowing Base and the calculation thereof as at the date thereof.
Each Lender and the Agent hereby acknowledges and agrees that Holdings, the
Borrower and its Subsidiaries may be required to restate the Historical
Financial Statements as the result of the implementation of changes in GAAP or
the interpretation thereof, and that such restatements will not result in a
Default under the Loan Documents (including any effect on any conditions
required to be satisfied on the Closing Date) to the extent that the
restatements do not reveal any material omission, misstatement or other material
inaccuracy in the reported information from actual results for any relevant
prior period.
6.Solvency
. On the Closing Date after giving effect to the Transactions, Holdings and its
Subsidiaries, on a consolidated basis, are Solvent.
7.Property
. Except with respect to Intellectual Property, each Obligor and each of its
Restricted Subsidiaries has good and defensible title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not





--------------------------------------------------------------------------------





materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Permitted Liens and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
8.Intellectual Property
. The conduct of the businesses of Holdings, the Borrower and each of its
Restricted Subsidiaries (including their use of Intellectual Property) does not
infringe upon, misappropriate or violate the Intellectual Property of any other
Person, and no other Person is infringing or violating their own Intellectual
Property, in each case except as would not reasonably be expected to have a
Material Adverse Effect. Holdings, the Borrower and each of its Restricted
Subsidiaries owns or is licensed or otherwise has the right to use all
Intellectual Property that is used or held for use in or is otherwise reasonably
necessary for the operation of its businesses as presently conducted, except as
would not reasonably be expected to have a Material Adverse Effect.
9.Litigation
. Except as set forth on Schedule 7.9, there is no pending, or to Holdings’ or
the Borrower’s knowledge, threatened, action, suit, proceeding, or counterclaim
by any Person, or to Holdings’ or the Borrower’s knowledge, investigation by any
Governmental Authority, which, in any case, has a reasonable likelihood of being
adversely determined and if so adversely determined, either (a) would reasonably
be expected to have a Material Adverse Effect or (b) relates directly to any of
the Loan Documents.
10.Labor Disputes
. There is no strike, work stoppage, unfair labor practice claim, or other labor
dispute pending or, to Holdings’ or the Borrower’s knowledge, reasonably
expected to be commenced against Holdings or any of its Restricted Subsidiaries,
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
11.Environmental Laws
. Except as set forth on Schedule 7.11 and except for any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect:
(xxvi)(lii)    Holdings, the Borrower and its Restricted Subsidiaries and each
of their respective facilities, locations and operations are and to the
Borrower’s knowledge within the past three (3) years have been in compliance
with all Environmental Laws.
(xxvii)(liv)    Each of Holdings, the Borrower and its Restricted Subsidiaries
have obtained all permits under Environmental Laws necessary for their current
facilities and operations, all such permits are valid and in full force and
effect, each of Holdings, the Borrower and its Restricted Subsidiaries are in
compliance with all terms and conditions of such permits and none of such
permits are, since the Closing Date, subject to any pending proceedings or other
actions (or to Borrower’s knowledge, any threatened proceedings or other
actions) for modification or revocation of such permits.
(xxviii)(lvi)    (i) Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries, nor to Holdings’ or the Borrower’s knowledge any of its
predecessors in interest with respect to the Real Estate, has stored, treated or
released any Contaminant at any location, and (ii) neither Holdings nor any
Restricted Subsidiary nor any of the presently owned or leased Real Estate or
presently conducted operations, nor, to any of Holdings’ or the Borrower’s
knowledge, its previously owned or leased Real Estate or prior operations, is
subject to any pending proceeding or other action for, and neither Borrower nor
Holdings has any knowledge of any threatened proceeding or reasonable basis for
any claim or liability arising out of or in connection with any Environmental
Law (including from any Release or threatened Release of a Contaminant).
(xxix)(lviii)    None of the present or, to Holdings or the Borrower’s
knowledge, former operations, and none of the real estate interests of Holdings
or any of its Restricted Subsidiaries, is subject to any investigation by any
Governmental Authority against or involving Holdings or any of its Restricted
Subsidiaries evaluating whether any remedial action is needed to respond to a
Release or threatened Release of a Contaminant.
12.No Violation of Law
. Neither Holdings nor any of its Restricted Subsidiaries is in violation of any
Law, judgment, order or decree applicable to it, where such violation would
reasonably be expected to have a Material Adverse Effect.
13.No Default
. No Default or Event of Default has occurred and is continuing.
14.ERISA Compliance
. Except as would not reasonably be expected to result in a Material Adverse
Effect:





--------------------------------------------------------------------------------





(xxx)(lx)    Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state law or other applicable law. The Borrower,
each Guarantor and each ERISA Affiliate, as applicable, has made all required
contributions to any Pension Plan subject to Section 412 or 430 of the Code or
Section 302 or 303 of ERISA or other applicable laws when due, and no
application for a funding waiver or an extension of any amortization period
(pursuant to Section 412 of the Code, or otherwise) has been made with respect
to any Pension Plan.
(xxxi)(lxii)    There are no pending or, to the best knowledge of Holdings and
the other Obligors, threatened, claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan.
(xxxii)(lxiv)    (i) No ERISA Event has occurred or is reasonably expected to
occur, (ii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in
liability) under Section 4201 or 4243 of ERISA with respect to a Multi-employer
Plan and (iii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
15.Taxes
. Holdings, the Borrower and each of its Restricted Subsidiaries have filed all
material Tax returns required to be filed by them, and have paid all Taxes and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable by them (including in their capacity
as a withholding agent), other than Taxes (i) the failure of which to pay, in
the aggregate, would not have a Material Adverse Effect or (ii) that are being
contested in good faith and by the appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP. There are no
current, pending or proposed Tax deficiencies, assessments or other claims
against Holdings or any Restricted Subsidiary that would reasonably be expected
to, in the aggregate, have a Material Adverse Effect.
16.Investment Company Act
. None of Holdings, or any Restricted Subsidiary of Holdings, is an “Investment
Company,” or a company “controlled” by an “Investment Company” within the
meaning of the Investment Company Act of 1940, as amended.
17.Use of Proceeds
. The proceeds of the Loans are to be used solely to finance ongoing working
capital needs and for other general corporate purposes (including Permitted
Acquisitions and other Permitted Investments, Permitted Distributions and the
repayment or prepayment of Debt, in each case to the extent not prohibited
pursuant to the terms hereof) of the Borrower and its Restricted Subsidiaries.
18.Margin Regulations
. As of the Closing Date, none of the Collateral is comprised of any Margin
Stock. None of Holdings or any Obligor is engaged, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U or Regulation X of Federal Reserve Board.
19.No Material Adverse Change
. No Material Adverse Effect has occurred since the Closing Date.
20.Full Disclosure
. None of the information or data (taken as a whole) heretofore or
contemporaneously furnished by Holdings, the Borrower, any of their respective
Restricted Subsidiaries or any of their respective authorized representatives in
writing to the Agent, the Collateral Agent, any Arranger or any Lender on or
before the Closing Date for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement of material
fact or omitted to state any material fact necessary to make such information
and data (taken as a whole) not materially misleading at such time (after giving
effect to all supplements so furnished prior to such time) in light of the
circumstances under which such information or data was furnished; it being
understood and agreed that for purposes of this Section 7.20, such information
and data shall not include projections (including financial estimates, forecasts
and other forward-looking information), pro forma financial information or
information of a general economic or general industry nature. The projections
contained in the information and data referred to in this Section 7.20 were
prepared in good faith based upon assumptions believed by Holdings and the
Borrower to be reasonable at the time made and at the time delivered; it being
recognized by the Agent, the Collateral Agent and the Lenders that such
projections are as to future events and are not to be viewed as facts, the
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Holdings, the Borrower and the Restricted
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material.





--------------------------------------------------------------------------------





21.Government Authorization
. No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, Holdings or any of its Restricted Subsidiaries of this
Agreement or any other Loan Document, other than (i) those that have been
obtained or made and are in full force and effect, (ii) those required to
perfect the Liens created pursuant to the Security Documents, and (iii) where
failure to obtain, effect or make any such approval, consent, exemption,
authorization, or other action, notice or filing would not reasonably be
expected to have a Material Adverse Effect.
22.Anti-Terrorism Laws
.
(a)None of Holdings, the Borrower nor any of its Restricted Subsidiaries nor, to
the knowledge of Holdings, the Borrower or any of its Restricted Subsidiaries,
any of their respective officers, directors, or employees is in violation of any
applicable Anti-Terrorism Law, or engages in any transaction that attempts to
violate, or otherwise evades or avoids (or has the purpose of evading or
avoiding) any prohibitions set forth in any applicable Anti-Terrorism Law.
(b)The use of proceeds of the Loans will not violate any applicable
Anti-Terrorism Laws.
23.FCPA
. No part of the proceeds of the Loans will be used, directly, or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or other
applicable anti-corruption laws.
24.Sanctioned Persons
.
(a)None of Holdings, the Borrower nor any Restricted Subsidiary nor, to the
knowledge of Holdings, the Borrower or any of its Restricted Subsidiaries, any
officer, director or employee thereof is currently the target of any U.S.
sanctions administered by the Office of Foreign Assets Control (“OFAC”) of the
U.S. Treasury Department or the U.S. Department of State.
(b)The Borrower will not to its knowledge, directly or indirectly, use the
proceeds of the Loans in any manner that will result in a violation by any
Lender of any U.S. sanctions administered by OFAC or the U.S. Department of
State.
25.Designation of Senior Debt
. The Obligations are “Designated Senior Debt” (or any similar term) under the
terms of the documentation governing any Subordinated Debt.
ARTICLE VIII





AFFIRMATIVE AND NEGATIVE COVENANTS
Holdings, the Borrower and each Guarantor (limited, in the case of Holdings, to
Section 8.27) covenant to the Agent and each Lender that, from and after the
Agreement Date, so long as any of the Commitments are outstanding and until Full
Payment of the Obligations:
1.Taxes
. The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
(a) file when due all material Tax returns that it is required to file and (b)
pay, or provide for the payment of, when due, all material Taxes (including all
Indemnified Taxes required to be paid by it under Section 5.1) imposed upon it
or upon its property, income and franchises (including in its capacity as a
withholding agent); provided, however, neither the Borrower nor any of its
Restricted Subsidiaries need pay any Tax described in this Section 8.1 as long
as (i) such Tax is being contested in good faith and by the appropriate
proceedings and adequate reserves have been established for such Tax in
accordance with GAAP or (ii) the failure to pay any such Tax would not
reasonably be expected to have a Material Adverse Effect.
2.Legal Existence and Good Standing
. The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
maintain (a) its legal existence and good standing in its jurisdiction of
organization, and (b) its qualification and good standing in all other
jurisdictions necessary or desirable in the ordinary course of business of the
Borrower or such Restricted Subsidiary except, in the case of either clause (a)
(other than with respect to the Borrower) or clause (b) of this Section 8.2, in
such cases where the failure to maintain its existence, qualification or good
standing would not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and the Restricted Subsidiaries may
consummate any transaction permitted under any of Section





--------------------------------------------------------------------------------





8.8, 8.9 or 8.11.
3.Compliance with Law; Maintenance of Licenses
. The Borrower shall comply, and shall take all reasonable action to cause each
of its Restricted Subsidiaries to comply, with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act, all Anti-Terrorism Laws, all Environmental
Laws, Laws administered by OFAC and the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations promulgated thereunder), except where
noncompliance would not reasonably be expected to have a Material Adverse
Effect. The Borrower shall, and shall cause each of its Restricted Subsidiaries
to take all reasonable action to, obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business, except where the failure to so obtain and maintain such
licenses, permits, franchises, and governmental authorizations would not
reasonably be expected to have a Material Adverse Effect.
4.Maintenance of Property, Inspection; Field Examinations
.
(a)The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
maintain all of its material property necessary and useful in the conduct of its
business, taken as a whole, in good operating condition and repair (or, in the
case of Inventory, in saleable, useable or rentable condition), ordinary wear
and tear and Casualty Events excepted, except, in each case, to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
(b)The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
permit representatives and independent contractors of the Agent and/or the
Collateral Agent (at the expense of the Borrower) to visit and inspect any of
the Borrower’s or any of their Restricted Subsidiaries’ properties (to the
extent it is within such Person’s control to permit such inspection), to examine
the Borrower’s and its Restricted Subsidiaries’ corporate, financial and
operating records, and make copies thereof or abstracts therefrom, to examine
and audit the Collateral (to the extent it is within such Person’s control to
permit such examination and audit and subject to the limitations otherwise set
forth in this Section 8.4), and to discuss the Borrower’s and its Restricted
Subsidiaries’ affairs, finances and accounts with their respective directors,
officers and independent public accountants, at such reasonable times during
normal business hours, upon reasonable advance notice to the Borrower (and
subject, in the case of any such meetings or advice from such independent public
accountants, to such accountants’ customary policies and procedures); provided,
however, excluding any such visits and inspections during the continuation of an
Event of Default and without in any way limiting the rights of the Agent and/or
the Collateral Agent set forth in Sections 8.4(c) and (d) below, neither the
Agent nor the Collateral Agent shall exercise such rights more often than once
during any calendar year absent the existence of an Event of Default at the
Borrower’s expense; and provided, further, that when an Event of Default exists,
the Agent and the Collateral Agent (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Agent and the Collateral Agent shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s or any of its
Restricted Subsidiaries’ independent public accountants. Notwithstanding
anything to the contrary in Article VI, none of Holdings, the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Agent, the Collateral Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable Law or any binding
agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product. The Agent and the Collateral Agent may carry
out investigations and reviews of each Obligor’s property at the reasonable
expense of the Borrower (including field audits conducted by the Agent and the
Collateral Agent) (each, a “Field Examination”) and, absent the continuance of
an Event of Default, during each period of twelve (12) consecutive calendar
months commencing on or after the Agreement Date, the Agent and the Collateral
Agent may, collectively, carry out, at the Borrower’s expense, one (1) Field
Examination (it being agreed and acknowledged that the Field Examination
delivered to the Agent on or prior to the Agreement Date shall constitute the
Field Examination for the twelve (12) months ending on the anniversary of the
Agreement Date); provided, however, that notwithstanding the foregoing
limitation, (i) at any time on or after the date on which Availability has been
less than the greater of (A) $15,000,000 and (B) 15.0% of the Maximum Credit, in
either case, for five (5) consecutive Business Days, the Agent and the
Collateral Agent may, collectively, carry out, at the Borrower’ expense, two
(2) Field Examinations during any such period, and (ii) at any time during the
continuation of an Event of Default, the Agent and/or the Collateral Agent may
carry out, at the Borrower’s expense, Field Examinations as frequently as
determined by the Agent and/or the Collateral Agent in their respective
reasonable discretion.





--------------------------------------------------------------------------------





5.Insurance
.
(a)The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
shall maintain with financially sound and reputable insurance companies,
insurance on (or self-insure in such amounts and against such risks) all
property material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks (but including, in any event, public liability, casualty, hazard,
theft, product liability and business interruption) as are customarily insured
against by companies of established reputation engaged in the same or similar
business and in the same general area as the Borrower and the Restricted
Subsidiaries, all as determined in good faith by the Borrower or such Restricted
Subsidiaries.
(b)For any Mortgaged Property of the Obligors which is, at any time, located
within an area that has been identified by a Governmental Authority (including,
by the Federal Emergency Management Agency) as a special flood hazard area, the
Borrower and its Restricted Subsidiaries shall also (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount satisfactory to the Agent and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, and (ii) deliver to the Agent evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent, including, without
limitation, evidence of annual renewals of such insurance. Each such insurance
policy shall (i) indicate which Mortgaged Properties are located in a special
flood hazard area and state the corresponding flood zone designation and, for
each Mortgaged Property, the number of buildings located at such Mortgaged
Property, (ii) indicate the flood insurance coverage and the deductible relating
thereto, (iii) include a statement of values relating to all properties insured
by the insurance policy, and (iv) be otherwise in form and substance
satisfactory to the Collateral Agent. Each flood insurance policy shall provide
that the insurer will give the Agent 45 days written notice of cancellation or
non-renewal.
(c)The Borrower shall cause the Collateral Agent, for the ratable benefit of the
Collateral Agent and the other Secured Parties, to be named as secured parties
or mortgagees and additional loss payees or additional insureds, as applicable,
in a manner reasonably acceptable to the Collateral Agent, under all insurance
policies required to be maintained by the Obligors under clauses (a) and (b)
above. Each such policy of insurance shall contain a clause or endorsement
requiring the insurer to give not less than thirty days prior written notice to
the Collateral Agent in the event of cancellation of the policy for any reason
whatsoever and, if obtainable, a clause or endorsement stating that the interest
of the Collateral Agent shall not be impaired or invalidated by any act or
neglect of any Obligor or the owner of any Real Estate for purposes more
hazardous than are permitted by such policy. If the Obligors fail to procure any
such material insurance or to pay the premium therefor when due, during the
continuance of an Event of Default and after providing written notice thereof to
the Borrower, the Agent may, and at the direction of the Required Lenders shall,
do so from the proceeds of Revolving Loans on a pro rata basis.
6.Environmental Laws
. The Borrower shall, and shall take all commercially reasonable action to cause
each of its Restricted Subsidiaries to, conduct its business in compliance with
all Environmental Laws, except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect. The Borrower shall, and shall take
all commercially reasonable action to cause each of its Restricted Subsidiaries
to, pursue commercially reasonable efforts to respond to any material
non-compliance with Environmental Laws.
7.Compliance with ERISA
. The Borrower shall, and shall cause each of its ERISA Affiliates and
Subsidiaries to: (a) maintain each Plan in compliance with the applicable
provisions of ERISA and the Code; and (b) not cause an ERISA Event to occur with
respect to a Pension Plan or Multi-employer Plan which the Borrower or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, except in the case of each of clauses (a) and (b), to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect.
8.Dispositions
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, Dispose of any of its property, business or assets, except for
Permitted Dispositions.
9.Mergers, Consolidations, etc.
Except for Permitted Dispositions and Permitted Investments, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, merge,
amalgamate or consolidate, or Dispose of all or substantially all of its
business units, assets and properties, or wind up, liquidate or dissolve,
except:
(xxxiii)(lxvi)    any Subsidiary of the Borrower or any other Person (other than
Holdings) may be merged, amalgamated or consolidated with or into the Borrower
or the Borrower may Dispose of all or substantially all of its business units,
assets and other properties; provided that (i) the Borrower shall be the
continuing or surviving Person or, in the case of a merger, amalgamation or
consolidation where the Borrower is not the continuing or surviving





--------------------------------------------------------------------------------





Person, the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than the Borrower) or in connection with a Disposition
of all or substantially all of the Borrower’s assets, the transferee of such
assets or properties, in each case shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof (the Borrower or such Person, as the case may be, being
herein referred to as the “Successor Borrower”), (ii) the Successor Borrower (if
other than the Borrower) shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the Agent, and
(iii) if such merger, amalgamation, consolidation or Disposition involves the
Borrower and a Person that, prior to the consummation of such merger,
amalgamation, consolidation, or Disposition, is not a Restricted Subsidiary of
the Borrower (A) no Event of Default under any of Section 10.1(a), (e), (f) or
(g) has occurred and is continuing on the date of such merger, amalgamation,
consolidation or Disposition or would result from the consummation of such
merger, amalgamation, consolidation or Disposition, (B) each Guarantor, unless
it is the other party to such merger, amalgamation, consolidation or Disposition
or unless the Successor Borrower is the Borrower, shall have confirmed by a
supplement to the Guarantee Agreement that its guarantee shall apply to the
Successor Borrower’s obligations under this Agreement, (C) each Guarantor,
unless it is the other party to such merger, amalgamation, consolidation or
Disposition or unless the Successor Borrower is the Borrower, shall have by a
supplement to the Security Documents to which it is a party confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (D) the Borrower shall have delivered to the Agent an officer’s
certificate stating that such merger, amalgamation, consolidation or Disposition
and any supplements to the Loan Documents preserve the enforceability of the
Guarantee Agreement and the perfection of the Collateral Agent’s Liens, (E) if
reasonably requested by the Agent, the Borrower shall be required to deliver to
the Agent an opinion of counsel to the effect that such merger, amalgamation,
consolidation or Disposition does not breach or result in a default under this
Agreement or any other Loan Document and (F) such merger, amalgamation,
consolidation or Disposition shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or otherwise constitutes a
Permitted Investment; provided, further, that, if the foregoing are satisfied,
the Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and the other Loan Documents
(provided, further, that, in the event of a Disposition of all or substantially
all of the Borrower’s assets or property to a Successor Borrower (which is not
the Borrower) as set forth above and notwithstanding anything to the contrary
set forth in this Agreement or the other Loan Documents, if the original
Borrower retains any assets or property other than immaterial assets or property
after such Disposition, such original Borrower shall remain obligated as a
co-Borrower along with the Successor Borrower hereunder);
(xxxiv)(lxviii)    any Subsidiary of the Borrower or any other Person (other
than Holdings) may be merged, amalgamated or consolidated with or into any one
or more Restricted Subsidiaries of the Borrower or any Restricted Subsidiary may
Dispose of all or substantially all of its business units, assets and other
properties; provided that, (i) in the case of any merger, amalgamation,
consolidation or Disposition involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving corporation or
the transferee of such assets or (B) the Borrower shall take all steps necessary
to cause the Person formed by or surviving any such merger, amalgamation,
consolidation or Disposition (if other than a Restricted Subsidiary) to become a
Restricted Subsidiary, (ii) in the case of any merger, amalgamation,
consolidation or Disposition involving one or more Guarantors, a Guarantor shall
be the continuing or surviving Person or the Person formed by or surviving any
such merger, amalgamation, consolidation or the transferee of such assets (in
each case, if other than such Guarantor) shall execute a “Guaranty Supplement”
referred to in the Guarantee Agreement and a “Security Agreement Supplement”
referred to in the Security Agreement, in order for the surviving or continuing
Person or such transferee to become a Guarantor and (iii) if such merger,
amalgamation, consolidation or Disposition involves a Restricted Subsidiary and
a Person that, prior to the consummation of such merger, amalgamation,
consolidation or Disposition, is not a Restricted Subsidiary of the Borrower,
(A) no Event of Default under any of Section 10.1(a), (e), (f) or (g) has
occurred and is continuing on the date of such merger, amalgamation,
consolidation or Disposition or would result from the consummation of such
merger, amalgamation, consolidation or Disposition, (B) the Borrower shall have
delivered to the Agent a certificate of a Responsible Officer stating that such
merger, amalgamation, consolidation or Disposition and any supplements to any
Loan Document preserve the enforceability of the Guarantee Agreement and the
perfection and priority of the Collateral Agent’s Liens and (C) such merger,
amalgamation, consolidation or Disposition shall comply with all the conditions
set forth in the definition of the term “Permitted Acquisition” or otherwise
constitutes a Permitted Investment;
(xxxv)(lxx)    any Restricted Subsidiary that is not a Guarantor may (i) merge,
amalgamate or consolidate with or into any other Restricted Subsidiary and (ii)
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower, a Guarantor or any other Restricted Subsidiary of the Borrower;
(xxxvi)(lxxii)    any Guarantor may (i) merge, amalgamate or consolidate with or
into any other Restricted Subsidiary that is a Guarantor, (ii) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a
Guarantor; provided that, if such Guarantor is not the surviving Person, such
merger, amalgamation or





--------------------------------------------------------------------------------





consolidation shall be deemed to be an “Investment” and shall be only permitted
if it constitutes a Permitted Investment and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Restricted Subsidiary that is a Guarantor;
(xxxvii)(lxxiv)    any Restricted Subsidiary may liquidate or dissolve if (x)
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders and (y) to the extent such Restricted Subsidiary is a Guarantor, any
assets or business not otherwise Disposed of or transferred in accordance with
Section 8.8 or Section 8.11, or, in the case of any such business, discontinued,
shall be transferred to, or otherwise owned or conducted by, the Borrower or
another Restricted Subsidiary that is a Guarantor after giving effect to such
liquidation or dissolution; and
(xxxviii)(lxxvi)    the Borrower and the Restricted Subsidiaries may consummate
a merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Permitted Disposition.
10.Distributions
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Distribution, other than the following (collectively,
“Permitted Distributions”):
(xxxix)(lxxviii)    each Restricted Subsidiary may make Distributions to the
Borrower and to other Restricted Subsidiaries (and, in the case of a
Distribution by a non-Wholly Owned Restricted Subsidiary, to the Borrower and
any other Restricted Subsidiary and to each other owner of Stock of such
Restricted Subsidiary on a pro rata basis based on their relative ownership
interests of the relevant class of Stock);
(xl)(lxxx)    (i) the Borrower may (or may make Distributions to permit any
Parent Entity to) redeem in whole or in part any of its Stock for another class
of its (or such Parent Entity’s) Stock or rights to acquire its Stock or with
proceeds from substantially concurrent equity contributions or issuances of new
Stock; provided that any terms and provisions material to the interests of the
Lenders, when taken as a whole, contained in such other class of Stock are at
least as advantageous to the Lenders as those contained in the Stock redeemed
thereby and (ii) the Borrower may declare and make any Distribution payable
solely in the Stock (other than Disqualified Stock not otherwise permitted by
Section 8.12) of such Person;
(xli)(lxxxii)    [reserved];
(xlii)(lxxxiv)    to the extent constituting Distributions, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 8.11 (other than pursuant to clause (p) of
the definition of “Permitted Investments” or Sections 8.14(c), (g) and (i));
(xliii)(lxxxvi)    repurchases of Stock in the ordinary course of business in
the Borrower (or any Parent Entity) or any Restricted Subsidiary deemed to occur
upon exercise, vesting and/or settlement of Stock if such Stock represents a
portion of the exercise price thereof or any portion of required withholding or
similar taxes due upon the exercise, vesting and/or settlement thereof;
(xliv)(lxxxviii)    so long as no Default or Event of Default shall be
continuing, the Borrower or any Restricted Subsidiary may pay (or make
Distributions to allow any Parent Entity to pay) for the repurchase, retirement
or other acquisition or retirement for value of Stock of it or any Parent Entity
(or any options or warrants or stock appreciation or similar rights issued with
respect to any of such Stock) held by any future, present or former employee,
director, officer or other individual service provider (or any Affiliates,
spouses, former spouses, other immediate family members, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower (or any Parent Entity) or any of its Restricted Subsidiaries pursuant
to any employee, management or director equity plan, employee, management or
director stock option plan or any other employee, management or director benefit
plan or any agreement (including any stock option or stock appreciation or
similar rights plan, any management, director and/or employee stock ownership or
equity-based incentive plan, stock subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement) with
any employee, director, officer or other individual service provider of the
Borrower (or any Parent Entity) or any Restricted Subsidiary; provided that any
such payments do not exceed $10,000,000 in any Fiscal Year, plus (ii) all net
proceeds obtained by any Parent Entity (and contributed to the Borrower) or the
Borrower during such calendar year from the sale or issuance of such Stock to
other present or former officers, employees, directors and other individual
service provider in connection with any plans or agreements set forth above in
this clause (f) plus (iii) all net proceeds obtained from any key-man life
insurance policies received by the Borrower during such calendar year; provided
that any unused portion of the preceding basket calculated pursuant to clauses
(i) through (iii) above for any Fiscal Year may be carried forward to the next
two (2) succeeding Fiscal Years up to a maximum of $15,000,000 in the aggregate
in any Fiscal Year; provided, further, that cancellation of Debt owing to the
Borrower (or any Parent Entity) or any of its Restricted Subsidiaries from
employees, directors, officers or other individual service providers of the
Borrower, any of the Borrower’s Parent Entity or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Stock of any of the
Borrower’s Parent Entity will not be deemed to constitute a Distribution for
purposes of this covenant or any other provision of this Agreement;





--------------------------------------------------------------------------------





(xlv)(xc)    the Borrower and its Restricted Subsidiaries may make Distributions
to any Parent Entity of the Borrower:
(A)    the proceeds of which will be used to pay, for any taxable period for
which the Borrower or any of its Subsidiaries is a member of a combined,
consolidated or similar tax group for U.S. federal, state, local or foreign Tax
purposes of which a direct or indirect parent of the Borrower is the common
parent (a “Tax Group”), the portion of any consolidated, combined or similar Tax
liability of such Tax Group for such taxable period attributable to the income
or operations of the Borrower and its Subsidiaries; provided that (x) no such
payments shall exceed the Tax liability that would have been imposed on the
Borrower and/or the applicable Subsidiaries had such entity(ies) paid such Taxes
on a stand-alone basis (or as a stand-alone group)and (y) any such payments
attributable to an Unrestricted Subsidiary shall be limited to the amount of any
cash paid by such Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary for such purpose;
(B)    the proceeds of which shall be used to pay such Parent Entity’s operating
costs and expenses incurred in the ordinary course of business, other overhead
costs and expenses and fees (including administrative, legal, accounting and
similar expenses provided by third parties as well as trustee, directors and
general partner fees) which are reasonable and customary and incurred in the
ordinary course of business and attributable to the ownership or operations of
the Borrower and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors or officers of Parent Entity
attributable to the direct or indirect ownership or operations of the Borrower
and its Subsidiaries) and fees and expenses otherwise due and payable by the
Borrower or any Restricted Subsidiary and permitted to be paid by the Borrower
or such Restricted Subsidiary under this Agreement not to exceed $5,000,000 in
any Fiscal Year;
(C)    the proceeds of which shall be used to pay franchise and excise taxes,
and other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) existence;
(D)    to finance any Permitted Acquisition or similar Investment; provided that
(A) such Distribution shall be made substantially concurrently with the closing
of such Investment and (B) the Borrower or such Parent Entity shall, immediately
following the closing thereof, cause all property acquired (whether assets or
Stock) to be held by or contributed to the Borrower or a Restricted Subsidiary;
(E)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful Stock or Debt
offering, Refinancing, issuance or incurrence transaction or any Disposition,
acquisition or Investment permitted by this Agreement; and
(F)    the proceeds of which shall be used to pay customary salary,
compensation, bonus and other benefits payable to officers, employees,
consultants and other service providers of any Parent Entity or partner of the
Borrower to the extent such salaries, compensation, bonuses and other benefits
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;
(xlvi)(xcii)    the Borrower or any Restricted Subsidiary may pay any dividend
or distribution within sixty (60) consecutive calendar days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;
(xlvii)(xciv)    the Borrower or any Restricted Subsidiary may (a) pay cash in
lieu of fractional Stock in connection with any dividend, split or combination
thereof or any Permitted Acquisition (or other similar Investment) and (b) honor
any conversion request by a holder of convertible Debt and make cash payments in
lieu of fractional shares in connection with any such conversion and may make
payments on convertible Debt in accordance with its terms;
(xlviii)(xcvi)    in addition to the foregoing Distributions (i) the Borrower or
any Restricted Subsidiary may make additional Distributions so long as the
Specified Conditions shall have been satisfied with respect thereto at the time
of such Distributions, (ii) the Borrower may make additional Distributions in an
aggregate amount not to exceed an amount equal to the Available Equity Amount at
the time such Distributions are paid and (iii) so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Distributions, measured at the time made, in an
aggregate amount not to exceed $5,000,000; and
(xlix)(xcviii)    the Borrower may pay (or may make Distributions to allow any
Parent Entity to) Distributions in an amount equal to withholding or similar
taxes payable or expected to be payable by any present or former employee,
director, manager, consultant or other service provider (or its Affiliates, or
any of their respective estates or immediate family members) and any repurchases
of Stock in consideration of such payments including deemed repurchases in
connection with the exercise of Stock options.
11.Investments





--------------------------------------------------------------------------------





. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Investment, except Permitted Investments.
12.Debt
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, incur or maintain any Debt, other than the following Debt
(collectively, “Permitted Debt”):
(l)(c)    Debt of the Borrower and any of its Restricted Subsidiaries under the
Loan Documents (including pursuant to Sections 2.6 and 2.7);
(li)(cii)    Debt (i) described on Schedule 8.12 and any Refinancing Debt in
respect thereof and (ii) that is intercompany Debt outstanding on the Agreement
Date;
(lii)(civ)    (i) Capital Leases and purchase money Debt incurred to finance the
acquisition, construction, repair, replacement, lease or improvement of any
Equipment held for sale or lease or any fixed or capital assets (whether
pursuant to a loan, a Capital Lease or otherwise and (ii) any Refinancing Debt
incurred to Refinance such Debt; provided that, at the time of incurrence and
after giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Debt incurred under this clause (c) and
then-outstanding of the Borrower as at the last day of the Test Period ended on
or prior to the date that such Debt was incurred shall not exceed the greater of
(x) $50,000,000 and (y) 9.0% of Consolidated Total Assets (measured as of the
date such Debt was incurred based upon the Section 6.2 Financials most recently
delivered on or prior to such date of incurrence);
(liii)(cvi)    Debt of (A) any Restricted Subsidiary that is not an Obligor
owing to Holdings or another Restricted Subsidiary that is not an Obligor, (B)
any Restricted Subsidiary that is not an Obligor owing to Holdings or any
Obligor; provided that the aggregate amount of Debt incurred under this clause
(d)(B) is permitted to be incurred as an Investment pursuant to Section 8.11 or
(C) any Obligor that is owing to Holdings or any Restricted Subsidiary that is
not an Obligor; provided that the Debt incurred under this clause (d)(C) shall
be subject to the Subordinated Intercompany Note;
(liv)(cviii)    Debt incurred under Hedge Agreements entered into by a Borrower
or Restricted Subsidiary;
(lv)(cx)    Guaranties by the Borrower and its Restricted Subsidiaries in
respect of Debt of the Borrower or any Restricted Subsidiary otherwise permitted
under this Agreement; provided that (i) if the Debt being guaranteed is
Subordinated Debt, such Guaranties shall be subordinated in right of payment to
the Guaranty of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Subordinated Debt and (ii) no
Guaranty by any Restricted Subsidiary of any Debt of an Obligor shall be
permitted unless such Restricted Subsidiary shall have also provided a Guaranty
of the Obligations;
(lvi)(cxii)    (i) Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds; provided that such Debt is extinguished within five Business Days of its
incurrence and (ii) customer deposits and advance payments received in the
ordinary course of business from customers for goods and services purchased or
rented in the ordinary course of business;
(lvii)(cxiv)    Debt of any Obligor owing to any other Obligor;
(lviii)(cxvi)    Debt of any Obligor or Restricted Subsidiary in respect of (i)
performance bonds, completion guarantees, surety bonds, appeal bonds, bid bonds,
bankers’ acceptances, warehouse receipts, letters of credit or other similar
bonds, instruments or obligations, in each case provided in the ordinary course
of business, including Debt evidenced by letters of credit issued in the
ordinary course of business to support the insurance or self insurance (to the
extent such self insurance is permitted hereunder) obligations of any Obligor or
any of its Restricted Subsidiaries (including to secure workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Debt with respect to
reimbursement-type obligations), but excluding any of the foregoing issued in
respect of or to secure Debt for Borrowed Money; (ii) Debt owed to any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty, liability, or other insurance to any Obligor or any of
its Restricted Subsidiaries, so long as the amount of such Debt is not in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the year in which such Debt is incurred and such
Debt is outstanding only during such year, (iii) Cash Management Obligations and
other Debt in respect of netting services, ACH arrangements, overdraft
protection and other arrangements arising under standard business terms of any
bank at which any Obligor or any Restricted Subsidiary maintains an overdraft,
cash pooling or other similar facility or in connection with Deposit Accounts
incurred in the ordinary course or (iv) Debt consisting of accommodation
Guaranties for the benefit of trade creditors of any Obligor or any Subsidiary
issued by such obligor or Subsidiary in the ordinary course of business;
(lix)(cxviii)    other Debt incurred under this clause (j) and then outstanding
in an aggregate principal amount, measured at the time of incurrence and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, not to
exceed the greater of (x) $25,000,000 and (y) 4.5% of Consolidated Total Assets
as of the last day of the





--------------------------------------------------------------------------------





Test Period most recently ended on or prior to the date such Debt was incurred
(measured as of the date such Debt was incurred based upon the Section 6.2
Financials most recently delivered on or prior to such date of incurrence);
(lx)(cxx)    Debt (x) representing deferred compensation, severance and health
and welfare retirement benefits to current and former employees, directors,
consultants, partners, members, contract providers, independent contractors or
other service providers of Holdings (or any Parent Entity thereof), the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business or
(y) consisting of indemnities, obligations in respect of earnouts or other
purchase price adjustments, or similar obligations created, incurred or assumed
in connection with Permitted Acquisitions, other Investments and the Disposition
of any business, assets or Stock permitted hereunder, other than Guaranties
incurred by any Person acquiring all or any portion of such business, assets or
Stock for the purpose of financing such acquisition;
(lxi)(cxxii)    Debt consisting of (x) obligations of Holdings (or any Parent
Entity thereof), the Borrower or the Restricted Subsidiaries under deferred
compensation arrangements to their employees, directors, partners, members,
consultants, independent contractors or other service providers, (y) other
similar arrangements incurred by such Persons in connection with Permitted
Acquisitions or (z) any other Investment permitted under Section 8.11;
(lxii)(cxxiv)    Debt consisting of promissory notes issued by the Borrower or
its Restricted Subsidiaries to their current or former officers, directors,
partners, members, and employees and their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees to
finance the retirement, acquisition, repurchase, purchase or redemption of Stock
of Holdings (or any Parent Entity or the Borrower) in each case permitted by
Section 8.10;
(lxiii)(cxxvi)    Debt consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations entered into in the ordinary course of business;
(lxiv)(cxxviii)    (i) Debt incurred by an Obligor or any of its Restricted
Subsidiaries pursuant to transactions permitted under Section 8.18 and (ii) any
Refinancing Debt incurred to Refinance such Debt; provided that the aggregate
amount of Debt incurred under this clause (o) shall not exceed the greater of
(x) $25,000,000 and (y) 4.5% of Consolidated Total Assets as of the last day of
the Test Period most recently ended on or prior to the date such Debt was
incurred (measured as of the date such Debt was incurred based upon the Section
6.2 Financials most recently delivered on or prior to such date of incurrence);
(lxv)(cxxx)    Debt of any Restricted Subsidiary that is not an Obligor incurred
under this clause (p); provided that (i) such Debt is not guaranteed by Holdings
or any Obligor, (ii) the holder of such Debt does not have, directly or
indirectly, any recourse to any Obligor, whether by reason of representations or
warranties, agreement of the parties, operation of law or otherwise, (iii) such
Debt is not secured by any assets other than assets of such Restricted
Subsidiary and its Subsidiaries and (iv) the aggregate amount of Debt incurred
under this clause (p) shall not exceed the greater of (x) $10,000,000 and 2.0%
of Consolidated Total Assets (measured as of the date such Debt was incurred
based upon the Section 6.2 financials most recently delivered on or prior to
such date of incurrence);
(lxvi)(cxxxii)    Debt of the Borrower or any Restricted Subsidiary; so long as
(x) in the case of secured Debt, at the time of incurrence thereof and after
giving Pro Forma Effect thereto and the use of proceeds thereof, the Borrower
would be in compliance with a Senior Secured Net Leverage Ratio, calculated on a
Pro Forma Basis as of the last date of the Test Period most recently ended on or
prior to the incurrence of such secured Debt, that is no greater than 4.50:1.00
and (y) in the case of unsecured Debt, at the time of incurrence thereof and
after giving Pro Forma Effect thereto and the use of proceeds thereof, the
Borrower would be in compliance with a Total Net Leverage Ratio, calculated on a
Pro Forma Basis as of the last date of the Test Period most recently ended on or
prior to the incurrence of such unsecured Debt, that is no greater than
6.00:1.00; provided that (A) any secured Debt incurred pursuant to clause (x)
hereof may only be secured by a first priority security interest in the Fixed
Asset Collateral and any fee-owned real property and/or a second priority
security interest in the Current Asset Collateral and (B) the holder of such
Debt (or an agent or representative in respect thereof) shall have entered into
the Intercreditor Agreement or another customary intercreditor agreement in form
and substance reasonably satisfactory to the Collateral Agent and the Borrower;
(lxvii)(cxxxiv)    [reserved];
(lxviii)(cxxxvi)    Guaranties incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees,
sublicensees or distribution partners;
(lxix)(cxxxviii)    (i) unsecured Debt in respect of obligations of the Borrower
or any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (ii) unsecured
Debt in respect of intercompany obligations of the Borrower or any Restricted
Subsidiary in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;
(lxx)(cxl)    Debt arising from the taking of deposits by a Restricted
Subsidiary that constitutes a regulated bank; and





--------------------------------------------------------------------------------





(lxxi)(cxlii)    all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (u) above.
For purposes of determining compliance with this Section 8.12, in the event that
an item of Debt meets the criteria of more than one of the types of Debt
described in the above clauses, the Borrower, in its sole discretion, may
classify and reclassify or later divide, classify or reclassify such item of
Debt (or any portion thereof) and will only be required to include the amount
and type of such Debt in one or more of the above clauses.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Debt shall not be deemed to be an incurrence
of Debt for purposes of this Section 8.12.
13.Prepayments of Debt
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, voluntarily prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any principal outstanding in
respect of any Junior Debt, except (i) regularly scheduled repayments, purchases
or redemptions of Junior Debt and regularly scheduled payments of interest,
fees, expenses and premiums on any such Junior Debt, (ii) any prepayments,
redemptions, purchases, defeasances or other satisfactions of any Junior Debt in
connection with any Refinancing thereof with any Refinancing Debt, (iii) any
prepayments, redemptions, purchases, defeasances or other satisfactions of any
Junior Debt required as a result of any Disposition of any property securing
such Junior Debt to the extent that such security is permitted under this
Agreement and such prepayment is permitted under the terms of any intercreditor
or subordination provisions with respect thereto, (iv) the conversion of any
Junior Debt to Stock (other than Disqualified Stock) of Holdings, the Borrower
or any Parent Entity, (v) prepayments, redemptions, purchases, defeasances and
other satisfactions of any Junior Debt in an aggregate amount not to exceed the
Available Equity Amount at such time, (vi) prepayments, redemptions, purchases,
defeasances and other satisfactions (including, without limitation, any payments
in respect of make-whole premiums) of Junior Debt so long as the Specified
Conditions have been satisfied at the time of such prepayment, redemption,
purchase, defeasances or other satisfaction and (vii) prepayments, redemptions,
purchases, defeasances and other satisfactions of Junior Debt in an aggregate
amount not to exceed $5,000,000.
14.Transactions with Affiliates
. Except as set forth below, the Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, sell, transfer, distribute, or pay any money or
property, including, but not limited to, any fees or expenses of any nature
(including, but not limited to, any fees or expenses for management services),
to any Affiliate, or lend or advance money or property to any Affiliate, or
invest in (by capital contribution or otherwise) or purchase or repurchase any
Stock or Debt, or any property, of any Affiliate, or become liable on any
Guaranty of the Debt, dividends, or other obligations of any Affiliate, in each
case, involving aggregate payments or consideration in excess of $1,000,000.
Notwithstanding the foregoing, the following shall be permitted:
(lxxii)(cxliv)    transactions between or among Holdings, the Borrower or any
Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as a
result of such transaction;
(lxxiii)(cxlvi)    transactions on terms substantially as favorable to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;
(lxxiv)(cxlviii)    the consummation of the initial public offering of Holdings
(including the issuance of Stock to any officer, director, employee, consultant
or other service provider of the Borrower or any of its Subsidiaries or any
Parent Entity in connection therewith) and the payment of fees and expenses in
connection therewith;
(lxxv)(cl)    Permitted Distributions;
(lxxvi)(clii)    loans and other transactions by and among the Borrower and/or
one or more Subsidiaries to the extent permitted under this Article VIII;
(lxxvii)(cliv)    employment, compensation, severance or termination
arrangements between any Parent Entity, the Borrower or any of its Restricted
Subsidiaries and their respective officers, employees and consultants (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of equity interests held by
officers, employees and consultants pursuant to put/call rights or similar
rights with current or former employees, officers, directors consultants and
stock option or incentive plans (including equity-based incentive plans) and
other compensation arrangements) in the ordinary course of business and
transactions pursuant to management equity plans, stock option plans and other
employee benefit plans, agreements and arrangements;
(lxxviii)(clvi)    the payment of (x) customary fees to directors, officers,
managers, employees, consultants and other service providers of the Borrower and
its Restricted Subsidiaries or any Parent Entity in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries and (y) reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, managers,
employees,





--------------------------------------------------------------------------------





consultants, partners, members and other service providers of the Borrower and
its Restricted Subsidiaries or any Parent Entity in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;
(lxxix)(clviii)    transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 8.14 or any amendment thereto to the
extent such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect;
(lxxx)(clx)    customary payments by the Borrower and any Restricted
Subsidiaries to the Sponsor made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved, as applicable pursuant to requirements of law or the
relevant constituent documents of the Borrower or such Restricted Subsidiary, by
the majority of the members of the Board of Directors or a majority of the
disinterested members of the Board of Directors of the Borrower in good faith
and such payments shall not exceed 1% of the transaction value for each such
transaction;
(lxxxi)(clxii)    transactions entered into by an Unrestricted Subsidiary with
an Affiliate prior to the redesignation of any such Unrestricted Subsidiary as a
Restricted Subsidiary pursuant to the definition of “Unrestricted Subsidiary”;
(lxxxii)(clxiv)    the issuance or transfer of Stock (other than Disqualified
Stock) of Holdings (or any Parent Entity) to any Permitted Holder or to any
former, current or future director, manager, officer, partner, member, employee,
consultant or other service provider (or any Affiliate of any of the foregoing)
of Holdings (or any Parent Entity), the Borrower, any of the Restricted
Subsidiaries or any direct or indirect parent thereof;
(lxxxiii)(clxvi)    any issuance of Stock, or other payments, awards or grants
in cash, securities, Stock or otherwise pursuant to, or the funding of,
employment arrangements, compensation arrangements, stock options and stock
ownership plans, and other employee benefit plans approved by the Board of
Directors of any Parent Entity of the Borrower or the Borrower, as the case may
be;
(lxxxiv)(clxviii)    transactions with Wholly Owned Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with prudent business
practice followed by companies in the industry of the Borrower and its
Subsidiaries;
(lxxxv)(clxx)    transactions with joint ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business
and in a manner consistent with prudent business practice followed by companies
in the industry of the Borrower and its Subsidiaries; and
(lxxxvi)(clxxii)    to the extent permitted by Section 8.10(g)(i), payments by
any Parent Entity of the Borrower, the Borrower and the Restricted Subsidiaries
pursuant to Tax sharing agreements among any such Parent Entity, the Borrower
and the Restricted Subsidiaries on customary terms; provided that payments by
Borrower and the Restricted Subsidiaries under any such Tax sharing agreements
shall not exceed the excess (if any) of the amount they would pay on a
standalone basis over the amount they actually pay to Governmental Authorities.
(lxxxvii)For purposes of this Section 8.14, any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (b) if such
transaction is approved by a majority of the Disinterested Directors of the
board of directors of the Borrower or such Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
15.Business Conducted
. The Borrower and its Restricted Subsidiaries (taken as a whole) shall not
engage at any time in any line of business other than the lines of business of
the same general type currently conducted by it and businesses incidental to,
reasonably related or ancillary thereto.
16.Liens
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, create, incur, assume, or permit to exist any Lien on any
property now owned or hereafter acquired by any of them, except Permitted Liens.
17.Restrictive Agreements
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Guarantor to create, incur, assume or suffer to
exist Liens on property of such Person for the benefit of the Secured Parties
with respect to the Obligations or under the Loan Documents or (ii) the ability
of any Restricted Subsidiary of the Borrower that is not a Guarantor to pay
dividends or other Distributions with respect to any of its Stock; provided that
the foregoing shall not apply to:
(lxxxviii)(clxxv)    restrictions and conditions imposed by (A) Law, (B) any
Loan Document, (C) with respect to clause (ii) above, the documentation
governing Debt incurred pursuant to Section 8.12(q), (D) with respect





--------------------------------------------------------------------------------





to clause (ii) above, any documentation related to any Permitted Debt, and (E)
with respect to clause (ii) above, any documentation governing any Refinancing
Debt incurred to Refinance any such Debt referenced in clauses (B) through (D)
above;
(lxxxix)(clxxvii)    customary restrictions and conditions existing on the
Closing Date or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;
(xc)(clxxix)    restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such Disposition; provided that
such restrictions and conditions apply only to the Subsidiary or assets that is
or are to be Disposed and such Disposition is permitted hereunder;
(xci)(clxxxi)    customary restrictions in leases, subleases, licenses,
sublicenses and other contracts so long as such restrictions relate solely to
the assets subject thereto;
(xcii)(clxxxiii)    restrictions imposed by any agreement relating to secured
Debt permitted by this Agreement to the extent such restriction applies only to
specific property securing such Debt and not all assets;
(xciii)(clxxxv)    any restrictions or conditions set forth in any agreement in
effect at any time any Person becomes a Restricted Subsidiary (but not any
modification or amendment expanding the scope of any such restriction or
condition); provided that such agreement was not entered into in contemplation
of such Person becoming a Restricted Subsidiary and the restriction or condition
set forth in such agreement does not apply to the Borrower or any other
Restricted Subsidiary;
(xciv)(clxxxvii)    restrictions or conditions in any Permitted Debt that is
incurred or assumed by a Subsidiary that is not a Guarantor to the extent such
restrictions or conditions are no more restrictive than the restrictions and
conditions in the Loan Documents or, in the case of Subordinated Debt, are
market terms at the time of issuance or, in the case of any such Debt of any
such Person, are imposed solely on such non-Guarantor and its Subsidiaries;
(xcv)(clxxxix)    restrictions on cash, Cash Equivalents or other deposits
imposed by agreements entered into in the ordinary course of business (or other
restrictions on such cash, Cash Equivalents or deposits constituting Liens
permitted hereunder);
(xcvi)(cxci)    customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures constituting Permitted
Investments and applicable solely to such joint venture and entered into in the
ordinary course of business;
(xcvii)(cxciii)    negative pledges and restrictions on Liens in favor of any
holder of Debt permitted under clauses (c), (p) and (q) of Section 8.12, but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Debt;
(xcviii)(cxcv)    customary provisions restricting assignment, transfer or
sub-letting of any agreement entered into in the ordinary course of business;
(xcix)(cxcvii)    customary net worth provisions contained in Real Estate leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligation;
(c)(cxcix)    provisions restricting the granting of a security interest in
Intellectual Property contained in licenses or sublicenses by the Borrower and
its Restricted Subsidiaries of such Intellectual Property, which licenses and
sublicenses were entered into in the ordinary course of business (in which case
such restriction shall relate only to such Intellectual Property);
(ci)(cci)    restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrower or any Restricted Subsidiary is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary; and
(cii)(cciii)    restrictions and conditions imposed by any extension, renewal,
amendment, restatement, modification, increase, supplement, refunding,
refinancing or replacement of the contracts, instruments or obligations referred
to in clauses (a) through (n) above; provided that such extension, renewal,
amendment, restatement, modification, increase, supplement, refunding,
refinancing or replacement is, in the good faith judgment of the Borrower, not
materially more restrictive with respect to such restriction or condition taken
as a whole than those prior to such extension, renewal, amendment, restatement,
modification, increase, supplement, refunding, refinancing or replacement.
18.Sale and Leaseback Transactions
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into any arrangement with any
Person providing for the Borrower or such Restricted Subsidiary to lease or rent
property that the Borrower or such Restricted Subsidiary has sold or will sell
or otherwise transfer to such Person, unless (i) such transfers are transfers of
property (real or personal), equipment or other fixed or capital assets, (ii)
such transfer occurs within ninety (90)





--------------------------------------------------------------------------------





days after the acquisition of such property by the Borrower or any such
Restricted Subsidiary, (iii) the Specified Conditions have been satisfied or
(iv) such transfer would be permitted under clause (t) of the definition of
“Permitted Dispositions.”
19.Fiscal Year
. The Borrower shall not, and shall cause its Restricted Subsidiaries not to,
change their Fiscal Year end date from December 31; provided, however, that the
Borrower may, and may cause any of its Restricted Subsidiaries to, upon written
notice to, and consent by, the Agent, change the Fiscal Year end date convention
specified above to any other Fiscal Year end date reporting convention
reasonably acceptable to the Agent, in which case the Borrower and the Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change.
20.Fixed Charge Coverage Ratio
. The Borrower will not permit the Fixed Charge Coverage Ratio for any Test
Period to be less than 1.0 to 1.0; provided that such Fixed Charge Coverage
Ratio will only be tested on the date any Covenant Trigger Period commences (as
of the last day of the Test Period ending on or immediately prior to the date on
which such Covenant Trigger Period shall have commenced) and shall continue to
be tested as of the last day of each Test Period thereafter until such Covenant
Trigger Period is no longer continuing.
21.[Reserved]
.
22.Additional Obligors; Covenant to Give Security
. At the Borrower’s expense, the Borrower shall, and shall cause each of its
Restricted Subsidiaries to, take all action necessary or reasonably requested by
the Collateral Agent to ensure that the Collateral and Guarantee Requirement
(subject to the limitations set forth therein and in the Security Documents)
continues to be satisfied, including:
(i)upon the formation or acquisition of any new direct or indirect Wholly Owned
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by any
Obligor, the designation in accordance with Section 8.26 of any existing direct
or indirect Wholly Owned Subsidiary as a Restricted Subsidiary (in each case,
other than an Excluded Subsidiary), or any Wholly Owned Restricted Subsidiary
ceasing to be an Excluded Subsidiary, within thirty (30) days (or, in the case
of Mortgages, ninety (90) days) after such formation, acquisition, designation
or occurrence or such longer period as the Collateral Agent may agree in its
reasonable discretion:
(A)causing each such Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of any Real Estate owned by such Restricted
Subsidiary and required to become subject to a Mortgage in detail reasonably
satisfactory to the Collateral Agent;
(B)causing each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Agent and the Collateral Agent (x) a “Guaranty Agreement
Supplement” referred to in the Guarantee Agreement guaranteeing the Obligations
under the Loan Documents and (y) Mortgages on any Real Estate required to be
mortgaged pursuant to the Collateral and Guarantee Requirement, a “Security
Agreement Supplement” referred to in the Security Agreement and any required
Intellectual Property security agreements and other security agreements and
documents or joinders or supplements thereto (consistent with the Security
Agreement and other Security Documents in effect on the Closing Date), as
reasonably requested by and in form and substance reasonably satisfactory to the
Collateral Agent, in each case of this clause (y), granting the Collateral
Agent’s Liens required by the Collateral and Guarantee Requirement;
(C)delivering, and causing each such Restricted Subsidiary that is, or is
required to become, a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver, any and all certificates representing Stock (other than
Excluded Stock and only to the extent certificated) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank (or any other documents customary under local Law) and instruments
evidencing the Debt held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral and Guarantee Requirement (including the
execution of the Subordinated Intercompany Note), indorsed in blank to the
Collateral Agent;
(D)taking and causing such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages and of any Intellectual Property security
agreements, the filing of financing statements and delivery of share and
membership interest certificates, if any) may be necessary in the reasonable
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens





--------------------------------------------------------------------------------





required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms; and
(E)causing each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Agent opinions, certificates and other documents, as
reasonably requested by and in form and substance reasonably satisfactory to the
Agent (it being understood and agreed that any opinions, certificates and other
documents that are consistent with those delivered by the Obligors on the
Closing Date shall be deemed to be in form and substance reasonably satisfactory
to the Agent); and
(ii)not later than ninety (90) days after the acquisition by any Obligor of any
Real Estate (or such longer period as the Collateral Agent may agree to in
writing in its discretion) that is required to be provided as Collateral
pursuant to the Collateral and Guarantee Requirement, which property would not
be automatically subject to another Lien pursuant to pre-existing Security
Documents, causing such property to be subject to a Lien and Mortgage in favor
of the Collateral Agent for the benefit of the Secured Parties and taking, or
causing the relevant Obligor to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect or record such
Lien, in each case to the extent required by, and subject to the limitations and
exceptions of, the Collateral and Guarantee Requirement and otherwise complying
with the requirements of the Collateral and Guarantee Requirement.
23.Cash Management; Cash Dominion
.
(a)Each Obligor shall enter into, as soon as possible after the Closing Date, an
effective account control agreement (a “Deposit Account Control Agreement”) with
each account bank, in each case in form and substance reasonably satisfactory to
the Agent, with respect to (i) each U.S. domestic Deposit Account in which funds
of any of the Obligors from any Cash Receipts of the Obligors are deposited
(including those existing as of the Closing Date and listed on Schedule 8.23),
and (ii) the Designated Account into which the proceeds of the Loans are
deposited (but in any event, excluding all Excluded Accounts); provided,
further, that, (i) if on or prior to ninety (90) days after the Closing Date (or
such longer period following such date as the Agent may agree in its sole
discretion), the Borrower shall not have entered into a Deposit Account Control
Agreement with respect to any such Deposit Account or the Designated Account,
such Deposit Account shall be closed and all funds therein transferred to a
Deposit Account at the Agent or the Collateral Agent, an Affiliate of the Agent
or the Collateral Agent, or another financial institution that has executed a
Deposit Account Control Agreement prior to the expiration of such 90-day period
and (ii) the Borrower shall enter into a Deposit Account Control Agreement with
respect to any such Deposit Account, or any new Designated Account, which is
established after the Closing Date, substantially concurrently with such
establishment (or within such longer period as the Collateral Agent may agree in
its discretion) but in any event prior to a deposit of any funds in such
account. Notwithstanding anything in this section to the contrary, the
provisions of this Section 8.23(a) shall not apply to any Deposit Account
acquired by an Obligor in connection with a Permitted Acquisition (or similar
Investment) prior to the date that is ninety (90) days (or such later date as
the Agent may agree) following the consummation of such Permitted Acquisition
(or similar Investment).
(b)Each Obligor shall deposit, or cause to be deposited and instruct all Account
Debtors to deposit, in an Approved Deposit Account promptly upon receipt all
Cash Receipts received by any Obligor from any other Person.
(c)Each Deposit Account Control Agreement shall require (without further consent
of the Obligors), and the Obligors shall cause, after the occurrence and during
the continuance of a Cash Dominion Period and subject to the Intercreditor
Agreement, the ACH or wire transfer no less frequently than daily (and whether
or not there are then any outstanding Obligations) to the concentration account
maintained by and in the name of the Borrower at Barclays Bank PLC, Wells Fargo
Bank, National Association or another bank reasonably acceptable to the Agent
and the Collateral Agent, which concentration account is under the sole dominion
and control of the Collateral Agent (the “Concentration Account”), of all cash
receipts and collections set forth below, other than amounts constituting
Excluded Funds (collectively, the “Cash Receipts”):
(i)all available cash proceeds otherwise received from the Disposition of
Equipment or non-ordinary course sales of Inventory of the Borrower and the
Guarantors;
(ii)all proceeds of Accounts; and
(iii)the contents of each Approved Deposit Account (in each case, net of any
minimum balance as may be required to be kept therein by the institution at
which such Deposit Account is maintained).
(d)During the continuance of a Cash Dominion Period, the Concentration Account
shall at all times be under the sole dominion and control of the Collateral
Agent. The Obligors hereby acknowledge and agree that, during the continuance of
a Cash Dominion Period, (i) the Obligors have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and (iii)
the funds on deposit in the Concentration Account shall be applied as provided
in this Agreement, including pursuant to Section 4.3. In the event that,
notwithstanding the provisions of this Section 8.23, during the continuation of
any Cash Dominion Period, any Obligor receives or otherwise has dominion and
control of any Cash Receipts, such Cash Receipts shall be held in trust by such
Obligor for the Collateral Agent, shall not be commingled with any of such
Obligor’s other funds or deposited in any account of such





--------------------------------------------------------------------------------





Obligor and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Obligor may be instructed by the Collateral Agent.
(e)So long as no Cash Dominion Period is continuing, the Obligors may direct,
and shall have sole control over, the manner of disposition of funds in the
Approved Deposit Accounts. The Agent and the other Secured Parties hereby
acknowledge and agree that so long as no Cash Dominion Period is continuing the
Obligors shall have the right to withdraw all funds remaining on deposit in any
Concentration Account and the Collateral Agent shall no longer be permitted to
direct any account bank under any Deposit Account Control Agreement to ACH or
wire transfer any Cash Receipts into any Concentration Account.
(f)Any amounts received in the Concentration Account at any time after the Full
Payment of the Obligations shall be remitted to the operating account of the
Obligors maintained with the Agent or Collateral Agent or to an operating
account otherwise designated by the Borrower.
(g)Upon the Borrower’s request, the Collateral Agent shall promptly furnish
written notice to each Approved Account Bank of any termination of a Cash
Dominion Period.
24.Use of Proceeds
. The Borrower shall use the proceeds of the Loans in the manner set forth in
Section 7.17.
25.Further Assurances
. Subject to any limitations and exceptions set forth in the Security Documents
and in the definition of “Collateral and Guarantee Requirement”, Holdings and
the Borrower shall, and shall cause each of the other Obligors to, promptly
execute and deliver, or cause to be promptly executed and delivered, to the
Collateral Agent, such documents and agreements, and shall promptly take or
cause to be taken such actions, as the Collateral Agent may, from time to time,
reasonably request to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien.
26.Designation of Subsidiaries
. The Board of Directors of the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by notice to the Agent; provided that, in
each case, (i) no Default or Event of Default is then continuing or would result
therefrom and (ii) the Borrower and the Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis with a Fixed Charge Coverage Ratio, as such
ratio is calculated as of the last day of the Test Period most recently ended on
or prior to the date of such designation, as if such designation and any related
transactions had occurred on the first day of such Test Period, of not less than
1.00:1.00. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the Fair Market Value
of the Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Debt or Liens of such Subsidiary existing at such
time.
27.Passive Holding Company; Etc.


(a)Holdings will not conduct, transact or otherwise engage in any business or
operations other than (i) the ownership and/or acquisition of the Stock (other
than Disqualified Stock) of the Borrower, (ii) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance and to open and maintain bank accounts, (iii) to the extent
applicable, participating in tax, accounting and other administrative matters as
a member of the consolidated group that includes Holdings and the Borrower, (iv)
the performance of its obligations under and in connection with the Loan
Documents and any documents relating to other Permitted Debt, (v) any public
offering of its common Stock or any other issuance or registration of its Stock
for sale or resale not prohibited by this Agreement, including the costs, fees
and expenses related thereto, (vi) any transaction that Holdings is permitted to
enter into or consummate under this Agreement and any transaction between
Holdings and the Borrower or any Restricted Subsidiary permitted under this
Agreement, including (A) making any dividend or distribution or other
transaction similar to a Distribution not prohibited by Section 8.10 (or the
making of a loan to its Parent Entities in lieu of any such permitted
Distribution or other distribution or other transaction similar to a
Distribution) or holding any cash received in connection with Distributions made
by the Borrower in accordance with Section 8.10 pending application thereof by
Holdings in the manner contemplated by Section 8.10 (including the redemption in
whole or in part of any of its Stock (other than Disqualified Stock) in exchange
for another class of Stock (other than Disqualified Stock) or rights to acquire
its Stock (other than Disqualified Stock) or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its Stock (other
than Disqualified Stock)), (B) making any Investment to the extent (1) payment
therefor is made solely with the Stock of Holdings (other than Disqualified
Stock), the proceeds of Distribution received from the Borrower and/or proceeds
of the issuance of, or contribution in respect of, the Stock (other than
Disqualified Stock) of Holdings and (2) any property (including Stock) acquired
in connection therewith is contributed to the Borrower or a Guarantor (or, if
otherwise





--------------------------------------------------------------------------------





constituting Permitted Investments, a Restricted Subsidiary) or the Person
formed or acquired in connection therewith is merged or consolidated with the
Borrower or a Restricted Subsidiary and (C) the (w) provision of Guaranties in
the ordinary course of business in respect of obligations of the Borrower or any
of its Subsidiaries to suppliers, customers, franchisees, lessors, licensees,
sublicensees or distribution partners; provided, for the avoidance of doubt,
that such Guaranty shall not be in respect of Debt for Borrowed Money, (x)
incurrence of Debt of Holdings contemplated by Section 8.12, (y) incurrence of
Guaranties and the performance of its other obligations in respect of Debt
incurred pursuant to Section 8.12 and (z) granting of Liens to the extent the
Debt contemplated by subclause (y) is permitted to be secured under Section 8.16
or Liens imposed by operation of law, (vii) incurring fees, costs and expenses
relating to overhead and general operating including professional fees for
legal, tax and accounting issues and paying taxes, (viii) providing
indemnification to officers and directors and as otherwise permitted in this
Agreement, (ix) activities incidental to the consummation of the Transactions,
(x) organizational activities incidental to Permitted Acquisitions or similar
Investments consummated by the Borrower or a Subsidiary, including the formation
of acquisition vehicle entities and intercompany loans and/or investments
incidental to such Permitted Acquisitions or similar Investments in each case
consummated substantially contemporaneously with the consummation of the
applicable Permitted Acquisitions or similar Investments, (xi) the making of any
loan to any officers or directors not prohibited by Section 8.11, the making of
any Investment in the Borrower or any Guarantor or, to the extent otherwise
allowed under Section 8.11, a Restricted Subsidiary, (xii) the entry into
customary shareholder agreements, and (xiii) activities incidental to the
businesses or activities described in clauses (i) to (xii) of this Section 8.27.


(b)Holdings will not consummate any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose all or substantially all of its assets and properties,
except that Holdings may merge, amalgamate or consolidate with or into any other
Person (other than the Borrower) or otherwise Dispose of all or substantially
all of its assets and property; provided that (i) Holdings shall be the
continuing or surviving Person of such merger, amalgamation or consolidation or,
in the case of a merger, amalgamation or consolidation where Holdings is not the
continuing or surviving Person or where Holdings has been liquidated or in
connection with a Disposition of all or substantially all of its assets, in any
such case, the Person formed by or surviving any such merger, amalgamation or
consolidation or the Person into which Holdings has been liquidated or to which
Holdings has transferred such assets shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof (Holdings or such Person, as the case may be, being
herein referred to as the “Successor Holdings”), (ii) the Successor Holdings (if
other than Holdings) shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Agent, (iii) each
Guarantor, unless it is the other party to such merger, amalgamation,
consolidation, liquidation or Disposition or unless the Successor Holdings is
Holdings, shall have by a supplement to the Guarantee Agreement confirmed that
its Guaranty shall apply to the Successor Holdings’ obligations under this
Agreement, (iv) each Guarantor, unless it is the other party to such merger,
amalgamation, consolidation, liquidation or Disposition or unless the Successor
Holdings is Holdings, shall have by a supplement to the Security Agreement
confirmed that its obligations thereunder shall apply to the Successor Holdings’
obligations under this Agreement, (v) Holdings shall have delivered to the Agent
an officer’s certificate stating that such merger, amalgamation, consolidation,
liquidation or Disposition and any supplements to the Loan Documents preserve
the enforceability of the Guarantee Agreement and the perfection of the
Collateral Agent’s Liens, (vi) the Successor Holdings shall, immediately
following such merger, amalgamation, consolidation, liquidation or Disposition,
directly or indirectly, own all Subsidiaries owned by Holdings immediately prior
to such merger, amalgamation, consolidation, liquidation or Disposition and
(vii) if reasonably requested by the Agent, an opinion of counsel shall be
required to be provided to the effect that such merger, amalgamation,
consolidation, liquidation, or Disposition does not breach or result in a
default under this Agreement or any other Loan Document; provided, further, that
if the foregoing are satisfied, the Successor Holdings (if other than Holdings)
will succeed to, and be substituted for, Holdings under this Agreement.


28.Amendments to Certain Documents
. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, amend, modify or change in any manner that is materially
adverse to the interests of the Lenders any term or condition of the
documentation governing the Junior Debt or any Charter Document of the Borrower
or any Subsidiary that is a Guarantor.
29.Certain Post-Closing Obligations
. As promptly as practicable, and in any event within the time periods after the
Closing Date specified in Schedule 8.29 or such later date as the Agent
reasonably agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Closing Date, the Borrower and each other
Obligor shall deliver the documents or take the actions specified in Schedule
8.29, in each case except to the extent otherwise agreed by the Agent pursuant
to its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement.” Notwithstanding anything to the contrary herein, the
Agent hereby acknowledges that the Liens of the collateral agent in repect of
the Existing Credit Agreement will remain noted on certain certificates of title
held by the collateral agent in respect of the Existing Credit Agreement on the
Closing Date, and





--------------------------------------------------------------------------------





neither the removal of such notations nor the return of certificates of title to
the Borrower, shall be a condition precedent to the Closing Date.
ARTICLE IX





CONDITIONS OF LENDING
1.Conditions Precedent to Effectiveness of Agreement and Making of Loans on the
Closing Date
. The effectiveness of this Agreement, the obligation of the Lenders to make any
Loans on the Closing Date, and the obligation of the Letter of Credit Issuers to
issue any Letter of Credit on the Closing Date, are subject to the satisfaction
(or waiver in writing by the Agent and the Arrangers) of the following
conditions precedent:
(ciii)(ccv)    The Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Obligor:
(A)    executed counterparts of this Agreement and the Guarantee Agreement;
(B)    each Security Document set forth on Schedule 1.5 (including the delivery
of documents and instruments necessary to satisfy the Collateral and Guarantee
Requirement) required to be executed on the Closing Date as indicated on such
schedule, duly executed by Holdings (to the extent a party thereto) and/or each
Obligor thereto, together with (except as provided in such Security Documents):
(a)    certificates, if any, representing the pledged Stock referred to therein
for the Borrower and Wholly Owned Restricted Subsidiaries (other than Excluded
Stock) organized under the laws of the United States and not constituting
Immaterial Subsidiaries and accompanied by undated stock powers executed in
blank and instruments evidencing the pledged debt referred to therein endorsed
in blank;
(b)    evidence that all financing statements under the Uniform Commercial Code
have been filed or are otherwise in a form appropriate for filing; and
(c)    arrangements reasonably satisfactory to the Agent shall have been made
for the execution, delivery and filing of such Security Documents; and
(D)    an executed Perfection Certificate and lien searches reasonably
satisfactory to the Agent;
(C)    certificates substantially in the form of Exhibit H for Holdings and the
Borrower which attach (A) resolutions or other equivalent action documentation,
(B) incumbency certificates, (C) Organization Documents and (D) good standing
certificates;
(D)    an opinion from Latham & Watkins LLP, counsel to the Obligors, addressed
to the Agent and the Lenders as of the Closing Date;
(E)    a certificate, in the form of Exhibit G, attesting to the Solvency of the
Borrower and its Subsidiaries (on a consolidated basis) on the Closing Date
after giving effect to the Transactions, from the Chief Financial Officer of the
Borrower;
(F)    a Notice of Borrowing relating to the initial Borrowing (if any); and
(G)    a copy of, or a certificate as to coverage under, the insurance policies
required by Section 8.5 and the applicable provisions of the Security Documents.
(civ)(ccvii)    All fees and expenses required to be paid hereunder or pursuant
to the Engagement Letter, in the case of expenses, to the extent invoiced at
least three (3) Business Days prior to the Closing Date (except as otherwise
agreed by the Borrower) shall, substantially concurrently with the initial
Borrowing, have been paid (which amounts may, at the Borrower’s option, be
offset against the proceeds of the Loans borrowed on the Closing Date).
(cv)(ccix)    Prior to or simultaneously with the initial Borrowing, the initial
public offering of the common stock of Holdings shall have been consummated.
(cvi)(ccxi)    The Arrangers shall have received the Historical Financial
Statements.





--------------------------------------------------------------------------------





(cvii)(ccxiii)    Prior to or simultaneously with the initial Borrowing, subject
to Section 8.29, the Existing Debt Refinancing shall have been consummated.
(cviii)(ccxv)    Availability on the Closing Date shall not be less than
$70,000,000.
(cix)(ccxvii)    The Agent and the Arrangers shall have received at least three
(3) Business Days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least ten (10) Business Days prior to the Closing Date
by the Agent and the Arrangers that they reasonably determine is required by
United States regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.
(cx)(ccxix)    Since December 31, 2016, there has not been any fact, change,
event, circumstance, effect, development or occurrence which, individually or in
the aggregate with any other facts, changes, events, circumstances, effects,
developments or occurrences, has had, or would reasonably be expected to have, a
Material Adverse Effect.
(cxi)(ccxxi)    The Borrower shall have delivered to the Agent a Borrowing Base
Certificate for the month ending February 28, 2017.
(cxii)(ccxxiii)    The Agent shall have completed a field examination at least
three (3) Business Days prior to the Closing Date.
(cxiii)(ccxxv)    The Agent shall have received the consolidated audited balance
sheet, income statement and cash flow statement of the Consolidated Parties and,
if different, Holdings, the Borrower and its Restricted Subsidiaries for the
fiscal year ending December 31, 2016.
2.Conditions Precedent to Each Loan
. The obligation of the Lenders to make each Loan (including on the Closing
Date), and the obligation of the Letter of Credit Issuers to issue any Letter of
Credit shall be subject to the conditions precedent that on and as of the date
of any such extension of credit:
(cxiv)(ccxxvii)    The following statements shall be true, and the acceptance by
the Borrower of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i) and (ii) with the same effect as the delivery to
the Agent and the Lenders of a certificate signed by a Responsible Officer,
dated the date of such extension of credit, stating that:
(A)    the representations and warranties contained in this Agreement and the
other Loan Documents are true and correct in all material respects (and any
representation and warranty that is qualified as to materiality or Material
Adverse Effect is true and correct in all respects) on and as of the date of
such extension of credit as though made on and as of such date, other than any
such representation or warranty which relates to a specified prior date, in
which case such representations and warranties were true and correct in all
material respects as of such prior date, and except to the extent the Agent and
the Lenders have been notified in writing by the Borrower that any
representation or warranty is not correct in all material respects (or that any
representation and warranty that is qualified as to materiality or Material
Adverse Effect is not correct in all respects) and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;
(B)    no Default or Event of Default has occurred and is continuing, or would
result from such extension of credit; and
(C)    the Borrowing or issuance of the Letter of Credit is in compliance with
the provisions of Article II.
(cxv)(ccxxix)    No such Borrowing or issuance of the Letter of Credit shall
exceed the then-current Availability.
Notwithstanding anything to the contrary, the foregoing conditions precedent in
this Section 9.2 are not conditions to any Lender participating in or
reimbursing the Swingline Lender or the Agent for such Lender’s Pro Rata Share
of any applicable Swingline Loan or Agent Advance made in accordance with the
provisions of Section 2.4(f) or Section 2.4(g), as applicable.
ARTICLE X





DEFAULT; REMEDIES
1.Events of Default
. It shall constitute an event of default (“Event of Default”) if any one or
more of the following shall occur for any reason:





--------------------------------------------------------------------------------





(cxvi)(ccxxxi)    any failure by the Borrower to pay: (i) the principal of any
of the Loans when due, whether upon demand or otherwise, or the reimbursement of
any Letter of Credit issued pursuant to this Agreement when the same is due and
payable; or (ii) any interest, fee or other amount owing hereunder or under any
of the other Loan Documents within five (5) Business Days after the due date
therefor, whether upon demand or otherwise;
(cxvii)(ccxxxiii)    any representation or warranty made or deemed made by
Holdings or the Borrower in this Agreement or by any Obligor in any of the other
Loan Documents or any certificate furnished by any Obligor at any time to the
Agent, the Collateral Agent or any Lender pursuant to the Loan Documents shall
prove to be untrue in any material respect as of the date on which made, deemed
made, or furnished;
(cxviii)(ccxxxv)    any default shall occur in the observance or performance of
any of the covenants and agreements contained in:
(A)    Section 6.3(a), Section 8.2(a) (with respect to the maintenance of the
Borrower’s existence only), Section 8.8, Section 8.9, Section 8.10, Section
8.11, Section 8.12, Section 8.13, Section 8.14, Section 8.16, Section 8.17,
Section 8.18, Section 8.23 (and, other than during a Cash Dominion Period, such
default continues for five (5) Business Days after receipt by the Borrower of
written notice thereof by the Agent or the Required Lenders), Section 8.24,
Section 8.27 and Section 8.28;
(B)    Section 8.20; provided that an Event of Default shall not occur under
this clause (ii) until the expiration of the Cure Deadline for the applicable
Test Period for which the Borrower was not in compliance with such Financial
Covenant;
(C)    Section 6.4(a) and such default continues for five (5) Business Days (or
two (2) Business Days during any Cash Dominion Period) after receipt by the
Borrower of written notice thereof by the Agent or the Required Lenders; or
(D)    any other provision of this Agreement or any other Loan Document and such
default shall continue for thirty (30) days after receipt by the Borrower of
written notice thereof by the Agent or the Required Lenders;
(cxix)(ccxxxvii)    any default shall occur with respect to any Debt (other than
the Obligations) of any Obligor or any of its Restricted Subsidiaries in an
outstanding principal amount which constitutes Material Indebtedness, or under
any agreement or instrument under or pursuant to which any such Debt may have
been issued, created, assumed, or guaranteed by any Obligor or any of its
Restricted Subsidiaries, and such default shall continue for more than the
period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice) is to accelerate, or to permit the holders of any
such Debt to accelerate, the maturity of any such Debt; or any such Debt shall
be declared due and payable or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;
or any such Debt shall not be paid in full upon the scheduled maturity thereof;
provided that this clause (d) shall not apply to (x) termination events or
equivalent events not constituting events of default pursuant to the terms of
any Hedge Agreement and (y) Debt that becomes due or as to which an offer to
prepay is required to be made as a result of the voluntary Disposition of the
property or assets securing such Debt, if such Disposition is permitted
hereunder and under the documents providing for such Debt and (z) any Debt
permitted to exist or be incurred under the terms of this Agreement that is
required to be repurchased, prepaid, defeased, redeemed or satisfied (or as to
which an offer to repurchase, prepay, defease, redeem or satisfy is required to
be made) in connection with any asset sale event, casualty or condemnation
event, change of control (without limiting the rights of the Agent and the
Lenders under Section 10.1(l) below), excess cash flow or other customary
provision in such Debt giving rise to such requirement to offer, prepay, redeem,
defease or satisfy in the absence of any default thereunder;
(cxx)(ccxxxix)    Holdings, the Borrower or any Significant Subsidiary shall (i)
file a voluntary petition in bankruptcy or file a voluntary petition, proposal,
notice of intent to file a proposal or an answer or otherwise commence any
action or proceeding seeking reorganization, arrangement or readjustment of its
debts or for any other relief under the federal Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency act or Law, state, or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; or (iii) make
an assignment for the benefit of creditors;
(cxxi)(ccxli)    an involuntary petition shall be filed or an action or
proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of Holdings, the Borrower or any
Significant Subsidiary for any other relief under the federal Bankruptcy Code,
as amended, or under any other bankruptcy or insolvency act or Law, state or
federal, now or hereafter existing, and such petition or proceeding shall





--------------------------------------------------------------------------------





not be dismissed within sixty (60) days after the filing or commencement thereof
or an order of relief shall be entered with respect thereto;
(cxxii)(ccxliii)    (i) a receiver, interim receiver, assignee, liquidator,
sequestrator, custodian, monitor, trustee or similar officer for Holdings, the
Borrower or any Significant Subsidiary or for all or any material part of such
Person’s property shall be appointed or (ii) a warrant of attachment, execution
or similar process shall be issued against any material part of the property of
Holdings, the Borrower or any Significant Subsidiary and such warrant or similar
process shall not be vacated, discharged, stayed or bonded pending appeal within
sixty (60) days after the entry thereof;
(cxxiii)(ccxlv)    this Agreement, the Guarantee Agreement, any Security
Document or any Intercreditor Agreement shall be terminated (other than in
accordance with its terms or the terms hereof or thereof), revoked or declared
void or invalid or unenforceable or challenged by Holdings or any Obligor;
(cxxiv)(ccxlvii)    one or more monetary judgments, orders, decrees or
arbitration awards is entered against any Holdings, the Borrower or any
Restricted Subsidiary involving in the aggregate for all Obligors and Restricted
Subsidiaries liability as to any single or related or unrelated series of
transactions, incidents or conditions, in excess of $25,000,000 (except to the
extent covered by insurance through an insurer who does not deny or dispute
coverage), and the same shall remain unsatisfied, unbonded, unvacated and
unstayed pending appeal for a period of sixty (60) days after the entry thereof;
(cxxv)(ccxlix)    for any reason, any Lien on any Collateral having a Fair
Market Value in excess of $15,000,000 ceases to be, or is not, valid, perfected
and prior to all other Liens (subject to (A) the terms of the Collateral and
Guarantee Requirement and (B) Permitted Liens) or is terminated, revoked or
declared void other than (i) as a result of a release of Collateral permitted by
Section 13.10 or in accordance with the terms of the relevant Security Document,
(ii) in connection with the Full Payment of the Obligations or (iii) any loss of
perfection (x) that results from the failure of the Collateral Agent to (A)
maintain possession of certificates, promissory notes or other instruments
delivered to it representing securities or other assets pledged under the
Security Documents or (B) file and maintain proper UCC financing statements or
similar filings (including continuation statements) or (y) as to Collateral
consisting of real property, to the extent such real property is covered by a
title insurance policy and such insurer has not denied coverage;
(cxxvi)(ccli)    (i) an ERISA Event shall occur which has resulted or could
reasonably be expected to result in a Material Adverse Effect or (ii) an Obligor
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or
(cxxvii)(ccliii)    there occurs a Change of Control.
2.Remedies
.
(a)If an Event of Default has occurred and is continuing, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrower:
(i)reduce the Maximum Revolver Amount or the advance rates against Eligible
Accounts used in computing the Borrowing Base, or reduce one or more of the
other elements used in computing the Borrowing Base, in each case to the extent
determined by the Agent or the Required Lenders, as the case may be;
(ii)restrict the amount of or refuse to make Loans;
(iii)instruct the Letter of Credit Issuers to restrict or refuse to provide
Letters of Credit;
(iv)terminate the Commitments;
(v)declare the Loans to be immediately due and payable; provided, however, that
upon the occurrence of any Event of Default described in Section 10.1(e),
10.1(f), or 10.1(g) with respect to the Borrower, the Commitments shall
automatically and immediately expire and terminate and all Loans shall
automatically become immediately due and payable without notice or demand of any
kind;
(vi)require the Obligors to cash collateralize all outstanding Letters of
Credit; and
(vii)pursue its other rights and remedies under the Loan Documents and
applicable Law.
(b)If an Event of Default has occurred and is continuing: (i) the Agent shall
have, for the benefit of the respective Secured Parties, in addition to all
other rights of the Agent and the Lenders, the rights and remedies of a secured
party under the Loan Documents or the UCC; (ii) the Agent may, at any time, take
possession of the respective Collateral and keep it on the Obligors’ premises,
at no cost to the Agent or any Lender, or remove any part of it to such other
place or places as the Agent may desire, or the Borrower shall, and shall cause
their Restricted Subsidiaries to, upon the Agent’s demand, at the Borrower’s
cost, assemble the Collateral and make it available to the Agent at a place
reasonably convenient to the Agent; and (iii) the Agent may sell and deliver any
Collateral at public or private sales, for cash, upon credit or otherwise, at
such prices and upon such terms as the Agent deems advisable, in its sole
discretion, and may, if the Agent deems it reasonable, postpone





--------------------------------------------------------------------------------





or adjourn any sale of any Collateral by an announcement at the time and place
of sale or of such postponed or adjourned sale without giving a new notice of
sale. Without in any way requiring notice to be given in the following manner,
each Obligor agrees that any notice by the Agent of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to the Borrower if such notice
is mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered personally against receipt, at least ten (10) days
prior to such action to the Borrower at the address specified in or pursuant to
Section 14.8. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given against the Obligations until the
Agent or the Lenders receive payment, and if the buyer defaults in payment, the
Agent may resell the Collateral without further notice to the Borrower or any
other Obligor. In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, the Borrower and each other
Obligor irrevocably waives: (A) the posting of any bond, surety or security with
respect thereto which might otherwise be required; (B) any demand for possession
prior to the commencement of any suit or action to recover the Collateral; and
(C) any requirement that the Agent retain possession and not dispose of any
Collateral until after trial or final judgment. The Borrower and the other
Obligors agree that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person.
3.Application of Funds
. Subject to any Intercreditor Agreement in effect, if the circumstances
described in Section 4.7 have occurred, or after the exercise of remedies
provided for in Section 10.2 or under any other Loan Document (or after the
Commitments have automatically been terminated, the Loans have automatically
become immediately due and payable as set forth in Section 10.2 and the Letters
of Credit have automatically been required to be cash collateralized, in each
case as set forth in Section 10.2), including in any bankruptcy or insolvency
proceeding, any amounts received on account of the Obligations shall be applied
by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 14.7) payable to the Agent and/or
the Collateral Agent in its capacity as such (other than in connection with Cash
Management Obligations or Obligations in respect of Secured Hedge Agreements);
Second, to pay interest due in respect of all Agent Advances until paid in full;
Third, to pay the principal of all Agent Advances until paid in full;
Fourth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 14.7), ratably among
them in proportion to the amounts described in this clause Fourth payable to
them (other than in connection with Cash Management Obligations or Obligations
in respect of Secured Hedge Agreements);
Fifth, to pay interest accrued in respect of the Swingline Loans until paid in
full;
Sixth, to pay the principal of all Swingline Loans until paid in full;
Seventh, to pay interest accrued in respect of the Revolving Loans (other than
Agent Advances or Swingline Loans) until paid in full;
Eighth, ratably (i) to pay the principal of all Revolving Loans (other than
Agent Advances and Swingline Loans) until paid in full, (ii) to the Agent, to be
held by the Agent, for the benefit of the Letter of Credit Issuers, as cash
collateral in an amount up to 103% of the maximum drawable amount of any
outstanding Letters of Credit and (iii) to pay any Obligations under Noticed
Hedges (in an amount not to exceed the Bank Product Reserves);
Ninth, ratably to pay (i) any amounts owing with respect to any Obligations in
respect of Secured Hedge Agreements (other than Noticed Hedges), until paid in
full, (ii) any amounts owing with respect to any Obligations in respect of the
unreserved portion of a Noticed Hedge, until paid in full, and (iii) any amounts
owing with respect to Cash Management Obligations, in each case, until paid in
full;
Tenth, to the payment of all other Obligations of the Obligors that are due and
payable to the Agent and the other Secured Parties (other than any Defaulting
Lenders) on such date, ratably based upon the respective aggregate amounts of
all such Obligations owing to the Agent and the other Secured Parties (other
than any Defaulting Lenders) on such date, until paid in full;





--------------------------------------------------------------------------------





Eleventh, ratably to pay any amounts owing with respect to any Obligations in
respect of any FILO Tranche, until paid in full;
Twelfth, ratably to pay any Obligations owed to Defaulting Lenders, until paid
in full; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Eighth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above and, if no Obligations remain outstanding, to
the Borrower. Notwithstanding the foregoing, no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.
4.Permitted Holders’ Right to Cure
.
(a)Notwithstanding anything to the contrary contained in Section 10.1(c), in the
event that the Borrower fails to comply with the requirement of the Financial
Covenant, any of the Permitted Holders, Holdings or any other Person designated
by the Borrower shall have the right, during the period beginning at the end of
the last Fiscal Quarter of the applicable Test Period and until the later of (i)
the tenth (10th) Business Day after the date on which Financial Statements with
respect to the Test Period in which such covenant is being measured are required
to be delivered pursuant to Section 6.2 and (ii) the tenth (10th) Business Day
after the beginning of a Covenant Trigger Period (such later date, the “Cure
Deadline”), to make a direct or indirect equity investment in the Borrower in
cash in the form of common Stock (or other Stock reasonably acceptable to the
Agent) (the “Cure Right”), and upon the receipt by the Borrower of net proceeds
pursuant to the exercise of the Cure Right (the “Cure Amount”), the Financial
Covenant shall be recalculated, giving effect to a pro forma increase to
Consolidated EBITDA for such Test Period in an amount equal to such Cure Amount;
provided that such pro forma adjustment to Consolidated EBITDA shall be given
solely for the purpose of determining the existence of a Default or an Event of
Default under the Financial Covenant with respect to any Test Period that
includes the Fiscal Quarter for which such Cure Right was exercised and not for
any other purpose under any Loan Document.
(b)If, after the receipt of the Cure Amount and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the Financial Covenant during such Test Period, the Borrower shall be deemed
to have satisfied the requirements of the Financial Covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default that had occurred
shall be deemed cured; provided that (i) the Cure Right may be exercised on no
more than five (5) occasions, (ii) in each four Fiscal Quarter period, there
shall be at least two Fiscal Quarters in respect of which no Cure Right is
exercised, (iii) with respect to any exercise of the Cure Right, the Cure Amount
shall be no greater than the amount required to cause the Borrower to be in
compliance with the Financial Covenant, (iv) all Cure Amount shall be
disregarded for purposes of determining any baskets, with respect to the
covenants contained in the Loan Documents or the usage of the Available Equity
Amount and (v) there shall be no pro forma reduction in Debt (by netting or
otherwise) with the proceeds of any Cure Amount for determining compliance with
the Financial Covenant for the Fiscal Quarter for which such Cure Amount is
deemed applied.
(c)Prior to the Cure Deadline, neither the Agent, the Collateral Agent nor any
Lender shall exercise any rights or remedies under Article X (or under any other
Loan Document available during the continuance of any Default or Event of
Default) solely on the basis of any actual or purported failure to comply with
the Financial Covenant unless such failure is not cured by the Cure Deadline (it
being understood that this sentence shall not have any effect on the rights and
remedies of the Lenders with respect to any other Default or Event of Default
pursuant to any other provision of any Loan Document other than breach of the
Financial Covenant).
ARTICLE XI



TERM AND TERMINATION
1.Term and Termination
. The term of this Agreement shall end on the Stated Termination Date unless
sooner terminated in accordance with the terms hereof. The Agent upon direction
from the Required Lenders may terminate this Agreement without notice upon the
occurrence and during the continuance of an Event of Default. Upon the effective
date of termination of this Agreement for any reason whatsoever, all Obligations
(other than contingent obligations not then due and payable, Obligations under
Secured Hedge Agreements and Cash Management Obligations) (including all unpaid
principal, accrued and unpaid interest and any amounts due under Section 5.4)
shall become immediately due and payable and the Borrower shall immediately
arrange, with





--------------------------------------------------------------------------------





respect to all Letters of Credit then outstanding, for (a) the cancellation and
return thereof, or (b) the cash collateralization thereof or issuance of
Supporting Letters of Credit with respect thereto in accordance with Section
2.3(g). Notwithstanding the termination of this Agreement, until Full Payment of
all Obligations, the Borrower shall remain bound by the terms of this Agreement
and shall not be relieved of any of its Obligations hereunder or under any other
Loan Document, and the Agent, the Collateral Agent and the Lenders shall retain
all their rights and remedies hereunder (including the Collateral Agent’s Liens
in and all rights and remedies with respect to all then-existing and
after-arising Collateral).
ARTICLE XII





AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
1.Amendments and Waivers
.
(a)(i) Except as otherwise specifically set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Borrower or other
Obligor therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by the Agent with the consent of the Required
Lenders) and the Obligors party thereto and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;
(ii)    Notwithstanding the foregoing, no such waiver, amendment, or consent
shall be effective to modify eligibility criteria, or sublimits contained in the
definition of “Borrowing Base” or “Eligible Accounts” or any successor or
related definition, in each case that would have the effect of increasing the
Borrowing Base unless it is consented to in writing by the Supermajority Lenders
and the Borrower;
(iii)    Notwithstanding the foregoing, no such waiver, amendment, or consent
shall be effective with respect to the following, unless consented to in writing
by all Lenders (or the Agent with the consent of all Lenders) and the Borrower:
(A)    increase any of the advance rates set forth in the definition of
“Borrowing Base” or add any new classes of eligible assets to such definition;
(B)    amend this Section 12.1 or any provision of this Agreement providing for
consent or other action by all Lenders;
(C)    release all or substantially all of the value of the Guarantors with
respect to their Obligations owing under the Guarantee Agreement other than as
permitted by Section 13.10;
(D)    subject to any Intercreditor Agreement then in effect, release all or
substantially all of the Collateral other than as permitted by Section 13.10;
(E)    change the voting percentages included in the definitions of “Required
Lenders” or “Supermajority Lenders”; or
(F)    amend the definition of “Pro Rata Share” or Section 4.7.
(iv)    Notwithstanding the foregoing, no such waiver, amendment, or consent
shall be effective with respect to the following, unless consented to in writing
by all adversely affected Lenders (or the Agent with the consent of all
adversely affected Lenders) and the Borrower:
(A)    increase or extend any Commitment of any Lender (other than as
contemplated in Section 2.6 or 2.7);
(B)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any (i) scheduled payment of principal, interest or fees or (ii)
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;
(C)    reduce the principal of, or the rate of interest specified herein (other
than waivers of the Default Rate) on any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document;
(D)    amend the “default waterfall” set forth in Section 10.3; or





--------------------------------------------------------------------------------





(E)    extend the expiration date of any Letter of Credit beyond the Stated
Termination Date.
It is understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment or commitment reduction under
this Agreement and the other Loan Documents shall not give rise to an all
affected Lender vote pursuant to this clause (iv).
(v)    Notwithstanding the foregoing, no such waiver, amendment, or consent
shall be effective to increase the obligations or adversely affect the rights of
the Agent, the Collateral Agent, the Swingline Lender, any Letter of Credit
Issuer or any Arranger without the consent of the party adversely affected
thereby;
provided, however, that (A) the Agent may, in its sole discretion and
notwithstanding the limitations contained in clause (ii) or (iii)(A) above and
any other terms of this Agreement, make applicable Agent Advances in accordance
with Section 2.4(g); (B) Schedule 1.1 hereto (Lenders’ Commitments) may be
amended from time to time by the Agent alone to reflect assignments of
Commitments in accordance herewith and changes in Commitments in accordance with
Section 2.6 or 2.7; (C) no amendment or waiver shall be made to Section 13.19 or
to any other provision of any Loan Document as such provisions relate to the
rights and obligations of any Arranger without the written consent of such
Arranger and (D) the Engagement Letter may be amended or waived in a writing
signed by the Borrower and Barclays. Further, notwithstanding anything to the
contrary contained in Section 12.1, if the Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof. Notwithstanding the foregoing, the L/C Commitment of any Letter of
Credit Issuer listed on Schedule 1.1 hereto may be modified with the consent of
the Borrower, such Letter of Credit Issuer and the Administrative Agent (and
without the consent of any Lender).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
and (ii) the accrued and unpaid amount of any principal, interest or fees
payable to such Lender shall not be reduced, in either case, without the consent
of such Lender.
(b)If, in connection with any proposed amendment, waiver or consent (a “Proposed
Change”) requiring the consent of the Supermajority Lenders, all Lenders or all
affected Lenders, the consent of Required Lenders is obtained, but the consent
of other Lenders is not obtained (any such Lender whose consent is not obtained
being referred to as a “Non-Consenting Lender”), then, so long as the Agent is
not a Non-Consenting Lender, at the Borrower’s request (and if applicable,
payment by the Borrower of the processing fee referred to in Section 12.2(a)),
the Agent or an Eligible Assignee shall have the right (but not the obligation),
to purchase from the Non-Consenting Lenders, and the Non-Consenting Lenders
agree that they shall sell, all of the Non-Consenting Lenders’ interests, rights
and obligations under the Loan Documents, in accordance with the procedures set
forth in clauses (i) through (v) in the proviso to Section 5.8 and the last
sentence in Section 5.8, as if each such Non-Consenting Lender is an assignor
Lender thereunder.
2.Assignments; Participations
.
(a)Any Lender may, with the written consent of (i) the Agent, (ii) the Swingline
Lender and the Letter of Credit Issuers, and (iii) so long as no Event of
Default under any of Section 10.1(a), (e), (f) or (g) has occurred and is
continuing, the Borrower (in each case, which consents shall not be unreasonably
withheld or delayed), assign and delegate to one or more Eligible Assignees
(provided that (x) no such consent shall be required in connection with any
assignment to a then-existing Lender and (y) such consent shall be deemed to
have been given if the Borrower has not responded within ten (10) Business Days
of receipt of a written request for consent; provided, further, that no such
consent shall be required in connection with any assignments between Goldman
Sachs Bank USA and Goldman Sachs Lending Partners LLC) (each an “Assignee”) all,
or any ratable part of all, of the Loans, the Commitments and the other rights
and obligations of such Lender hereunder, in a minimum amount of $5,000,000, or
an integral multiple of $1,000,000 in excess thereof (provided that an amount
less than the minimum amount of $5,000,000 may be assigned if agreed to by the
Borrower and the Agent, or if such amount represents all of the Loans, the
Commitments and the other rights and obligations of the Lender hereunder)
(provided, further that no such minimum amount shall apply to any assignment to
an Approved Fund or to a Lender or to an Affiliate of a Lender); provided,
however, that (A) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall be given to the Borrower and the Agent by such Lender and the Assignee;
(B) such Lender and its Assignee shall deliver to the Borrower and the Agent an
Assignment and Acceptance; and (C) the assignor Lender or





--------------------------------------------------------------------------------





Assignee shall pay to the Agent a processing fee in the amount of $3,500;
provided, further, that the Agent may elect to waive such processing fee in its
sole discretion.
(b)From and after the date that the Agent has received an executed Assignment
and Acceptance, the Agent has received payment of the above-referenced
processing fee and the Agent has recorded such assignment in the Register as
provided in Section 13.20 herein, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit, have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assignor Lender’s rights and obligations under this
Agreement, such assignor Lender shall cease to be a party hereto).
(c)By executing and delivering an Assignment and Acceptance, the assignor Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assignor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto or the attachment, perfection, or priority of any Lien
granted by any Obligor to the Agent or any Lender in the applicable Collateral;
(ii) such assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Obligor or the
performance or observance by any Obligor of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assignor Lender or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers, including the discretionary rights
and incidental powers, as are reasonably incidental thereto; and (vi) such
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)Immediately upon satisfaction of the requirements of Section 12.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. Each Commitment allocated to each Assignee
shall reduce the applicable Commitment of the assignor Lender pro tanto.
(e)Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrower (a “Participant”),
in each case that is not a Disqualified Lender so long as the list of
Disqualified Lenders shall have been made available to all Lenders,
participating interests in any Loans, any Commitment of that Lender and the
other interests of that Lender (the “Originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrower and the Agent shall continue to deal solely and directly with
the Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document except the matters
set forth in Sections 12.1(a)(iii)(C) and (D) and Section 12.1(a)(iv), and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. Subject to paragraph (g) of this Section 12.2, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.1,
5.2 and 5.3, subject to the requirements and limitations of such Sections
(including Sections 5.1(d)) and Sections 5.6 and 5.8, to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section 12.2 (provided that any documentation required to
be provided pursuant to Section 5.1(d) shall be provided solely to the
Originating Lender and provided further, for the avoidance of doubt, that if the
Originating Lender is not a U.S. Person, such Lender shall include a copy of
such documentation as an exhibit to its IRS Form W-8IMY in accordance with
Section 5.1(d)(ii)(D)).
(f)Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement (including its Note, if any) in favor of
any Federal Reserve Bank or any other central bank having jurisdiction over such
Lender in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31
CFR §203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.





--------------------------------------------------------------------------------





(g)A Participant shall not be entitled to receive any greater payment under
Section 5.1 or 5.3 than the Originating Lender would have been entitled to
receive with respect to the participating interest sold to such Participant,
unless the sale of the participating interest to such Participant is made with
the Borrower’s prior written consent and such Participant agrees to be subject
to the provisions of Section 5.8 as though it were a Lender, or to the extent
that such entitlement to a greater payment results from a Change in Law after
the Participant became a Participant.


ARTICLE XIII



THE APPOINTED AGENTS
1.Appointment and Authorization
. Each Lender hereby designates and appoints the Agent and the Collateral Agent
(collectively, the “Appointed Agents”) as its agents under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes each
Appointed Agent, in its respective capacity, to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Each Appointed Agent agrees to act
as such on the express conditions contained in this Article XIII. The provisions
of this Article XIII (other than Sections 13.9, 13.10(a) and 13.10(b)) are
solely for the benefit of the Appointed Agents and the Lenders, and the Borrower
shall have no rights as third party beneficiaries of any of the provisions
contained herein. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, each Appointed Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall any Appointed Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Appointed
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” in this Agreement with reference to any Appointed Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. Except
as expressly otherwise provided in this Agreement, each Appointed Agent shall
have and may use its sole discretion with respect to exercising or refraining
from exercising any discretionary rights or taking or refraining from taking any
actions which such Appointed Agent is expressly entitled to take or assert under
this Agreement and the other Loan Documents, including (a) the determination of
the applicability of ineligibility criteria with respect to the calculation of
the Borrowing Base, (b) the making of Agent Advances pursuant to Section 2.4(g)
and (c) the exercise of remedies pursuant to Section 10.2, and any action so
taken or not taken shall be deemed consented to by the Lenders.
2.Delegation of Duties
. Each Appointed Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Appointed Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects as long as such
selection was made without gross negligence, bad faith or willful misconduct.
3.Liability of Appointed Agents
. None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence, bad faith or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision)), (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Obligor or any Subsidiary or Affiliate of
any Obligor, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by any Appointed Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Obligor or any other party to any Loan Document to
perform its obligations hereunder or thereunder or (c) be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders;
further, without limiting the generality of the foregoing clause (c), no
Agent-Related Person shall (x) be obligated to ascertain, monitor or inquire as
to whether any Lender or Participant or prospective Lender or Participant is a
Disqualified Lender or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender. No Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Obligor or any of their Subsidiaries or Affiliates.





--------------------------------------------------------------------------------





4.Reliance by Appointed Agent
. Each Appointed Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Obligor), independent
accountants and other experts selected by such Appointed Agent. Each Appointed
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Appointed Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders (or the Supermajority Lenders, all Lenders or all affected
Lenders if so required by Section 12.1) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.
5.Notice of Default
. The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, unless the Agent shall have received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” The Agent will notify the Lenders of its receipt of any such notice.
The Agent shall take such action with respect to such Default or Event of
Default as may be requested by the Required Lenders in accordance with Article
X; provided, however, that unless and until the Agent has received any such
request, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
6.Credit Decision
. Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by any Appointed Agent
hereinafter taken, including any review of the affairs of the Borrower and its
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to each Appointed
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Obligors and their Affiliates, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their Affiliates. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Obligors or any of their Affiliates which may come into
the possession of any of the Agent-Related Persons.
7.Indemnification
. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), ratably in accordance with their respective Pro Rata
Shares, from and against any and all Losses as such term is defined in Section
14.10; provided, however, that no Lender shall be liable for the payment to such
Agent-Related Persons of any portion of such Losses to the extent resulting from
such Person’s gross negligence, bad faith or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable decision);
provided, further, that any action taken by any Agent-Related Person at the
request of the Required Lenders shall not constitute gross negligence, bad faith
or willful misconduct. Without limitation of the foregoing, each Lender shall
ratably reimburse the Agent upon demand for its share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 13.7 shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.
8.Appointed Agents in Individual Capacity
. Each Appointed Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits





--------------------------------------------------------------------------------





from, acquire Stock in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Obligors and their
Subsidiaries and Affiliates as though such Appointed Agent was not an Appointed
Agent hereunder and without notice to or consent of the Lenders. Each Appointed
Agent and its Affiliates may receive information regarding the Obligors, their
Affiliates and Account Debtors (including information that may be subject to
confidentiality obligations in favor of the Obligors or such Affiliates) and the
Lenders hereby acknowledge that each Appointed Agent shall be under no
obligation to provide such information to them. With respect to its Loans, each
Appointed Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not an Appointed
Agent, and the terms “Lender” and “Lenders” include each Appointed Agent in its
individual capacity.
9.Successor Agents
. Each Appointed Agent may resign as an Appointed Agent upon at least 30 days’
prior notice to the Lenders and the Borrower. In the event any Appointed Agent
sells all of its Loans and/or Commitments as part of a sale, transfer or other
disposition by such Appointed Agent of substantially all of its loan portfolio,
such Appointed Agent shall resign as an Appointed Agent and such purchaser or
transferee shall become the successor Appointed Agent hereunder. In the event
that an Appointed Agent becomes a Defaulting Lender, such Appointed Agent may be
removed at the reasonable request of the Borrower and the Required Lenders.
Subject to the foregoing, if an Appointed Agent resigns or is removed under this
Agreement, the Required Lenders (with the prior consent of the Borrower, such
consent not to be unreasonably withheld and such consent not to be required if
an Event of Default under any of Section 10.1(a), (e), (f) or (g) has occurred
and is continuing) shall appoint from among the Lenders a successor agent, which
successor agent shall be a Lender or a commercial bank, commercial finance
company or other asset based lender having total assets in excess of
$5,000,000,000. If no successor agent is appointed prior to the effective date
of the resignation of any Appointed Agent, such Appointed Agent may appoint,
after consulting with the Lenders and the Borrower (but without the need for the
consent of the Borrower), a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Appointed
Agent and the term “Appointed Agent” shall mean such successor agent and the
retiring Appointed Agent’s appointment, powers and duties as an Appointed Agent
shall be terminated. After any retiring Appointed Agent’s resignation hereunder
as an Appointed Agent, the provisions of this Article XIII and Section 14.10
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Appointed Agent under this Agreement.
10.Collateral Matters
.
(a)The Lenders (and each other Secured Party by their acceptance of the benefits
of the Loan Documents shall be deemed to) hereby irrevocably authorize the
Collateral Agent (and if applicable, any subagent appointed by the Collateral
Agent under Section 13.2 or otherwise) to release its Liens on the Collateral,
and the Collateral Agent’s Liens upon any Collateral shall be automatically
released (i) upon Full Payment of the Obligations; (ii) upon a disposition of
Collateral permitted by Section 8.8 to a Person that is not an Obligor; (iii) if
any such Collateral constitutes property in which the Obligors owned no interest
at the time the Lien was granted or at any time thereafter; (iv) if any such
Collateral constitutes property leased to an Obligor under a lease which has
expired or been terminated in a transaction permitted under this Agreement; (v)
to the extent the property constituting such Collateral is owned by any
Guarantor, upon the release of such Guarantor from its obligations under the
Guarantee Agreement (in accordance with the second succeeding sentence and the
Guarantee Agreement); (vi) as required by the Collateral Agent to effect any
sale, transfer or other Disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents
and (vii) to the extent such Collateral otherwise becomes an Excluded Stock or
an Excluded Asset. Except as provided above, the Collateral Agent will not
release any of the Collateral Agent’s Liens without the prior written
authorization of the Required Lenders (or such other percentage of Lenders whose
consent is required in accordance with Section 12.1); provided that, in addition
to the foregoing, the Collateral Agent may, in its discretion, release such
Collateral Agent’s Liens on Collateral valued in the aggregate not in excess of
$2,500,000 during each Fiscal Year without the prior written authorization of
any Lender, so long as all proceeds received in connection with such release are
applied to the Obligations in accordance with Section 4.7 and, after giving
effect to the application of such proceeds and the updating of the Borrowing
Base, as the case may be, to reflect the deletion of any assets subject to such
release, Availability shall be no less than the Availability immediately prior
to such release. Upon request by the Collateral Agent or the Borrower at any
time, subject to the Borrower having certified to the Collateral Agent that the
disposition is made in compliance with Section 8.8 (which the Collateral Agent
may rely conclusively on any such certificate, without further inquiry), the
Lenders will confirm in writing the Collateral Agent’s authority to release any
applicable Collateral Agent’s Liens upon particular types or items of Collateral
pursuant to this Section 13.10. In addition, the Lenders hereby irrevocably
authorize (x) the Collateral Agent to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 8.12(c) and (y) the
Agent to release





--------------------------------------------------------------------------------





automatically any Guarantor from its obligations under the Guarantee Agreement
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under this Agreement or such Person otherwise becomes an Excluded
Subsidiary, in each case, solely to the extent such Subsidiary ceasing to
constitute a Restricted Subsidiary or otherwise becoming an Excluded Subsidiary
is not prohibited by this Agreement. Upon request by any Appointed Agent at any
time, the Required Lenders will confirm in writing such Appointed Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations pursuant to this
Section 13.10(a).
(b)Upon receipt by any Appointed Agent of any authorization required pursuant to
Section 13.10(a) from the Lenders of such Appointed Agent’s authority to release
or subordinate the applicable Collateral Agent’s Liens upon particular types or
items of Collateral, or to release any Guarantor from its obligations under the
Guarantee Agreement, and upon at least three (3) Business Days’ prior written
request by the Borrower, such Appointed Agent shall (and is hereby irrevocably
authorized by the Lenders and the other Secured Parties to) execute such
documents as may be necessary to evidence the release of such Collateral Agent’s
Liens upon such Collateral or to subordinate its interest therein, or to release
such Guarantor from its obligations under the Guarantee Agreement; provided,
however, that (i) such Appointed Agent shall not be required to execute any such
document on terms which, in such Appointed Agent’s opinion, would expose such
Appointed Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Obligors in respect of) all interests retained by the Obligors, including
the proceeds of any sale, all of which shall continue to constitute part of such
Collateral.
(c)The Collateral Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Obligors or is
cared for, protected or insured or has been encumbered, or that the applicable
Collateral Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Collateral Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that the Collateral Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing.
11.Restrictions on Actions by Lenders; Sharing of Payments
.
(a)Each of the Lenders agrees that it shall not, without the express consent of
the Required Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Required Lenders, set off against the
Obligations, any amounts owing by such Lender to any Obligor or any accounts of
any Obligor now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so by any
Appointed Agent, take or cause to be taken any action to enforce its rights
under this Agreement or against any Obligor, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the applicable Collateral.
(b)Except as may be expressly permitted by this Agreement, if at any time or
times any Lender shall receive (i) by payment, foreclosure, setoff or otherwise,
any proceeds of Collateral or any payments with respect to the Obligations of
any Obligor to such Lender arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Lender from the Agent pursuant to the terms of this Agreement or to which such
Lender is otherwise entitled to receive directly pursuant to the terms of this
Agreement, or (ii) payments from the Agent in excess of such Lender’s ratable
portion of all such distributions by the Agent, such Lender shall promptly (A)
turn the same over to the Agent, in kind, and with such endorsements as may be
required to negotiate the same to the Agent, or in same day funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Commitments; provided, however, that (A) if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment and (B) the provisions of this paragraph shall
not be construed to apply to (x) any payment made by the Borrower or any other
Obligor pursuant to and in accordance with the express terms of this Agreement
and the other Loan Documents, (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in a Letter of Credit or Swingline Loans to
any Assignee or Participant or (z) any disproportionate payment obtained by a
Lender of any Class as a result of the extension by Lenders of the maturity date
or expiration date of some but not all Loans or Commitments of that Class or any
increase in the Applicable Margin (or other pricing term, including any fee,





--------------------------------------------------------------------------------





discount or premium) in respect of Loans or Commitments of Lenders that have
consented to any such extension to the extent such transaction is permitted
hereunder.
12.Agency for Perfection
. Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting the Lenders’ security interest in assets which, in accordance with
the UCC or under other applicable law, as applicable may be perfected by
possession. Should any Lender (other than the Collateral Agent) obtain
possession of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly upon the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions.
13.Payments by Agent to Lenders
. All payments to be made by the Agent to the applicable Lenders shall be made
by bank wire transfer or internal transfer of immediately available funds to
each such Lender pursuant to wire transfer instructions delivered in writing to
the Agent on or prior to the Agreement Date (or if such Lender is an Assignee,
on the applicable Assignment and Acceptance), or pursuant to such other wire
transfer instructions as each party may designate for itself by written notice
to the Agent. Concurrently with each such payment, the Agent shall identify
whether such payment (or any portion thereof) represents principal, interest or
fees on the Loans or otherwise. Unless the Agent receives notice from the
Borrower prior to the date on which any payment is due to the Lenders that the
Borrower will not make such payment in full as and when required, the Agent may
assume that the Borrower have made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower has not made such payment in full to the Agent, each
applicable Lender shall repay to the Agent on demand such amount distributed to
such Lender, together with interest thereon at the Federal Funds Rate for each
day from the date such amount is distributed to such Lender until the date
repaid.
14.Settlement
.
(a)Each Lender’s funded portion of the applicable Loans is intended by the
applicable Lenders to be equal at all times to such Lender’s Pro Rata Share of
the outstanding applicable Loans. Notwithstanding such agreement, the Agent, the
Swingline Lender, and the other applicable Lenders agree (which agreement shall
not be for the benefit of or enforceable by the Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the applicable Loans (including the applicable
Swingline Loans and the applicable Agent Advances) shall take place on a
periodic basis in accordance with the following provisions:
(i)The Agent shall request settlement (“Settlement”) with the applicable Lenders
at least once every week, or on a more frequent basis at the Agent’s election,
(A) on behalf of the Swingline Lender, with respect to each applicable
outstanding Swingline Loan, (B) for itself, with respect to each applicable
Agent Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy or other
electronic transmission, no later than 12:00 noon (New York City time) on the
date of such requested Settlement (the “Settlement Date”). Each Lender (other
than the Swingline Lender, in the case of applicable Swingline Loans and the
Agent in the case of applicable Agent Advances) shall transfer the amount of
such Lender’s Pro Rata Share of the outstanding principal amount of the
applicable Swingline Loans and the applicable Agent Advances with respect to
each Settlement to the Agent, to the Agent’s account, not later than 2:00 p.m.
(New York City time), on the Settlement Date applicable thereto. Settlements
shall occur during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article IX have
then been satisfied. Such amounts made available by the applicable Lenders to
the Agent shall be applied against the amounts of the applicable Swingline Loan
or Agent Advance and, together with the portion of such Swingline Loan or Agent
Advance representing the Swingline Lenders’ Pro Rata Share thereof, shall cease
to constitute Swingline Loans or Agent Advances, but shall constitute Revolving
Loans of such Lenders. If any such amount is not transferred to the Agent by any
Lender on the Settlement Date applicable thereto, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Federal Funds Rate, the first three (3) days from and after the Settlement
Date and thereafter at the Interest Rate then applicable to Base Rate Loans, (A)
on behalf of the Swingline Lender, with respect to each outstanding Swingline
Loan, and (B) for itself, with respect to each applicable Agent Advance.
(ii)Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to an applicable Swingline Loan or applicable Agent
Advance), each other applicable Lender (A) shall irrevocably and unconditionally
purchase and receive from the Swingline Lender or the Agent, as applicable,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan or Agent Advance equal to such Lender’s Pro Rata Share of such
Swingline Loan or Agent Advance and (B) if





--------------------------------------------------------------------------------





Settlement has not previously occurred with respect to such Swingline Loans or
Agent Advances, upon demand by the Agent, as applicable, shall pay to the
Swingline Lender or the Agent, as applicable, as the purchase price of such
participation an amount equal to one-hundred percent (100%) of such Lender’s Pro
Rata Share of such Swingline Loans or Agent Advances. If such amount is not in
fact made available to the Agent by any applicable Lender, the Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to Base
Rate Loans, (A) on behalf of the Swingline Lender, with respect to each
outstanding Swingline Loan, and (B) for itself, with respect to each applicable
Agent Advance.
(iii)Notwithstanding any provisions of Section 2.4(f) to the contrary, from and
after the date, if any, on which any Lender purchases an undivided interest and
participation in any applicable Swingline Loan or applicable Agent Advance
pursuant to clause (ii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Swingline Loan or Agent Advance.
(iv)Between Settlement Dates, the Agent, to the extent no applicable Agent
Advances are outstanding, may pay over to the Swingline Lender any payments
received by the Agent, which in accordance with the terms of this Agreement
would be applied to the reduction of the applicable Loans, for application to
the Swingline Lender’s Loans including applicable Swingline Loans. If, as of any
Settlement Date, collections received since the then immediately preceding
Settlement Date have been applied to the Swingline Lender’s Loans (other than to
applicable Swingline Loans or applicable Agent Advances in which such Lender has
not yet funded its purchase of a participation pursuant to clause (ii) above),
as provided for in the previous sentence, the Swingline Lender shall pay to the
Agent for the accounts of the applicable Lenders, to be applied to the
applicable outstanding Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the applicable Loans. During the period between Settlement Dates,
the Swingline Lender with respect to applicable Swingline Loans, the Agent with
respect to applicable Agent Advances, and each Lender with respect to the
applicable Loans other than applicable Swingline Loans and applicable Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the actual average daily amount of funds employed by the
Agent and the other Lenders, respectively.
(v)Unless the Agent has received written notice from the Required Lenders to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article IX have been satisfied.
(b)Lenders’ Failure to Perform. All Loans (other than Swingline Loans and Agent
Advances) shall be made by the Lenders simultaneously and in accordance with
their Pro Rata Shares thereof. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any applicable Loans hereunder, nor shall any applicable Commitment of any
Lender be increased or decreased as a result of any failure by any other Lender
to perform its obligation to make any Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Loans hereunder shall excuse any
other Lender from its obligation to make any Loans hereunder, and (iii) the
obligations of each Lender hereunder shall be several, not joint and several.
(c)Defaulting Lenders. Unless the Agent receives notice from a Lender on or
prior to the Closing Date or, with respect to any Borrowing after the Closing
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent that
Lender’s Pro Rata Share of a Borrowing, the Agent may assume that each such
Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If any Lender has not transferred its full Pro Rata Share to the Agent in
immediately available funds, and the Agent has transferred the corresponding
amount to the Borrower, on the Business Day following such Funding Date such
Lender shall make such amount available to the Agent, together with interest at
the Federal Funds Rate for that day. A notice by the Agent submitted to any
Lender with respect to amounts owing shall be conclusive, absent manifest error.
If each Lender’s full Pro Rata Share is transferred to the Agent as required,
the amount transferred to the Agent shall constitute that Lender’s applicable
Loan for all purposes of this Agreement. If that amount is not transferred to
the Agent on the Business Day following the Funding Date, the Agent will notify
the Borrower of such failure to fund and, upon demand by the Agent, the Borrower
shall pay such amount to the Agent for the Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the Interest Rate applicable at the time to the
applicable Loans comprising that particular Borrowing. The failure of any Lender
to make any applicable Loan on any Funding Date shall not relieve any other
Lender of its obligation hereunder to make an applicable Loan on that Funding
Date. No Lender shall be responsible for any other Lender’s failure to advance
such other Lender’s Pro Rata Share of any Borrowing.
15.Letters of Credit; Intra-Lender Issues
.
(a)Notice of Letter of Credit Balance. On each Settlement Date, the Agent shall
notify each Lender of the issuance of all Letters of Credit since the prior
Settlement Date. In addition, upon the reasonable request of a Lender from time
to time, the Agent shall provide such Lender with a list of the then-outstanding
Letters of Credit.





--------------------------------------------------------------------------------





(b)Participations in Letters of Credit.
(i)    Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit in connection with the
issuance or acceptance of such Letter of Credit (including all obligations of
the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).
(ii)    Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Borrower on account of reimbursement obligations in
respect of a Letter of Credit as to which the Agent has previously received for
the account of the applicable Letter of Credit Issuer thereof payment from a
Lender, the Agent shall promptly pay to such Lender such Lender’s applicable Pro
Rata Share of such payment from the Borrower. Each such payment shall be made by
the Agent on the next Settlement Date.
(iii)    Documentation. Upon the request of any applicable Lender, the Agent
shall furnish to such Lender copies of any Letter of Credit, reimbursement
agreements executed in connection therewith, applications for any Letter of
Credit, and such other documentation relating to such Letter of Credit as may
reasonably be requested by such Lender.
(iv)    Obligations Irrevocable. The obligations of each applicable Lender to
make payments to the Agent with respect to any applicable Letter of Credit or
with respect to their participation therein or with respect to the Revolving
Loans made as a result of a drawing under a Letter of Credit and the obligations
of the Borrower for whose account the Letter of Credit was issued to make
payments to the Agent, for the account of the applicable Lenders, shall be
irrevocable and shall not be subject to any qualification or exception
whatsoever, including any of the following circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the applicable Letter of
Credit Issuer, or any other Person, whether in connection with this Agreement,
any applicable Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any other Person and the beneficiary named in any Letter of Credit);
(C)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(E)    the occurrence of any Default or Event of Default; or
(F)    the failure of the Borrower to satisfy the applicable conditions
precedent set forth in Article IX.
(c)Recovery or Avoidance of Payments; Refund of Payments In Error. In the event
any payment by or on behalf of the Borrower received by the Agent with respect
to any Letter of Credit and distributed by the Agent to the applicable Lenders
on account of their respective participations therein is thereafter set aside,
avoided or recovered from the Agent or the applicable Letter of Credit Issuer in
connection with any receivership, liquidation or bankruptcy proceeding, the
Lenders shall, upon demand by the Agent, pay to the Agent their respective
applicable Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent or the
applicable Letter of Credit Issuer upon the amount required to be repaid by it.
Unless the Agent receives notice from the Borrower prior to the date on which
any payment is due to the applicable Lenders that the Borrower will not make
such payment in full as and when required, the Agent may assume that the
Borrower have made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each applicable Lender on such due date an
amount equal to the amount then due such applicable Lender. If and to the extent
the Borrower have not made such payment in full to the Agent, each Lender shall
repay to the Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(d)Indemnification by Lenders. To the extent not reimbursed by the Borrower and
without limiting the obligations of the Borrower hereunder, the Lenders agree to
indemnify the applicable Letter of Credit Issuer ratably in





--------------------------------------------------------------------------------





accordance with their respective Pro Rata Shares, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against such Letter
of Credit Issuer in any way relating to or arising out of any Letter of Credit
or the transactions contemplated thereby or any action taken or omitted by such
Letter of Credit Issuer under any Letter of Credit or any Loan Document in
connection therewith; provided that no Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Without
limitation of the foregoing, each Lender agrees to reimburse the applicable
Letter of Credit Issuer promptly upon demand for its Pro Rata Share of any costs
or expenses payable by the Borrower to such Letter of Credit Issuer, to the
extent that such Letter of Credit Issuer is not promptly reimbursed for such
costs and expenses by the Borrower. The agreement contained in this Section
13.15(c) and (d) shall survive payment in full of all other Obligations.
16.Concerning the Collateral and the Related Loan Documents
. Each Lender authorizes and directs each Appointed Agent to enter into the
other Loan Documents, including any Intercreditor Agreement, for the ratable
benefit and obligation of the Appointed Agents and the Lenders. Each Lender
agrees that any action taken by any Appointed Agent or the Required Lenders, as
applicable, in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by any Appointed Agent or the Required Lenders, as
applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders. The Lenders acknowledge that the Loans, applicable
Agent Advances, applicable Swingline Loans, Bank Products (including all Hedge
Agreements) and all interest, fees and expenses hereunder constitute one Debt,
secured equally by all of the applicable Collateral, subject to the order of
distribution set forth in Section 10.2.
17.Field Examination; Disclaimer by Lenders
. By signing this Agreement, each Lender:
(cxxviii)(cclv)    is deemed to have requested that an Appointed Agent furnish
such Lender, promptly after it becomes available, a copy of each Field
Examination (each, a “Report” and collectively, “Reports”) prepared by or on
behalf of any Appointed Agent;
(cxxix)(cclvii)    expressly agrees and acknowledges that each Appointed Agent
(i) makes no representation or warranty as to the accuracy of any Report and
(ii) shall not be liable for any information contained in any Report;
(cxxx)(cclix)    expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Appointed Agent or other party
performing any audit or examination will inspect only specific information
regarding the Obligors and will rely significantly upon the Obligors’ books and
records, as well as on representations of Obligors’ personnel;
(cxxxi)(cclxi)    agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and
(cxxxii)(cclxiii)    without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold each
Appointed Agent and any such other Person preparing a Report harmless from any
action the indemnifying Lender may take or conclusion the indemnifying Lender
may reach or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrower; and (ii) to pay and
protect, and indemnify, defend and hold each Appointed Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses and other amounts (including Attorney
Costs) incurred by such Appointed Agent and any such other Person preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.
18.Relation Among Lenders
. The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in the
case of the Appointed Agents) authorized to act for, any other Lender.
19.Arrangers; Co-Syndication Agents; Co-Documentation Agents
.
(a)Each of the parties to this Agreement acknowledges that, other than any
rights and duties explicitly assigned to the Arrangers under this Agreement, the
Arrangers do not have any obligations hereunder and shall not be responsible or
accountable to any other party hereto for any action or failure to act
hereunder. Without limiting the foregoing, no Arranger shall have or be deemed
to have any fiduciary relationship with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on the Arrangers in deciding to enter
into this Agreement or in taking or not taking action hereunder.





--------------------------------------------------------------------------------





(b)No Lender identified on the facing page of this Agreement as a
“Co-Syndication Agent” or a “Co-Documentation Agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing, no
Lender identified as a “Co-Syndication Agent” or a “Co-Documentation Agent”
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
20.The Register
.
(a)The Agent shall maintain a register (each, a “Register”), which shall include
a master account and a subsidiary account for each applicable Lender and in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of each Loan comprising such Borrowing
and any Interest Period applicable thereto, (ii) the effective date and amount
of each Assignment and Acceptance delivered to and accepted by it and the
parties thereto, (iii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder or under
the notes payable by the Borrower to such Lender, and (iv) the amount of any sum
received by the Agent from the Borrower or any other Obligor and each Lender’s
ratable share thereof. Each Register shall be available for inspection by the
Borrower or any applicable Lender (with respect to its own Loans and Commitments
only) at the office of the Agent referred to in Section 14.8 at any reasonable
time and from time to time upon reasonable prior notice. Any failure of the
Agent to record in the applicable Register, or any error in doing so, shall not
limit or otherwise affect the obligation of the Borrower hereunder (or under any
Loan Document) to pay any amount owing with respect to the Loans or provide the
basis for any claim against the Agent. The Loans and Letters of Credit are
registered obligations and the right, title and interest of any Lender and their
assignees in and to such Loans and Letters of Credit as the case may be, shall
be transferable only upon notation of such transfer in the applicable Register.
Upon the request of any Lender made through the Agent, the Borrower shall
execute and deliver to such Lender (through the Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Solely for purposes of this Section 13.20, the Agent shall be
the Borrower’s agent for purposes of maintaining the applicable Register (but
the Agent shall have no liability whatsoever to the Borrower or any other Person
on account of any inaccuracies contained in the applicable Register). The
Obligors and the Agent intend that the Loans and Letters of Credit will be
treated as at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations (and any other relevant or successor provisions of the
Internal Revenue Code or such regulations).
(b)In the event that any Lender sells participations in any Loan, Commitment or
other interest of such Lender hereunder or under any other Loan Document, such
Lender, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain a register on which it enters the name of all Participants in the
Loans held by it and the principal amount (and related interest thereon) of the
portion of the Loans or Commitments which are the subject of the participation
(the “Participant Register”). A Loan or Commitment may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each note shall expressly so provide). Any participation of such
Loans or Commitments may be effected only by the registration of such
participation on the Participant Register. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 45.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error.
(c)Each Register shall be maintained by the Agent as a non-fiduciary agent of
the Borrower. Each Register shall be conclusive absent manifest error.
21.Secured Cash Management Agreements and Secured Hedge Agreements
. Except as otherwise expressly set forth herein or in the Guarantee Agreement
or any Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of any Guaranty or any Collateral by virtue of the provisions hereof or
of the Guarantee Agreement or any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article XIII to
the contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Agent has received written notice of such Obligations, together with
such supporting documentation as the Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.





--------------------------------------------------------------------------------





22.Withholding Taxes
To the extent required by any applicable Law, the Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Agent of a change in circumstance that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless the Agent fully for all amounts paid,
directly or indirectly, by the Agent as Tax or otherwise, including any
penalties, additions to Tax or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set-off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due the Agent under
this Section 13.22. The agreements in this Section 13.22 shall survive the
resignation and/or replacement of the Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the repayment,
satisfaction or discharge of all other obligations. For the avoidance of doubt,
(1) the term “Lender” shall, for purposes of this Section 13.22, include any
Letter of Credit Issuer and any Swingline Lender and (2) this Section 13.22
shall not limit or expand the obligations of the Borrower or any Guarantor under
Section 5.1 or any other provision of this Agreement.
ARTICLE XIV



MISCELLANEOUS
1.No Waivers; Cumulative Remedies
. No failure by any Appointed Agent or any Lender to exercise any right, remedy,
or option under this Agreement or any present or future supplement hereto, or in
any other Loan Documents, or delay by any Appointed Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by any
Appointed Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by any Appointed Agent or
the Lenders on any occasion shall affect or diminish any Appointed Agent’s and
each Lender’s rights thereafter to require strict performance by the Obligors of
any provision of this Agreement and the other Loan Documents. Each Appointed
Agent’s and each Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy
which the Appointed Agent or any Lender may have.
2.Severability
. The illegality or unenforceability of any provision of this Agreement or any
Loan Document or any instrument or agreement required hereunder shall not in any
way affect or impair the legality or enforceability of the remaining provisions
of this Agreement or any instrument or agreement required hereunder.
3.Governing Law; Choice of Forum; Service of Process
.
(a)THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENCE, WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY LOAN DOCUMENT. NOTWITHSTANDING
THE FOREGOING: (i) THE AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER, ANY GUARANTOR OR ANY COLLATERAL IN THE COURTS
OF ANY OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (ii) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.
(c)EACH OF THE PARTIES HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE APPLICABLE ADDRESS
SET FORTH IN SECTION 14.8





--------------------------------------------------------------------------------





AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO DEPOSITED IN THE MAILS POSTAGE PREPAID.
4.WAIVER OF JURY TRIAL
. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.
5.Survival of Representations and Warranties
. All of the Borrower’s and other Obligors’ representations and warranties
contained in this Agreement and the other Loan Documents shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.
6.Other Security and Guarantees
. The Agent may, without notice or demand and without affecting the Borrower’s
or any Obligor’s obligations hereunder, from time to time: (a) take from any
Person and hold collateral (other than the Collateral) for the payment of all or
any part of the Obligations and exchange, enforce or release such collateral or
any part thereof; and (b) accept and hold any endorsement or guaranty of payment
of all or any part of the Obligations and release or substitute any such
endorser or guarantor, or any Person who has given any Lien in any other
collateral as security for the payment of all or any part of the Obligations, or
any other Person in any way obligated to pay all or any part of the Obligations.
7.Fees and Expenses
. Except for the costs and expenses relating to Field Examinations, which shall
be covered by Section 8.4, the Borrower agrees (a) if the Closing Date occurs,
to pay or reimburse the Agent, the Collateral Agent and the Arrangers (without
duplication) for all reasonable and documented or invoiced out-of-pocket costs
and expenses associated with the syndication of the Revolving Credit Facility
and the preparation, execution and delivery, administration, amendment,
modification, waiver and/or enforcement of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), such costs and expenses to be limited in the case of
legal costs and expenses to the Attorney Costs) and (b) to pay or reimburse the
Agent and the Collateral Agent for all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents (such
costs and expenses to be limited in the case of legal costs and expenses to the
Attorney Costs). Subject to the limitations above, the foregoing costs and
expenses shall include all reasonable and documented or invoiced search, filing,
recording and title insurance charges and fees related thereto, all reasonable
and documented or invoiced costs and expenses in connection with the opening and
maintenance of the Concentration Account. The agreements in this Section 14.7
shall survive the Termination Date and repayment of all other Obligations. All
amounts due under this Section 14.7 shall be paid within twenty (20) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail.
8.Notices
. Except as otherwise provided herein, all notices, demands and requests that
any party is required or elects to give to any other shall be in writing, or by
a telecommunications device capable of creating a written record, and any such
notice shall become effective (a) upon personal delivery thereof, including, but
not limited to, delivery by overnight mail and courier service, (b) four (4)
days after it shall have been mailed by United States mail, first class,
certified or registered, with postage prepaid, or (c) in the case of notice by
such a telecommunications device, when properly transmitted, in each case
addressed to the party to be notified as follows:
If to the Agent:
BARCLAYS BANK PLC

745 Seventh Avenue





--------------------------------------------------------------------------------





New York, NY 10019
Attention: Marguerite Sutton
Email:
Telecopy No.: 212-526-5115
If to the Borrower:
PROPETRO SERVICES, INC.

1706 South Midkiff Road
Midland, TX 79701
Attention: Jeff Smith
Email:
Facsimile No.: 432-688-3976
If to a Lender or
Letter of Credit Issuer:
To the address of such Lender or Letter of Credit Issuer set forth on the
signature page hereto or on the Assignment and Acceptance for such Lender, as
applicable

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
9.Binding Effect
. The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective representatives, successors, and assigns of the
parties hereto. The rights and benefits of the Agent and the Lenders hereunder
shall, if such Persons so agree, inure to any party acquiring any interest in
the Obligations or any part thereof.
10.Indemnity of the Agent, the Collateral Agent and the Lenders
. The Borrower agrees to defend, indemnify and hold all Agent-Related Persons,
each Arranger, the Co-Syndication Agents, the Co-Documentation Agents and each
Lender (without duplication) and each of their respective Affiliates, officers,
directors, employees, agents, controlling persons, advisors and other
representatives, successors and permitted assigns of the foregoing (each, an
“Indemnified Person”) harmless from and against any and all losses, claims,
costs, damages and liabilities (collectively, “Losses”) of any kind or nature
and the reasonable and documented or invoiced out-of-pocket fees and expenses
incurred in connection with investigating, responding to or defending any of the
foregoing (such expenses, in the case of legal expenses, to be limited to the
reasonable fees, disbursements and other charges of a single firm of counsel for
all Indemnified Persons, taken as a whole, and, if necessary, of a single firm
of local counsel in each appropriate jurisdiction (which may include a single
firm of special counsel acting in multiple jurisdictions) for all Indemnified
Persons taken as a whole (and, in the case of an actual or perceived conflict of
interest, where the Indemnified Person(s) affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, by such other firm of counsel for such affected Indemnified Person)) of
any such Indemnified Person arising out of or relating to any claim, litigation,
investigation or other proceeding or any actual or alleged Release or threat of
Release of any Contaminant at any facility or location currently or formerly
owned or operated by Holdings or the Borrower or any liability under
Environmental Laws relating in any way to Holdings or the Borrower (including
any inquiry or investigation of the foregoing) (regardless of whether such
Indemnified Person is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third Person) that relates to the
Transactions, including the financing contemplated hereby and the use of
proceeds hereof; provided that no Indemnified Person will be indemnified for any
Loss or related expense to the extent it has resulted from (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Person or any of
its Affiliates or any of the officers, directors, employees, agents, controlling
persons, advisors or other representatives, successors or permitted assigns of
any of the foregoing (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) a material breach of the obligations
under this Agreement or the other Loan Documents of such Indemnified Person or
any of such Indemnified Person’s Affiliates or any of the officers, directors,
employees, agents,





--------------------------------------------------------------------------------





controlling persons, advisors or other representatives, successors or permitted
assigns of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) any claim,
litigation, investigation or other proceeding that does not arise from any act
or omission by the Borrower or any of its Affiliates and that is brought by any
Indemnified Person against any other Indemnified Person; provided that the
Agent, the Collateral Agent and the Arrangers to the extent fulfilling their
respective roles as an agent or arranger under this Agreement and the other Loan
Documents and in their capacities as such, shall remain indemnified in respect
of such proceedings to the extent that none of the exceptions set forth in any
of clauses (i) and (ii) of the immediately preceding proviso applies to such
person at such time. The agreements in this Section shall survive payment of all
other Obligations. For the avoidance of doubt, this Section 14.10 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses
or damages, with respect to a non-Tax claim.
11.Limitation of Liability
. Notwithstanding any other provision of this Agreement to the contrary, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees,
agents, controlling persons, advisors or other representatives, successors or
permitted assigns (as determined by a court of competent jurisdiction in a final
and non-appealable decision) and (ii) none of the Borrower, the other Obligors
or any of their respective Subsidiaries or Affiliates, or any Indemnified Person
shall be liable for any indirect, special, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) in connection with this Agreement, the other Loan Documents, the
Transactions (including the use of proceeds hereof), or with respect to any
activities related to this Agreement and the other Loan Documents, including the
preparation of this Agreement and the other Loan Documents; provided that
nothing in this Section 14.11 shall limit the Borrower’s indemnity and
reimbursement obligations set forth in Section 14.10 to the extent that such
indirect, special, punitive or consequential damages are included in any claim
by a third party unaffiliated with the applicable Indemnified Person with
respect to which the applicable Indemnified Person is entitled to
indemnification as set forth in Section 14.10.
12.Final Agreement
. This Agreement and the other Loan Documents are intended by the parties hereto
to be the final, complete, and exclusive expression of the agreement between
them. This Agreement supersedes any and all prior oral or written agreements
relating to the subject matter hereof, except for the fee provisions in Section
1(i) of the Engagement Letter.
13.Counterparts; Facsimile Signatures
. This Agreement may be executed in any number of counterparts, and by the
Agent, the Collateral Agent, the Letter of Credit Issuers, each Lender and the
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement and the other Loan Documents may be executed by
facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto. The Agent may require that any such documents and signatures be
confirmed by a manually-signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature.
14.Captions
. The captions contained in this Agreement are for convenience of reference
only, are without substantive meaning and should not be construed to modify,
enlarge, or restrict any provision.
15.Right of Setoff
. In addition to any rights and remedies of the Lenders provided by Law, if an
Event of Default is then continuing or the Loans have been accelerated prior to
the Stated Termination Date, each Lender is authorized at any time and from time
to time, without prior notice to the Borrower or any Guarantor, any such notice
being waived by each Obligor to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, such
Lender or any Affiliate of such Lender to or for the credit or the account of
the Borrower or any Guarantor against any and all Obligations then due and owing
by an Obligor under this Agreement or any other Loan Document to such Lender,
now or hereafter existing, irrespective of whether or not the Agent or such
Lender shall have made demand under this Agreement or any Loan Document. Each
Lender agrees promptly to notify the Borrower and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT
OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY
OF THE BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH





--------------------------------------------------------------------------------





LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.
16.Confidentiality
. Each Lender, each Letter of Credit Issuer and the Agent severally agrees to
treat confidentially and not publish, disclose or otherwise divulge any
non-public information provided to any of them or any of their Affiliates by or
on behalf of the Borrower or any of its Subsidiaries or in connection with this
Agreement, the other Loan Documents or the Transactions; provided that nothing
herein shall prevent such Person from disclosing any such information (a)
pursuant to the order of any court or administrative agency or in any pending
legal, judicial or administrative proceeding, or otherwise as required by
applicable law, rule or regulation, or compulsory legal process based on the
reasonable advice of counsel (in which case such Person agrees (except with
respect to any audit or examination conducted by bank accountants or any
self-regulatory authority or Governmental Authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable Law, rule or regulation, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction or purporting to have jurisdiction over such Person or any of its
Affiliates (in which case such Person agrees (except with respect to any audit
or examination conducted by bank accountants or any regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable Law, rule or regulation, to inform you promptly
thereof prior to disclosure), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by such Person or
any of its Affiliates or any related parties thereto (including any of the
persons referred to in clause (f) below) in violation of any confidentiality
obligations owing to the Borrower or any of its Subsidiaries or Affiliates, (d)
to the extent that such information is or was received by such Person from a
third party that is not, to such Person’s knowledge, subject to contractual or
fiduciary confidentiality obligations owing to the Borrower, any of its
Subsidiaries or Affiliates, (e) to the extent that such information is
independently developed by such Person or its Affiliates without the use of any
confidential information and without violating the terms of this Agreement, (f)
to such Person’s Affiliates and to its and their respective directors, officers,
employees, legal counsel, independent auditors, professionals and other experts
or agents who need to know such information in connection with this Agreement
and who are informed of the confidential nature of such information or who are
subject to customary confidentiality obligations of professional practice (with
such Person, to the extent within its control, responsible for such person’s
compliance with this Section 14.16), (g) for purposes of establishing a “due
diligence” defense and (h) to potential or prospective Lenders, Participants or
Assignees and to any direct or indirect contractual counterparty to any swap or
derivative transaction relating to the Borrower or any of its Subsidiaries, in
each case who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph); provided that, for purposes of this
clause (h), (i) the disclosure of any such information to any Lenders, hedge
providers, Participants or Assignees, or prospective Lenders, hedge providers,
Participants or Assignees referred to above shall be made subject to the
acknowledgment and acceptance by such Lender, hedge provider, Participant or
Assignee, or prospective Lender, hedge provider, Participant or Assignee that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to the Borrower and such Person) in accordance with the standard syndication
processes of the Agent or customary market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such information and (ii)
no such disclosure shall be made by such Person to any person that is at such
time a Disqualified Lender.
17.Conflicts with Other Loan Documents
. Unless otherwise expressly provided in this Agreement (or in another Loan
Document by specific reference to the applicable provision contained in this
Agreement), if any provision contained in this Agreement conflicts with any
provision of any other Loan Document, the provision contained in this Agreement
shall govern and control.
18.No Fiduciary Relationship
. Each Obligor acknowledges and agrees that, (i) in connection with all aspects
of each transaction contemplated by this Agreement, the Obligors, on the one
hand, and the Appointed Agents, the Arrangers, the Lenders and each of their
Affiliates through which they may be acting (collectively, the “Applicable
Entities”), on the other hand, have an arms-length business relationship that
creates no fiduciary duty on the part of any Applicable Entity, and each Obligor
expressly disclaims any fiduciary relationship, (ii) the Applicable Entities may
be engaged in a broad range of transactions that involve interests that differ
from those of such Obligor, and no Applicable Entity has any obligation to
disclose any of such interests to such Obligor and (iii) such Obligor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Obligor further acknowledges and agrees that
such Obligor is responsible for making its own independent judgment with respect
to the transactions contemplated by this Agreement and the process leading
thereto, and agrees that it will not claim that the Applicable Entities have
rendered advisory services of any nature or respect, or owe a fiduciary or
similar duty to such Obligor or its affiliates, in connection with such
transactions or the process leading thereto.
19.Judgment Currency
. If for the purpose of obtaining judgment in any court it is necessary to
convert an amount due hereunder in the





--------------------------------------------------------------------------------





currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Agent could purchase in the New
York foreign exchange market, the Original Currency with the Second Currency on
the date two (2) Business Days preceding that on which judgment is given. Each
Obligor agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Agent may, in accordance with normal banking
procedures, purchase, in the New York foreign exchange market, the Original
Currency with the amount of the Second Currency so paid; and if the amount of
the Original Currency so purchased or could have been so purchased is less than
the amount originally due in the Original Currency, each Obligor agrees as a
separate obligation and notwithstanding any such payment or judgment to
indemnify the Agent against such loss. The term “rate of exchange” in this
Section 14.19 means the spot rate at which the Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.
20.USA PATRIOT Act
. Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies each Obligor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of each Obligor and other information that will
allow such Lender or the Agent, as applicable, to identify each Obligor in
accordance with the Act. Each Obligor shall, promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” an anti-money laundering rules and
regulations, including the Act.
21.Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.
(a)Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(ii)the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)a reduction in full or in part or cancellation of any such liability;
(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.
[Remainder of Page Left Blank]
S-1


S-1


IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.
PROPETRO HOLDING CORP., as Holdings
By:            
Name:
Title:







--------------------------------------------------------------------------------





PROPETRO SERVICES, INC., as the Borrower
By:            
Name:
Title:
















Notice Details for Purposes of Section 14.8:


Address: [                    ]
Attn: [                    ]
Email: [                    ]
Telecopy No.: [                    ]




BARCLAYS BANK PLC, as the Agent, the Collateral Agent, a Letter of Credit
Issuer, the Swingline Lender and a Lender
By:            
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
as a Letter of Credit Issuer and a Lender
By:            
Name:





--------------------------------------------------------------------------------





Title:


ROYAL BANK OF CANADA., as a Lender and as an Incremental Lender
By:            
Name:    
Title:GOLDMAN SACHS BANK USA, as a Lender and as an Incremental Lender
By:            
Name:    
Title:
CREDIT sUISSE ag, cAYMAN iSLANDS bRANCH, ],
as a Lender and as an Incremental Lender
By:            
Name:    
Title:
By:            
Name:    
Title:













--------------------------------------------------------------------------------





Schedule 1.1
Lenders’ Commitments


Lender
Revolving Credit Commitment
Applicable
Percentage
Barclays Bank PLC
JPMorgan Chase Bank, N.A.
Goldman Sachs Bank USA
Royal Bank of Canada


Credit Suisse AG, Cayman Islands Branch
$64,000,000.00
$64,000,000.00
$27,000,000.00
$25,000,000.00


$20,000,000.00
32%
32%
13.5%
12.5%


10%
Total
$200,000,000.00
100%
 
 
 





L/C Commitments


Lender
L/C Commitment
Applicable
Percentage
Barclays Bank PLC
JPMorgan Chase Bank, N.A.
$12,500,000.00
$12,500,000.00
50%
50%
Total
$25,000,000.00
100%
















